Exhibit 10.2

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF MAY 7, 2009

BY AND AMONG

WELLS OPERATING PARTNERSHIP II, L.P.,

AS BORROWER,

WACHOVIA CAPITAL MARKETS, LLC,

AS SOLE LEAD ARRANGER AND BOOK MANAGER,

WACHOVIA BANK, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

PNC BANK, NATIONAL ASSOCIATION

AND

REGIONS BANK

AS SYNDICATION AGENTS,

U.S. BANK NATIONAL ASSOCIATION

AND

CHEVY CHASE BANK, F.S.B.

AS DOCUMENTATION AGENTS

AND

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.5,

AS LENDERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I.        DEFINITIONS

   1

Section 1.1

  

Definitions

   1

Section 1.2

  

General; References to Times

   24

ARTICLE II.        CREDIT FACILITY

   25

Section 2.1

  

Revolving Loans

   25

Section 2.2

  

Swingline Loans

   25

Section 2.3

  

Letters of Credit

   27

Section 2.4

  

Rates and Payment of Interest on Loans

   31

Section 2.5

  

Number of Interest Periods

   31

Section 2.6

  

Repayment of Loans

   32

Section 2.7

  

Prepayments

   32

Section 2.8

  

Continuation

   32

Section 2.9

  

Conversion

   32

Section 2.10

  

Notes

   33

Section 2.11

  

Voluntary Reductions of the Commitment

   33

Section 2.12

  

Expiration or Maturity Date of Letters of Credit Past Termination Date

   33

Section 2.13

  

Amount Limitations

   34

Section 2.14

  

Increase of Commitments

   34

Section 2.15

  

Advances by Agent

   35

Section 2.16

  

Reallocation

   35

ARTICLE III.        PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

   35

Section 3.1

  

Payments

   35

Section 3.2

  

Pro Rata Treatment

   36

Section 3.3

  

Sharing of Payments, Etc

   36

Section 3.4

  

Several Obligations

   37

Section 3.5

  

Minimum Amounts

   37

Section 3.6

  

Fees

   37

Section 3.7

  

Computations

   38

Section 3.8

  

Usury

   38

Section 3.9

  

Agreement Regarding Interest and Charges

   38

Section 3.10

  

Statements of Account

   39

Section 3.11

  

Defaulting Lenders

   39

Section 3.12

  

Taxes

   40

ARTICLE IV.        YIELD PROTECTION, ETC

   42

Section 4.1

  

Additional Costs; Capital Adequacy

   42

Section 4.2

  

Suspension of LIBOR Loans

   43

Section 4.3

  

Illegality

   43

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 4.4

  

Compensation

   43

Section 4.5

  

Affected Lenders

   44

Section 4.6

  

Treatment of Affected Loans

   44

Section 4.7

  

Change of Lending Office

   45

Section 4.8

  

Assumptions Concerning Funding of LIBOR Loans

   45

ARTICLE V.        CONDITIONS PRECEDENT

   45

Section 5.1

  

Initial Conditions Precedent

   45

Section 5.2

  

Conditions Precedent to All Loans and Letters of Credit

   47

Section 5.3

  

Conditions as Covenants

   48

ARTICLE VI.        REPRESENTATIONS AND WARRANTIES

   48

Section 6.1

  

Representations and Warranties

   48

Section 6.2

  

Survival of Representations and Warranties, Etc

   56

ARTICLE VII.        AFFIRMATIVE COVENANTS

   57

Section 7.1

  

Preservation of Existence and Similar Matters

   57

Section 7.2

  

Compliance with Applicable Law and Contracts

   57

Section 7.3

  

Maintenance of Property

   57

Section 7.4

  

Conduct of Business

   57

Section 7.5

  

Insurance

   57

Section 7.6

  

Payment of Taxes and Claims

   58

Section 7.7

  

Visits and Inspections

   58

Section 7.8

  

Use of Proceeds; Letters of Credit

   58

Section 7.9

  

Environmental Matters

   59

Section 7.10

  

Books and Records

   59

Section 7.11

  

Further Assurances

   59

Section 7.12

  

Guarantors

   59

Section 7.13

  

REIT Status

   60

Section 7.14

  

Distribution of Income to the Borrower

   60

Section 7.15

  

Reporting Company

   61

Section 7.16

  

More Restrictive Agreements

   61

ARTICLE VIII.        INFORMATION

   61

Section 8.1

  

Quarterly Financial Statements

   61

Section 8.2

  

Year-End Statements

   62

Section 8.3

  

Compliance Certificate

   62

Section 8.4

  

Other Information

   63

Section 8.5

  

Additions and Substitutions to and Removals From Unencumbered Assets

   65

ARTICLE IX.        NEGATIVE COVENANTS

   67

Section 9.1

  

Financial Covenants

   67

Section 9.2

  

Indebtedness

   68

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 9.3

  

Certain Permitted Investments of Obligors, etc

   68

Section 9.4

  

Investments Generally

   69

Section 9.5

  

Liens; Negative Pledges; Other Matters

   70

Section 9.6

  

Restricted Payments; Stock Repurchases

   70

Section 9.7

  

Merger, Consolidation, Sales of Assets and Other Arrangements

   71

Section 9.8

  

Fiscal Year

   71

Section 9.9

  

Modifications to Certain Agreements

   72

Section 9.10

  

Transactions with Affiliates

   72

Section 9.11

  

ERISA Exemptions

   72

Section 9.12

  

Restriction on Prepayment of Indebtedness

   72

Section 9.13

  

Modifications to Governing Documents

   72

Section 9.14

  

Occupancy of Unencumbered Assets

   73

Section 9.15

  

Additional General Partner of the Borrower

   73

ARTICLE X.        DEFAULT

   74

Section 10.1

  

Events of Default

   74

Section 10.2

  

Remedies Upon Event of Default

   76

Section 10.3

  

Allocation of Proceeds

   77

Section 10.4

  

Collateral Account

   78

Section 10.5

  

Performance by Agent

   79

Section 10.6

  

Rights Cumulative

   79

ARTICLE XI.        THE AGENT

   79

Section 11.1

  

Authorization and Action

   79

Section 11.2

  

Agent’s Reliance, Etc

   80

Section 11.3

  

Notice of Defaults

   81

Section 11.4

  

Wachovia Bank as Lender

   81

Section 11.5

  

Approvals of Lenders

   81

Section 11.6

  

Lender Credit Decision, Etc

   81

Section 11.7

  

Indemnification of Agent

   82

Section 11.8

  

Successor Agent

   83

Section 11.9

  

Titled Agents

   83

Section 11.10

  

Other Loans by Lenders to Obligors

   83

ARTICLE XII.        MISCELLANEOUS

   84

Section 12.1

  

Notices

   84

Section 12.2

  

Expenses

   85

Section 12.3

  

Setoff

   85

Section 12.4

  

Litigation; Jurisdiction; Other Matters; Waivers

   86

Section 12.5

  

Successors and Assigns

   86

Section 12.6

  

Amendments

   88

Section 12.7

  

Nonliability of Agent and Lenders

   89

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 12.8

  

Confidentiality

   89

Section 12.9

  

Indemnification

   90

Section 12.10

  

Termination; Survival

   91

Section 12.11

  

Severability of Provisions

   92

Section 12.12

  

GOVERNING LAW

   92

Section 12.13

  

Counterparts

   92

Section 12.14

  

Obligations with Respect to Obligors and Subsidiaries

   92

Section 12.15

  

Limitation of Liability

   92

Section 12.16

  

Entire Agreement

   92

Section 12.17

  

Construction

   93

Section 12.18

  

Time of the Essence

   93

Section 12.19

  

Patriot Act

   93

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

SCHEDULE I   Commitments SCHEDULE 2.3   Existing Letters of Credit SCHEDULE
6.1(b)   Ownership Structure SCHEDULE 6.1(f)   Properties SCHEDULE 6.1(g)  
Existing Indebtedness SCHEDULE 6.1(i)   Litigation SCHEDULE 6.1(k)   Financial
Statements SCHEDULE 6.1(p)   Environmental Matters SCHEDULE 6.1(y)   List of
Unencumbered Assets SCHEDULE 6.1(ee)   Eminent Domain Proceedings EXHIBIT A  
Form of Assignment and Acceptance Agreement EXHIBIT B   Form of Contribution
Agreement EXHIBIT C   Form of Guaranty EXHIBIT D   Form of Joinder Agreement
EXHIBIT E   Form of Notice of Borrowing EXHIBIT F   Notice of Continuation
EXHIBIT G   Notice of Conversion EXHIBIT H   Form of Notice of Swingline
Borrowing EXHIBIT I   Form of Swingline Note EXHIBIT J   Form of Revolving Note
EXHIBIT K   Form of Compliance Certificate



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of May 7,
2009 by and among WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited
partnership (“Borrower”), each of the financial institutions initially a
signatory hereto together with their assignees pursuant to Section 12.5(d)
(collectively, the “Lenders” and individually a “Lender”) and WACHOVIA BANK,
NATIONAL ASSOCIATION, as Agent (the “Agent”).

WHEREAS, Borrower, the Agent and certain of the Lenders entered into that
certain Credit Agreement dated as of May 9, 2005 (the “Original Credit
Agreement”);

WHEREAS, Borrower has requested that the Agent and the Lenders amend and restate
the Original Credit Agreement;

WHEREAS, the Agent and the Lenders have agreed, subject to certain terms and
conditions set forth herein, to amend and restate the Original Credit Agreement;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby amend and restate the
Original Credit Agreement in its entirety and covenant and agree as follows:

ARTICLE I. DEFINITIONS

Section 1.1 Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Additional Costs” has the meaning given that term in Section 4.1.

“Adjusted EBITDA” means as of any date of determination the sum of (a) EBITDA of
the Borrower for the immediately preceding calendar quarter less (b) the Capital
Reserve for such period.

“Adjusted Eurodollar Rate” means, with respect to each Interest Period for any
LIBOR Loan, the rate obtained by dividing (a) LIBOR for such Interest Period by
(b) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained against “Eurocurrency
liabilities” as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any category of extensions of credit or other assets which
includes loans by an office of any Lender outside of the United States of
America to residents of the United States of America); provided, however, that
in the event the Adjusted Eurodollar Rate for any such Interest Period is
determined to be less than two percent (2.0%) pursuant to the calculation set
forth above, the Adjusted Eurodollar Rate for such Interest Period shall be
deemed to be equal to the LIBOR Floor.

“Adjusted Total Asset Value” means as of any date of determination the sum of
(a) Total Asset Value less (b) the value of assets (determined in a manner
consistent with the definition of Total Asset Value) owned or leased by Excluded
Subsidiaries or Unconsolidated Affiliates and included in Total Asset Value.

“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with such Person. For
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”) means

 

1



--------------------------------------------------------------------------------

the possession directly or indirectly of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or otherwise.

“Agent” means Wachovia Bank, as contractual representative for the Lenders under
the terms of this Agreement, and any of its successors.

“Agreement Date” means the date as of which this Agreement is dated.

“Anti-Terrorism Laws” has the meaning given that term in Section 6.1(hh).

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

“Applicable Margin” means at any time the percentage rate per annum set forth
below in the Base Rate Margin column with respect to Base Rate Loans and the
LIBOR Margin column with respect to LIBOR Loans determined based upon the Debt
to Total Asset Value Ratio of the Borrower:

 

Debt to Total Asset Value Ratio

   Base Rate Margin     LIBOR Margin  

Less than or equal to 0.25 to 1.00

   2.00 %    3.00 % 

Greater than 0.25 to 1.00 but less than or equal to 0.35 to 1.00

   2.25 %    3.25 % 

Greater than 0.35 to 1.00 but less than or equal to 0.45 to 1.00

   2.50 %    3.50 % 

Greater than 0.45 to 1.00

   2.75 %    3.75 % 

Any increase or decrease in the Applicable Margin resulting from a change in the
Debt to Total Asset Value Ratio shall become effective as of the first
(1st) Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 8.1(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then the
Applicable Margin shall be the percentage that would apply if the Debt to Total
Asset Value Ratio was greater than 0.45 to 1.00 and it shall apply as of the
first (1st) Business Day after the date on which such Compliance Certificate was
required to have been delivered.

“Approved Bond Transaction” means those real property projects and any other
real property developments (a) in which the Borrower or any Guarantor acquires
an interest as a lessee in real property subject to a bond transaction
encumbering the property wherein the Borrower or such Guarantor is also the
owner of the applicable bonds; (b) pursuant to which rental payments of the
Borrower or applicable Guarantor as lessee ultimately run to the Borrower or
such Guarantor in the form of payments on the applicable bonds and are in an
amount that are equivalent (or nearly so) with the required payments under the
bonds; and (c) which lease (i) has a remaining term of not less than twenty
(20) years or provides a purchase option in favor of the Borrower or the
applicable Guarantor for the underlying land that is exercisable by the Borrower
or such Guarantor at the option of the Borrower or such Guarantor, as

 

2



--------------------------------------------------------------------------------

appropriate, prior to or simultaneously with the expiration of the lease and for
a de minimus or nominal purchase price, (ii) under which any required rental
payment or other payment due under such lease from the Borrower or the
applicable Guarantor to the lessor have been assigned to secure the bonds held
by the Borrower or the applicable Guarantor and no payment default has occurred
and no other default has occurred which would permit the termination of the
lease, (iii) where no party to such lease is the subject of a Bankruptcy Event,
(iv) contains customary provisions either (A) protective of any lender to the
lessee or (B) whereby the lessor expressly agrees upon request to subordinate
the lessor’s fee interest to the rights and remedies of such a lender, (v) where
the Borrower’s or the applicable Guarantor’s interest in the real property or
the lease is not subject to (A) any Lien other than Permitted Liens of the types
described in clauses (a), (c) and (d) of the definition of Permitted Liens and
the instruments securing the bonds held by the Borrower or the applicable
Guarantor, and (vi) such lease and bond documents permits reasonable
transferability thereof (including the right to sublease to occupancy tenants),
in each case, documented and structured in a manner satisfactory to the Agent in
its reasonable discretion.

“Assignee” has the meaning given that term in Section 12.5(d).

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.

“Available Amount” means the lesser of (i) the total Commitments (as the same
may be reduced from time to time pursuant to Section 2.11, increased pursuant to
Section 2.14) and (ii) fifty percent (50%) of the Unencumbered Asset Value.

“Bankruptcy Code” means Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or the appointment
by a court or governmental agency of a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of such Person or for any
substantial part of its property or the ordering of the winding up or
liquidation of its affairs by a court or governmental agency; or (b) the
commencement against such Person of an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or of
any case, proceeding or other action for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its property or for the winding up or
liquidation of its affairs, and such involuntary case or other case, proceeding
or other action shall remain undismissed for a period of ninety (90) consecutive
days, or the repossession or seizure by a creditor of such Person of a
substantial part of its property; or (c) such Person shall commence a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment of or the
taking possession by a receiver, liquidator, assignee, creditor in possession,
custodian, trustee, sequestrator (or similar official) of such Person or for any
substantial part of its property or make any general assignment for the benefit
of creditors; or (d) such Person shall admit in writing its inability to pay its
debts generally as they become due.

“Base Rate” means the per annum rate of interest equal to the greatest of
(a) the Prime Rate, (b) the Federal Funds Rate plus one half of one percent
(0.5%) and (c) the one (1) month Adjusted Eurodollar Rate (subject to the LIBOR
Floor), determined on a daily basis plus one percent (1.0%); provided that the
Base Rate applicable to any Base Rate Loan resulting from the application of
Section 4.6 shall be calculated without giving effect to clause (c) of this
definition unless, at the time of calculating such Base Rate, the Adjusted
Eurodollar Rate for a one (1) month Interest Period is ascertainable and it is
not

 

3



--------------------------------------------------------------------------------

unlawful for any Lender to honor its obligation to make or maintain LIBOR Loans
under this Agreement. Any change in the Base Rate resulting from a change in the
Prime Rate or the Federal Funds Rate shall become effective as of 12:01 a.m. on
the Business Day on which each such change occurs. The Base Rate is a reference
rate used by the Lender acting as the Agent in determining interest rates on
certain loans and is not intended to be the lowest rate of interest charged by
the Lender acting as the Agent or any other Lender on any extension of credit to
any debtor.

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” has the meaning set forth in the introductory paragraph hereof.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Charlotte, North Carolina or New York, New York are authorized or
required to close and (b) with reference to a LIBOR Loan, any such day that is
also a day on which dealings in Dollar deposits are carried out in the London
interbank market.

“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $1.00 per square foot per annum for all office Properties,
$0.50 per square foot per annum for all industrial Properties and $0.15 per
square foot per annum for all other Properties multiplied by (b) a fraction, the
numerator of which is the number of days in such period and the denominator of
which is 365. Any portion of a Property leased under a ground lease to a third
party that owns the improvements on such portion of such Property shall not be
included in the determination of Capital Reserves. If the term Capital Reserves
is used without reference to any specific Property, then the amount shall be
determined on an aggregate basis with respect to all Properties of the Borrower,
Guarantors and their Subsidiaries and a proportionate share of all Properties of
all Unconsolidated Affiliates.

“Capitalization Rate” means 9.00%.

“Capitalized Lease Obligations” means obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired which are issued by a United
States federal or state chartered commercial bank of recognized standing, or a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
at the time of the acquisition thereof has capital and unimpaired surplus in
excess of $500,000,000 and which bank or its holding company at the time of the
acquisition thereof has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at the
time of the acquisition thereof at least A-2 or the equivalent thereof by S&P or
at least P-2 or the

 

4



--------------------------------------------------------------------------------

equivalent thereof by Moody’s, in each case with maturities of not more than one
year from the date acquired; and (e) investments in money market funds
registered under the Investment Company Act of 1940, which have at the time of
the acquisition thereof net assets of at least $500,000,000 and at least 85% of
whose assets consist of securities and other obligations of the type described
in clauses (a) through (d) above.

“Change of Control” means the occurrence of any of the following:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than thirty-three percent (33%) of the total voting power of
the then outstanding voting stock of the REIT Guarantor;

(b) during any period of 12 consecutive months, a majority of the Board of
Trustees or Directors of the REIT Guarantor consists of individuals who were not
either (i) trustees or directors of the REIT Guarantor as of the corresponding
date of the previous year, (ii) selected or nominated to become trustees or
directors by the Board of Trustees or Directors of the REIT Guarantor of which a
majority consisted of individuals described in clause (b)(i) above, or
(iii) selected or nominated to become trustees or directors by the Board of
Trustees or Directors of the REIT Guarantor of which a majority consisted of
individuals described in clause (b)(i) above and individuals described in clause
(b)(ii), above;

(c) the REIT Guarantor shall fail to be the sole general partner of the
Borrower, subject to Section 9.10(b); or

(d) Borrower or the REIT Guarantor fails to own, directly or indirectly, free of
any liens, encumbrances or adverse claims, at least seventy-five percent
(75%) of the Equity Interests of each Guarantor (other than the REIT Guarantor),
control all major decisions of such Guarantor (including, without limitation,
decisions to sell or encumber property) and otherwise possess the ordinary
voting power to elect a majority of the board of directors, or other persons
performing similar functions, of each such Guarantor.

“Collateral Account” means a special non-interest bearing deposit account
maintained by the Agent at the Principal Office and under its sole dominion and
control.

“Commitment” means, as to each Lender, such Lender’s obligation to make
Revolving Loans pursuant to Section 2.1, to issue (in the case of the Issuing
Lender) or participate in (in the case of the other Lenders) Letters of Credit
pursuant to Section 2.4 and to participate in Swingline Loans pursuant to
Section 2.2, to an amount up to, but not exceeding (but in the case of the
Lender acting as the Issuing Lender excluding the aggregate amount of
participations in the Letters of Credit held by other Lenders) the amount set
forth for such Lender on Schedule I hereto as such Lender’s “Commitment Amount”
or as set forth in the applicable Assignment and Acceptance Agreement, as the
same may be reduced from time to time pursuant to Section 2.11, increased
pursuant to Section 2.14, or as appropriate to reflect any assignments to or by
such Lender effected in accordance with Section 12.5.

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or

 

5



--------------------------------------------------------------------------------

been reduced to zero, the “Commitment Percentage” of each Lender shall be the
Commitment Percentage of such Lender in effect immediately prior to such
termination or reduction.

“Compliance Certificate” has the meaning given that term in Section 8.3.

“Construction Budget” means, in the aggregate, the fully budgeted total cost to
develop the property under construction, including the acquisition cost of land
as reasonably determined by Borrower in good faith.

“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP on all Properties that are under development or are
scheduled to commence development within twelve (12) months of any date of
determination.

“Contingent Liabilities” as to any Person, but without duplication of any amount
included or includable in items (a) through (h), (j) and (k) of Indebtedness, as
applied to any obligation, means and includes liabilities or obligations with
respect to: (a) a guaranty (other than by endorsement of negotiable instruments
for collection in the ordinary course of business), directly or indirectly, in
any manner, of any part or all of such obligation; (b) an agreement, direct or
indirect, contingent or otherwise, and whether or not constituting a guaranty,
the practical effect of which is to assure the payment or performance (or
payment of damages in the event of nonperformance) of any part or all of such
obligation, whether by: (i) the purchase of securities or obligations, (ii) the
purchase, sale or lease (as lessee or lessor) of property or the purchase or
sale of services primarily for the purpose of enabling the obligor with respect
to such obligation to make any payment (or payment of damages in the event of
nonperformance) of or on account of any part or all of such obligation, or to
assure the owner of such obligation against loss, (iii) the supplying of funds
to or in any other manner investing in the obligor with respect to such
obligation, (iv) repayment of amounts drawn down by beneficiaries of letters of
credit (including Letters of Credit), or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation; (c) all
obligations, contingent or otherwise, of such Person under any synthetic lease,
tax retention operating lease, or similar off balance sheet financing
arrangement; (d) all obligations of such Person with respect to any take-out
commitment or forward equity commitment; (e) purchase obligations net of asset
value; and (f) all obligations under performance and/or completion guaranties
(or other agreements the practical effect of which is to assure performance or
completion of such obligations) as and to the extent such obligations are
required to be included as liabilities on the balance sheet of such Person in
accordance with GAAP.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.

“Contribution Agreement” means the Amended and Restated Contribution Agreement
of even date herewith in substantially the form of Exhibit B to be executed by
the Borrower and the Guarantors.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan and (c) the issuance of a Letter of
Credit.

“Debt to Total Asset Value Ratio” means the ratio (expressed as a percentage) of
(a) the sum of the Borrower’s, the Guarantors’ and their respective
Subsidiaries’ Indebtedness to (b) Total Asset Value.

 

6



--------------------------------------------------------------------------------

“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” has the meaning set forth in Section 3.11.

“Departing Lenders” means those lenders party to the Original Credit Agreement,
or their respective successor or assign, that are not also a Lender under this
Agreement.

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).

“Development Property” means a Property currently under development for use as
an office or industrial building that has not become a Stabilized Property, or
on which the improvements (other than tenant improvements on unoccupied space)
related to the development have not been completed, provided that such a
Development Property on which all improvements (other than tenant improvements
on unoccupied space) related to the development of such Property have been
completed for at least twelve (12) months shall cease to constitute a
Development Property notwithstanding the fact that such Property has not become
a Stabilized Property.

“Dividend Reinvestment Proceeds” means, as of any date of determination and for
any given period, an amount equal to all dividends or other distributions paid
by the REIT Guarantor during such period, directly or indirectly, on account of
any shares of any equity interest of the REIT Guarantor which any holder(s) of
such equity interest direct to be used, concurrently with the making of such
dividend or distribution, for the purpose of purchasing for the account of such
holder(s) additional equity interests in the REIT Guarantor or any of its
Subsidiaries.

“Documentation Agent” means U.S. Bank National Association and Chevy Chase Bank,
F.S.B.

“Dollars” or “$” means dollars in lawful currency of the United States of
America.

 

7



--------------------------------------------------------------------------------

“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP, exclusive of the following (but only
to the extent included in the determination of such net income (loss)):
(i) depreciation and amortization expense; (ii) Interest Expense; (iii) income
tax expense; and (iv) extraordinary or non-recurring gains and losses; plus
(b) such Person’s pro rata share of EBITDA of its Unconsolidated Affiliates.
EBITDA shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of all intangibles, without
duplication, pursuant to FAS 141.

“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1 shall have been
fulfilled or waived in writing by the Requisite Lenders.

“Eligible Assignee” means any Person who is: (i) currently a Lender; (ii) a
commercial bank, trust company, insurance company, investment bank or pension
fund organized under the laws of the United States of America, or any state
thereof, and having total assets in excess of $5,000,000,000; (iii) a savings
and loan association or savings bank organized under the laws of the United
States of America, or any state thereof, and having a tangible net worth of at
least $500,000,000; or (iv) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country, and having total
assets in excess of $10,000,000,000, provided that such bank is acting through a
branch or agency located in the United States of America.

“Eligible Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of forty (40) years or more from the Effective Date; (b) the right of
the lessee to mortgage and encumber its interest in the leased property without
the consent of the lessor; (c) the obligation of the lessor to give the holder
of any mortgage lien on such leased property written notice of any defaults on
the part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosure, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including the ability to sublease; and
(e) such other rights customarily required by mortgagees making a loan secured
by the interest of the holder of the leasehold estate demised pursuant to a
ground lease.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean-up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein),

 

8



--------------------------------------------------------------------------------

whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

“Equity Issuance” means any issuance by a Person of any Equity Interest and
shall in any event include the issuance of any Equity Interest upon the
conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

“Equity Percentage” means the aggregate ownership percentage of the Borrower,
the other Obligors or their respective Subsidiaries in each Unconsolidated
Affiliate.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder in effect from time to time.

“ERISA Group” means the Borrower, the other Obligors, any Subsidiary of the
Borrower or any of the other Obligors and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, the other Obligors or any of
their respective Subsidiaries, are treated as a single employer under
Section 414 of the Internal Revenue Code.

“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means (x) any Subsidiary of the Borrower or the REIT
Guarantor (a) holding title to assets which are or are to become collateral for
any Secured Debt of such Subsidiary; (b) which is prohibited from guarantying
the Indebtedness of any other Person pursuant to (i) any document, instrument or
agreement evidencing such Secured Debt or (ii) a provision of such Subsidiary’s
organizational documents which provision was included in such Subsidiary’s
organizational documents as a condition to the extension of such Secured Debt;
and (c) the liabilities for which none of the Guarantors (other than the REIT
Guarantor), any of their respective Subsidiaries (other than another Excluded
Subsidiary) or any other Obligor (other than the Borrower and REIT Guarantor)
has any Contingent Liability or is otherwise liable with respect to any of the
Indebtedness of such Subsidiary, except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, and other similar exceptions
from non recourse liability or (y) any Subsidiary which is not a Wholly Owned
Subsidiary and with respect to which the REIT Guarantor or the Borrower, as
applicable, does not have sufficient voting power (and is unable, after good
faith efforts to do so, to cause any necessary non-affiliated equity holders to
agree) to cause such entity to become a “Guarantor” or, notwithstanding such
voting power, the interests of such non-affiliated holders has material economic
value in the reasonable judgment of the Borrower that would be impaired by such
Subsidiary becoming a “Guarantor”

“Executive Order” has the meaning given that term in Section 6.1(hh).

“Existing Letters of Credit” means the Letters of Credit issued by Wachovia
Bank, National Association and described on Schedule 2.3.

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions, and (b) with respect to any other
property, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.

 

9



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest  1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

“Fees” means the fees and commissions provided for or referred to in Section 3.6
and any other fees payable by the Borrower to the Agent or any Lender hereunder
or under any other Loan Document.

“Fixed Charge Coverage Ratio” means the ratio of (a) Adjusted EBITDA to
(b) Fixed Charges for the period used to calculate EBITDA.

“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Borrower, the Guarantor and their respective Subsidiaries determined on a
consolidated basis for such period, plus (b) all regularly scheduled principal
payments made with respect to Indebtedness of the Borrower, the Guarantors and
their respective Subsidiaries during such period, other than any balloon, bullet
or similar principal payment which repays such Indebtedness in full, plus
(c) all Preferred Dividends paid during such period. Such Person’s Equity
Percentage in the Fixed Charges of its Unconsolidated Affiliates shall be
included in the determination of Fixed Charges.

“Floating Rate Debt” means all Indebtedness for borrowed money of the Borrower,
the other Obligors and each of their respective Subsidiaries which bears
interest at fluctuating rates (and in any event shall include all Loans and
other Indebtedness of the Borrower under any of the Loan Documents) and for
which the Borrower, such Obligor or such Subsidiary has not obtained Interest
Rate Agreements which Interest Rate Agreements effectively cause such variable
rates to be equivalent to, or to be capped at, fixed rates. For purposes of this
definition, Floating Rate Debt of the Borrower, any other Obligor or any
Subsidiary of the Borrower, the other Obligors and their respective Subsidiaries
shall include the Floating Rate Debt of any Unconsolidated Affiliate of the
Borrower, such Obligor or such Subsidiary, as the case may be, only to the
extent of such Floating Rate Debt is recourse to the Borrower, such Obligor or
such Subsidiary.

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period minus (or plus) (b) gains (or losses) from debt restructuring,
mark-to-market adjustments on interest rate swaps, and sales of property during
such period, plus (c) depreciation with respect to such Person’s real estate
assets and amortization (other than amortization of deferred financing costs) of
such Person for such period, all after adjustment for unconsolidated
partnerships and joint ventures. Adjustments for unconsolidated entities will be
calculated to reflect funds from operations on the same basis.

“GAAP” means U.S. generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the Agreement Date.

 

10



--------------------------------------------------------------------------------

“Governing Documents” of any Person means the declaration of trust, certificate
or articles of incorporation, by-laws, partnership agreement or operating or
members agreement, as the case may be, and any other organizational or governing
documents, of such Person.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.

“Gross Cash Proceeds” means, with respect to any Equity Issuance by any Person,
the aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance.

“Guarantors” means, individually and collectively, as the context shall require,
the REIT Guarantor and all other Material Subsidiaries (other than Excluded
Subsidiaries) and any other Person that is now or hereafter a party to the
Guaranty as a “Guarantor”.

“Guaranties” (whether one or more) means the Amended and Restated Guaranty
substantially in the form of Exhibit C executed by the Guarantors as of the
Agreement Date and delivered to the Agent in accordance with this Agreement.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “contaminant”, “hazardous substances”, “hazardous
materials”, “hazardous wastes”, “pollutant”, “toxic substances” or any other
formulation intended to define, list or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, “TCLP” toxicity or “EP toxicity”;
(b) oil, petroleum or petroleum derived substances, natural gas, natural gas
liquids or synthetic gas and drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, natural
gas or geothermal resources; (c) any flammable substances or explosives or any
radioactive materials; (d) asbestos in any form; (e) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million; and (f) any other chemicals,
materials or substances regulated pursuant to any Environmental Law.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (including all “Accounts Payables” as
defined under GAAP); (b) all obligations of such Person, whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or services rendered;
(c) Capitalized Lease Obligations of such Person, but excluding those
Capitalized Lease Obligations relating to Approved Bond Transactions; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of

 

11



--------------------------------------------------------------------------------

its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock) at the option of such
Person); (h) net obligations under any Derivatives Contract not entered into as
a hedge against existing Indebtedness, in an amount equal to the Derivatives
Termination Value thereof; (i) all Contingent Liabilities of such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants,
bankruptcy, insolvency, receivership or other similar events and other similar
exceptions to recourse liability until a claim is made with respect thereto, and
then shall be included only to the extent of the amount of such claim); (j) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (k) such Person’s pro rata share of the Indebtedness of
any Unconsolidated Affiliate of such Person. Indebtedness of any Person shall
include Indebtedness of any partnership or joint venture in which such Person is
a general partner or joint venturer to the extent of such Person’s pro rata
share of the ownership of such partnership or joint venture (except if such
Indebtedness, or portion thereof, is recourse to such Person, in which case the
greater of such Person’s pro rata portion of such Indebtedness or the amount of
the recourse portion of the Indebtedness, shall be included as Indebtedness of
such Person). All Loans and Letter of Credit Liabilities shall constitute
Indebtedness of the Borrower.

“Intellectual Property” has the meaning given that term in Section 6.1(t).

“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower, the Guarantors and their respective
Subsidiaries, including capitalized interest not funded under a construction
loan interest reserve account plus recurring fees such as recurring issuer,
trustee and credit enhancement fees in connection with tax-exempt financings,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) the Borrower’s, the Guarantors’ and their respective Subsidiaries’ Equity
Percentage of Interest Expense of their Unconsolidated Affiliates for such
period.

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the day following the last day of the
next preceding Interest Period for such Loan and ending 7 or 30 days thereafter,
as the Borrower may select in a Notice of Borrowing, Notice of Continuation or
Notice of Conversion, as the case may be, except that each Interest Period of 30
day’s duration that commences on the last Business Day of a calendar month shall
end on the last Business Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing: (i) no Interest Period for a Revolving Loan shall
end after the Termination Date; and (ii) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day (or, if such next succeeding Business Day falls in the
next succeeding calendar month, on the next preceding Business Day).

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar contractual
agreement or arrangement entered into with a nationally recognized financial
institution then having a credit rating of BBB/Baa (or equivalent) or higher
from both S&P and Moody’s for the purpose of protecting against fluctuations in
interest rates.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other

 

12



--------------------------------------------------------------------------------

acquisition of any Equity Interest in another Person; (b) a loan, advance or
extension of credit to, capital contribution to, guaranty of Indebtedness of, or
purchase or other acquisition of any Indebtedness of, another Person, including
any partnership or joint venture interest in such other Person; (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute the business or a division or operating unit
of another Person; (d) the purchase or other acquisition of Cash Equivalents or
(e) the acquisition in the ordinary course of business of any interests in real
property or any other investment. Any binding commitment to make an Investment
in any other Person, as well as any option of another Person to require an
Investment in such Person, shall constitute an Investment. Except as expressly
provided otherwise, for purposes of determining compliance with any covenant
contained in the Loan Documents, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“Issuing Lender” means Wachovia Bank in its capacity as the Lender issuing the
Letters of Credit and its successors and assigns.

“Joinder Agreement” means the joinder agreement with respect to the Guaranty and
the Contribution Agreement to be executed and delivered pursuant to Section 7.12
by any additional Guarantor, substantially in the form of Exhibit D.

“L/C Commitment Amount” equals $25,000,000.

“Lender” means each financial institution from time to time party hereto,
together with its respective successors and permitted assigns. The Issuing
Lender shall also be a Lender.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender as such
Lender may notify the Agent in writing from time to time.

“Letter of Credit” means an irrevocable standby letter of credit in respect of
obligations of the Borrower or a Subsidiary incurred pursuant to contracts made
or performances undertaken or to be undertaken in the ordinary course of such
Person’s business which is payable upon presentation of a sight draft and other
documents described in the Letter of Credit, if any, as originally issued
pursuant to this Agreement or as amended, modified, extended, renewed or
supplemented.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender acting as the Issuing Lender) shall be deemed to
hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under Section 2.4, and the Lender
acting as the Issuing Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Lenders other than the
Lender acting as the Issuing Lender of their participation interests under such
section.

 

13



--------------------------------------------------------------------------------

“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest  1/100th of 1%) appearing
on Telerate Page 3750 (or any successor page) as the London interbank offered
rate for deposits in Dollars at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If for any reason such rate is not
available, the term “LIBOR” shall mean, for any LIBOR Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest  1/100th of 1%) appearing on the Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, however, if more
than one rate is specified on the Reuters Screen LIBO Page, the applicable rate
shall be the arithmetic mean of all such rates.

“LIBOR Floor” shall mean two percent (2.0%).

“LIBOR Loans” means Loans bearing interest at a rate based on LIBOR.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title, encumbrance or
preferential arrangement which has the same practical effect of constituting a
security interest or encumbrance of any kind, whether voluntarily incurred or
arising by operation of law, in respect of any property of such Person, or upon
the income or profits therefrom; (b) any arrangement, express or implied, under
which any property of such Person is transferred, sequestered or otherwise
identified for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to the payment of the
general, unsecured creditors of such Person; and (c) the filing of any financing
statement under the Uniform Commercial Code or its equivalent in any
jurisdiction, other than a financing statement filed in respect of a lease not
constituting a Capitalized Lease Obligation pursuant to Section 9-505 (or a
successor provision) of the Uniform Commercial Code as in effect in an
applicable jurisdiction that is not in the nature of a security interest.

“Loan” means a Revolving Loan or a Swingline Loan. Amounts drawn under a Letter
of Credit shall also be considered Revolving Loans as provided in Section 2.3.

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty, the Contribution Agreement, each Joinder Agreement, and each other
document or instrument now or hereafter executed and delivered by an Obligor in
connection with, pursuant to or relating to this Agreement.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests); in each
case, on or prior to the Termination Date. Stock in the REIT Guarantor shall not
be deemed Mandatorily Redeemable Stock solely due to the Share Redemption
Program, provided that (x) no Default or Event of Default exists or would arise
from any redemption pursuant to the Share Redemption Program and (y) the
aggregate amount of redemptions pursuant to the Share Redemption

 

14



--------------------------------------------------------------------------------

Program in any calendar year shall not exceed the amount permitted under the
Share Redemption Program as of the date of this Agreement.

“Material Adverse Effect” means a material adverse change in or effect on
(a) the business, assets, financial condition, liabilities (actual or
contingent), or results of operations or prospects of the Borrower and its
Subsidiaries or any other Obligor and its Subsidiaries each taken as a whole,
(b) the ability of an Obligor to perform its obligations under the Loan
Documents to which it is a party, (c) the validity or enforceability of such
Loan Documents, or (d) the rights and remedies of the Lenders and the Agent
under the Loan Documents.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any other Obligor or
any of their respective Subsidiaries is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

“Material Subsidiary” means any Subsidiary of the Borrower or the REIT Guarantor
which either (a) has assets which constitute more than five percent (5%) of
Adjusted Total Asset Value at the end of the most recent calendar quarter of the
Borrower, or (b) owns (or is the lessee under an Eligible Ground Lease of) an
Unencumbered Asset included in determining the Unencumbered Assets Value.

“Minimum Unencumbered Asset Certificate” has the meaning set forth in
Section 8.5(c).

“Minimum Unencumbered Asset Requirements” has the meaning set forth in
Section 8.5(c).

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage Receivable” means mortgage and notes receivable and other promissory
notes, including interest payments thereunder, of the Borrower or any Subsidiary
in a Person (other than the REIT Guarantor or its Subsidiaries).

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Negative Pledge” means a provision of any document, instrument or agreement
(including any Governing Document), other than this Agreement or any other Loan
Document, that prohibits, restricts or limits, or purports to prohibit, restrict
or limit, the creation or assumption of any Lien on any assets of a Person as
security for the Indebtedness of such Person or any other Person, or entitles
another Person to obtain or claim the benefit of a Lien on any assets of such
Person; provided, however, that an agreement that conditions a Person’s ability
to encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Dividends” means, for any given period of time for the REIT Guarantor, an
amount equal to (a) one hundred percent (100.0%) of all dividends or other
distributions, direct or indirect, on account of any shares of any Equity
Interest of the REIT Guarantor (except dividends or distributions payable solely
in shares of that class of equity interest to the holders of that class) during
such period, less (b) any amount of such dividends or distributions constituting
Dividend Reinvestment Proceeds.

 

15



--------------------------------------------------------------------------------

“Net Operating Income” or “NOI” means, for any Property and for a given period,
an amount equal to the sum of (a) the gross revenues for such Property for such
fiscal period received in the ordinary course of business (excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent) minus (b) all operating expenses
incurred with respect to such Property for such fiscal period (including an
appropriate accrual for property taxes, insurance and other expenses not paid
quarterly); provided there shall be deducted from such amount the following (to
the extent not duplicative of deductions already taken in the calculation of Net
Operating Income), on a pro rata basis for such period, management expenses
computed at an annual rate equal to the greater of (i) two percent (2.0%) of the
annualized gross revenue of such Property or (ii) the annualized amount of
management fees actually incurred with respect to such Property. The Borrower
may perform the preceding calculation on an aggregate basis for all such
Properties wherever the context would appropriately permit or warrant the use of
an aggregate calculation. For purposes of calculating the NOI of any Property,
if such Property is owned, in whole or in part, by one or more Non-Wholly Owned
Subsidiaries, there shall be deducted from such calculation all NOI not
allocated to Borrower’s or REIT Guarantor’s interest in such Non-Wholly Owned
Subsidiaries pursuant to any agreement or instrument governing the same.

“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
violation of “special purpose entity” covenants, bankruptcy, insolvency,
receivership or other similar events and other similar exceptions to recourse
liability until a claim is made with respect thereto, and then such Indebtedness
shall not constitute “Nonrecourse Indebtedness” only to the extent of the amount
of such claim) is contractually limited to specific assets of such Person
encumbered by a Lien securing such Indebtedness or (b) if such Person is a
Single Asset Entity, any Indebtedness for borrowed money of such Person.

“Non-Wholly Owned Subsidiary” means any Subsidiary which is not a Wholly Owned
Subsidiary.

“Note” means a Revolving Note or a Swingline Note.

“Notice of Borrowing” means a notice in the form of Exhibit E to be delivered to
the Agent pursuant to Section 2.1(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

“Notice of Continuation” means a notice in the form of Exhibit F to be delivered
to the Agent pursuant to Section 2.8 evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice in the form of Exhibit G to be delivered
to the Agent pursuant to Section 2.9 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Notice of Swingline Borrowing” means a notice in the form of Exhibit H to be
delivered to the Agent pursuant to Section 2.2 evidencing the Borrower’s request
for a borrowing of Swingline Loans.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Obligors owing to the Agent, the Swingline Lender,
the Issuing Lender or any Lender of every kind, nature and description, under or
in respect of this Agreement or any of the other Loan Documents, including,
without limitation, the Fees and indemnification obligations, whether direct

 

16



--------------------------------------------------------------------------------

or indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.

“Obligors” means any Person now or hereafter primarily or secondarily obligated
to pay all or any part of the Obligations, including the Borrower and the
Guarantors.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not affiliated with the Borrower
and paying rent (or subject to free rent for periods of ninety (90) days or
less) at rates not materially less than rates generally prevailing at the time
the applicable lease was entered into, pursuant to binding leases as to which no
monetary default has occurred and has continued unremedied for thirty (30) or
more days to (b) the aggregate net rentable square footage of such Property. For
purposes of the definition of “Occupancy Rate”, a tenant shall be deemed to
actually occupy a Property notwithstanding a temporary cessation of operations
for renovation, repairs or other temporary reason, or for the purpose of
completing tenant build-out or that is otherwise scheduled to be open for
business within ninety (90) days of such date.

“Off-Balance Sheet Obligations” means liabilities and obligations of the REIT
Guarantor, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the REIT
Guarantor would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of the REIT
Guarantor’s report on Form 10-Q or Form 10-K (or their equivalents) which the
REIT Guarantor is required to file with the Securities and Exchange Commission
(or any Governmental Authority substituted therefor). As used in this
definition, the term “SEC Off-Balance Sheet Rules” means the Disclosure in
Management’s Discussion and Analysis About Off Balance Sheet Arrangements,
Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified
at 17 CFR Parts 228, 229 and 249).

“Participant” has the meaning given that term in Section 12.5(c).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
the same may be amended from time to time, and corresponding provisions of
future laws.

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, as to any Person, (a) liens securing taxes, assessments
and other charges or levies imposed by any governmental authority (excluding any
lien imposed pursuant to any of the provisions of ERISA or pursuant to any
environmental laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under the applicable provisions of this Agreement; (b) liens
consisting of deposits or pledges made, in the ordinary course of business, in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar applicable laws; (c) liens
consisting of encumbrances in the nature of zoning restrictions, easements, and
rights or restrictions of record on the use of real property, which do not
materially detract from the value of such property or impair the intended use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) liens in favor of the Agent for the benefit of the Lenders;
(f) liens in favor of the Borrower or a Guarantor securing obligations owing by
a Subsidiary to the Borrower or a Guarantor; and (g) liens securing judgments
that do not otherwise give rise to a Default or an Event of Default.

 

17



--------------------------------------------------------------------------------

“Person” means an individual, corporation, partnership, limited liability
company, joint stock company, association, trust or unincorporated organization,
joint venture, a government or any agency or political subdivision thereof, or
any other entity of whatever nature.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the sum of (a) four percent (4.0%) per annum plus (b) the sum of
(i) the Base Rate plus (ii) the Applicable Margin as in effect from time to
time.

“Potential Unencumbered Asset” has the meaning set forth in Section 8.5(a).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the REIT Guarantor or any of its Subsidiaries. Preferred Dividends shall not
include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests; (b) paid or payable to the REIT Guarantor or any of
its Subsidiaries; or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.

“Preferred Equity Interest” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender acting as the Agent as its prime rate from time to time. The Prime Rate
is not necessarily the best or the lowest rate of interest offered by the Lender
acting as the Agent or any other Lender.

“Principal Office” means the office of the Agent located at One Wachovia Center,
Charlotte, North Carolina, or such other office of the Agent as the Agent may
designate from time to time.

“Prohibited Person” has the meaning given that term in Section 6.1(hh).

“Property” means any parcel of real property, together with all improvements
thereon, owned or leased pursuant to a ground lease by the Borrower, any other
Obligor, or any of their respective Subsidiaries or any Unconsolidated Affiliate
of the Borrower, any other Obligor, or any of their respective Subsidiaries and
which is located in a State of the United States of America or the District of
Columbia.

“Qualified General Partner” means any entity which is (a) controlled by Leo F.
Wells III and (b) otherwise approved by the Agent in writing.

“Register” has the meaning given that term in Section 12.5(e).

 

18



--------------------------------------------------------------------------------

“Regulatory Change” means, with respect to any Lender, any change in Applicable
Law effective after the Agreement Date (including without limitation, Regulation
D of the Board of Governors of the Federal Reserve System) or the adoption or
making after such date of any interpretation, directive or request applying to a
class of banks, including such Lender, of or under any Applicable Law (whether
or not having the force of law and whether or not failure to comply therewith
would be unlawful) by any Governmental Authority or monetary authority charged
with the interpretation or administration thereof or compliance by any Lender
with any request or directive regarding capital adequacy.

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Lender for any drawing
honored by the Issuing Lender under a Letter of Credit.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“REIT Guarantor” means Wells Real Estate Investment Trust II, Inc., a Maryland
corporation.

“Requisite Lenders” means, as of any date, Lenders whose aggregate Commitment
Percentage equals or exceeds 66 2/3% (excluding Defaulting Lenders who,
accordingly, are not entitled to vote), or if the Commitments (or any part
thereof) are no longer in effect as a result of the terms of Section 10.2,
Lenders holding at least 66 2/3% of the aggregate outstanding principal amount
of the Loans and participations in Letters of Credit (excluding Defaulting
Lenders who, accordingly, are not entitled to vote).

“Responsible Officer” means (a) with respect to REIT Guarantor (acting as a
signatory for Borrower), REIT Guarantor’s President, chief executive officer,
chief financial officer, chief accounting officer or any other financial officer
who is a vice president or more senior officer, (b) with respect to any other
Obligor, such Obligor’s chief executive officer, chief financial officer, or any
other financial officer who is a vice president or more senior officer, and
(c) with respect to any Lender, any officer, partner, managing member or similar
person apparently authorized to execute documents on behalf of such Lender. A
Responsible Officer shall also include any other person or officer specifically
authorized and designated as such by the applicable Person.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower, the REIT Guarantor,
any other Obligor or any of their respective Subsidiaries now or hereafter
outstanding, except a dividend payable solely in Equity Interests of identical
class to the holders of that class; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interest of the Borrower, the REIT
Guarantor, any other Obligor or any of their respective Subsidiaries now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of the Borrower, the REIT Guarantor, any other Obligor or any
of their respective Subsidiaries now or hereafter outstanding.

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1(a).

“Revolving Note” has the meaning given that term in Section 2.10(a).

“Secured Debt” means with respect to the Borrower and the other Obligors or any
of their respective Subsidiaries as of any given date, the aggregate principal
amount of all Indebtedness of such Persons on a consolidated basis outstanding
at such date and that is secured in any manner by any Lien (other than
Indebtedness secured in any manner by any Lien on any partnership, membership or
other

 

19



--------------------------------------------------------------------------------

equity interests unless such Indebtedness is also secured by a Lien on
Property), and in the case of the Obligors, shall include (without duplication),
such Obligor’s Equity Percentage of the Secured Debt of its Unconsolidated
Affiliates.

“Secured Debt to Total Asset Value Ratio” means the ratio (expressed as a
percentage) of Secured Debt to Total Asset Value.

“Secured Recourse Debt to Total Asset Value Ratio” means the ratio (expressed as
a percentage) of Secured Debt (excluding Nonrecourse Indebtedness) to Total
Asset Value.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Shareholder Equity” means an amount equal to shareholders’ equity or net worth
of the REIT Guarantor and its Subsidiaries (including, without limitation, the
Excluded Subsidiaries) on a consolidated basis, as determined in accordance with
GAAP.

“Share Redemption Program” means the share redemption program of the REIT
Guarantor as described in that certain Prospectus dated October 1, 2008 of the
REIT Guarantor, as amended or supplemented from time to time (with Agent’s prior
written consent to the extent required under Section 9.9(b)).

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property. In addition, if the assets of a Person
consist solely of (i) Equity Interests in one other Single Asset Entity and
(ii) cash and other assets of nominal value incidental to such Person’s
ownership of the other Single Asset Entity, such Person shall also be deemed to
be a Single Asset Entity.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets are each in excess of the fair
valuation of its total liabilities (including all Contingent Liabilities
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that could reasonably be expected
to become an actual and matured liability); (b) such Person is able to pay its
debts or other obligations in the ordinary course as they mature; and (c) such
Person has capital not unreasonably small to carry on its business and all
business in which it proposes to be engaged.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw Hill
Companies, Inc. and its successors.

“Stabilized Property” means a completed Property that has achieved an Occupancy
Rate of at least eighty percent (80%) for a period of not less than one (1) full
calendar quarter.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased, reinstated
or reduced from time to time in accordance with the terms of such Letter of
Credit.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other persons performing
similar functions of such corporation, partnership, limited liability company or
other entity (without

 

20



--------------------------------------------------------------------------------

regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.2 in an amount up to, but not exceeding,
$15,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

“Swingline Lender” means Wachovia Bank, together with its successors and
assigns.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2(a).

“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit I.

“Syndication Agent” means PNC Bank, National Association and Regions Bank.

“Tangible Net Worth” means, as of a given date, (a) the Shareholder Equity of
the REIT Guarantor and its Subsidiaries determined on a consolidated basis plus
(b) accumulated depreciation and amortization expense minus (c) the following
(to the extent reflected in determining Shareholder Equity of the Borrower and
its Subsidiaries): (i) the amount of any write-up in the book value of any
assets contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP (except for allocations of property
purchase prices pursuant to FAS 141), all determined on a consolidated basis.

“Taxes” has the meaning given that term in Section 3.12.

“Termination Date” means May 7, 2010, or if the Commitments are earlier
terminated pursuant to Section 2.11, such earlier termination date.

“Titled Agent” means any entity given the title of “Sole Lead Arranger and Book
Manager”, “Syndication Agent”, or “Documentation Agent” with respect to this
Agreement, together with their respective successors and permitted assigns.

“Total Asset Value” means as of any date of determination the sum (without
duplication) of all of the following of the Borrower, the Guarantors and their
Subsidiaries on a consolidated basis determined in accordance with GAAP applied
on a consistent basis: (a) cash and Cash Equivalents, plus (b) with respect to
each Property (other than Development Properties) owned for two (2) consecutive
fiscal quarters by the Borrower, a Guarantor or any of their respective
Subsidiaries, the quotient of (i) Net Operating Income less Capital Reserves
attributable to such Property (without regard to its occupancy) for the prior
fiscal quarter of the Borrower most recently ended times four (4), divided by
(ii) the applicable Capitalization Rate, plus (c) the GAAP book value of
Properties acquired during the most recent two (2) fiscal quarters of the
Borrower, plus (d) the GAAP book value for Construction in Process for
Development Properties, plus (e) the GAAP book value of Unimproved Land. The
Borrower’s pro rata share of assets held by Unconsolidated Affiliates (excluding
assets of the type described in the immediately preceding clause (a)) will be
included in Total Asset Value calculations consistent with the above described
treatment for wholly owned assets. For purposes of determining Total Asset
Value, Net

 

21



--------------------------------------------------------------------------------

Operating Income from Properties acquired or disposed of by the Borrower, any
Subsidiary of Borrower or any Unconsolidated Affiliate during the immediately
preceding two (2) fiscal quarters of the Borrower shall be excluded from clause
(b) above.

“Total Commitment” means, as of any date, the sum of the then current
Commitments of the Lenders. As of the Effective Date, the Total Commitment
(including the Swingline Commitment) is $245,000,000, subject to increase upon
an increase of the Commitment in accordance with the provisions of Section 2.14.

“Total Indebtedness” means all Indebtedness of the Borrower, the REIT Guarantor
and all of their respective Subsidiaries determined on a consolidated basis and
in the case of the Borrower, shall include (without duplication), the Borrower’s
pro rata share of the Indebtedness of its Unconsolidated Affiliates.

“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
Base Rate Loan.

“Unconsolidated Affiliate” means, in respect of any Person, any other Person
(a) in whom such Person holds an Investment, which Investment is accounted for
in the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.

“Unencumbered Adjusted NOI” means, for any period, (a) NOI from all Unencumbered
Assets (without regard to the occupancy of an individual Unencumbered Asset, but
subject to the terms of Section 9.14) for the immediately preceding calendar
quarter less (b) Capital Reserves attributable to such Unencumbered Assets for
such period.

“Unencumbered Asset” means a Property which is accepted as an Unencumbered Asset
pursuant to Section 8.5(a) and satisfies all of the following requirements:
(a) such Property is fully developed and operational principally as an
industrial or office property unless such property is a Development Property;
(b) the Property is owned, or leased under an Eligible Ground Lease or Approved
Bond Transaction, entirely by the Borrower and/or a Guarantor; (c) neither such
Property, nor any interest of the Borrower or any Guarantor therein, is subject
to any Lien (other than those described in clauses (a), (c) and (d) of the
definition of Permitted Liens) or a Negative Pledge; (d) if such Property is
owned or leased by a Guarantor (i) none of the Borrower’s or any other
Guarantor’s direct or indirect ownership interest in such Guarantor is subject
to any Lien or to a Negative Pledge; and (ii) the Borrower directly or
indirectly through a Subsidiary, has the right to take the following actions
without the need to obtain the consent of any Person: (x) to sell, transfer or
otherwise dispose of such Property and (y) to create a Lien on such Property as
security for Indebtedness of the Borrower or such Guarantor, as applicable;
(e) such Property is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters individually or
collectively which are not material to the profitable operation of such
Property; (f) if such Property constitutes Construction-In-Process and
construction of above-ground improvements has commenced, such construction has
not been terminated, suspended, or otherwise interrupted for more than one
hundred twenty (120) consecutive days (unless such delay is a result of force
majeure); (g) such Property is located entirely in a state within the contiguous
48 states of the continental United States, Hawaii or the District of Columbia;
(h) such Property has been designated as an “Unencumbered Asset” on Schedule
6.1(y) or in an Unencumbered Asset Certificate in accordance with Section 8.5(a)
and in either event has not been removed as an Unencumbered Asset pursuant to
Section 8.5(b) and (i) with respect to which Property (x) the Agent shall have
received the Unencumbered Asset Qualification

 

22



--------------------------------------------------------------------------------

Documents, (y) at the time such Property is accepted as an Unencumbered Asset
under this Agreement, the aggregate occupancy level for the preceding calendar
quarter of tenants in possession and paying rent (not more than sixty (60) days
past due) and which are not otherwise in default under their respective leases
was at least eighty percent (80%) of the aggregate rentable area within such
Property and (z) the Weighted Average Duration of all leases for such Property
in effect as of the date such Property is to become an Unencumbered Asset shall
be at least four (4) years. For purposes of this definition, the “Weighted
Average Duration” of any Property shall be calculated as follows: on any date of
determination with respect to such Property, the number obtained by (i) summing
the products obtained by multiplying (a) the remaining duration at such time of
each lease with respect to such Property by (b) the rentable square footage of
the Property subject to such lease and (ii) dividing such sum by the aggregate
rentable square footage of such Property subject to leases in effect as of such
date. Weighted Average Duration shall be calculated, with respect to any
Property, without regard to any unexercised extension options contained in any
lease for such Property.

“Unencumbered Asset Certificate” has the meaning given that term in Section 8.3.

“Unencumbered Asset Coverage Ratio” means the ratio of (a) the Unencumbered
Asset Value as of the date of determination to (b) the Unsecured Debt of the
Obligors and their Subsidiaries as of such date of determination.

“Unencumbered Asset Qualification Documents” means, with respect to any Property
which the Borrower seeks to include as an Unencumbered Asset in the calculation
of the Unencumbered Asset Value, (a) historic operating statements, if
available, for such period as the Agent may reasonably require (b) a current
rent roll certified by the Borrower and showing such information as the Agent
may reasonably require, (c) projected operating budgets for the next four
(4) fiscal quarters of the Borrower and (d) a budget setting forth any capital
expenditures to be made with respect to such Property within the following
twelve (12) month period, in form and substance satisfactory to the Agent.

“Unencumbered Asset Value” means as of any date of determination the sum
(without duplication) of (a) the Unencumbered Adjusted NOI from Properties
included in Unencumbered Assets (excluding NOI attributable to (x) Development
Properties included within Unencumbered Assets and (y) Properties included in
the calculation of book value of Unencumbered Assets in clause (b) of this
definition) for the calendar quarter most recently ended times four (4) divided
by the applicable Capitalization Rate, plus (b) the GAAP book value of all
Unencumbered Assets acquired during the two (2) fiscal quarters of the Borrower
most recently ended, plus (c) the GAAP book value of Construction-In-Process for
Development Properties included within Unencumbered Assets, until the earlier of
(i) the date such Property is no longer a Development Property or (ii) the
second calendar quarter after such Property becomes a Stabilized Property. To
the extent that the aggregate Unencumbered Asset Value attributable to
(A) Properties subject to an Eligible Ground Lease (other than Properties
subject to an Approved Bond Transaction) exceeds ten percent (10%) of the
Unencumbered Asset Value or (B) Development Properties exceeds ten percent
(10%) of the Unencumbered Asset Value, any such excess shall be excluded.

“Unencumbered Interest Coverage Ratio” means the ratio of (a) the Unencumbered
Adjusted NOI to (b) the Unsecured Interest Expense for the immediately preceding
calendar quarter.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan,

 

23



--------------------------------------------------------------------------------

but only to the extent that such excess represents a potential liability of a
member of the ERISA Group to the PBGC or any other Person under Title IV of
ERISA.

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and on which no
development is scheduled to occur within the following twelve (12) months.

“Unsecured Debt” means (a) Indebtedness of the Obligors and their Subsidiaries
on a consolidated basis outstanding at any time which is (a) not Secured Debt or
(b) secured in any manner by any Lien on any partnership, membership or other
equity interests unless also secured by a Lien on Property.

“Unsecured Interest Expense” means, for a given period, all Interest Expense of
the Obligors and their Subsidiaries on a consolidated basis attributable to
Unsecured Debt of the Obligors and their Subsidiaries for such period.

“Wachovia Bank” means Wachovia Bank, National Association and its successors.

“Wholly Owned Subsidiary” means any Subsidiary of the Borrower or the REIT
Guarantor in respect of which all of the equity securities or other ownership
interests (other than, in the case of a corporation, directors’ qualifying
shares) are at the time directly or indirectly owned by the Borrower or the REIT
Guarantor.

Section 1.2 General; References to Times.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Titles and captions of Articles, Sections, subsections and clauses in this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement. Unless otherwise indicated, all references to time are
references to Charlotte, North Carolina time.

 

24



--------------------------------------------------------------------------------

ARTICLE II. CREDIT FACILITY

Section 2.1 Revolving Loans.

(a) Generally. Subject to the terms and conditions hereof (including
Section 2.13), during the period from the Effective Date to but excluding the
Termination Date, each Lender severally and not jointly agrees to make Revolving
Loans to the Borrower in an aggregate principal amount at any one time
outstanding up to, but not exceeding, the amount of such Lender’s Commitment.
Subject to the terms and conditions of this Agreement, during the period from
the Effective Date to but excluding the Termination Date, the Borrower may
borrow, repay and reborrow Revolving Loans hereunder.

(b) Requesting Revolving Loans. The Borrower shall give the Agent notice
pursuant to a Notice of Borrowing or telephonic notice of each borrowing of
Revolving Loans. Each Notice of Borrowing shall be delivered to the Agent
(i) before 11:00 a.m. in the case of LIBOR Loans, on the date three (3) Business
Days prior to the proposed date of such borrowing and (ii) in the case of Base
Rate Loans, on the date one (1) Business Day prior to the proposed date of such
borrowing. Any such telephonic notice shall include all information to be
specified in a written Notice of Borrowing and shall be promptly confirmed in
writing by the Borrower pursuant to a Notice of Borrowing sent to the Agent by
telecopy on the same day of the giving of such telephonic notice. The Agent will
transmit by telecopy the Notice of Borrowing (or the information contained in
such Notice of Borrowing) or the information contained in a telephonic notice of
borrowing (if such telephonic notice is received prior to a Notice of Borrowing)
to each Lender promptly upon receipt by the Agent. Each Notice of Borrowing or
telephonic notice of each borrowing shall be irrevocable once given and binding
on the Borrower.

(c) Disbursements of Revolving Loan Proceeds. No later than 1:00 p.m. on the
date specified in the Notice of Borrowing (provided such date complies with the
requirements in Section 2.1(b)), each Lender will make available for the account
of its applicable Lending Office to the Agent at the Principal Office, in
immediately available funds, the proceeds of the Revolving Loan to be made by
such Lender. Subject to satisfaction of the applicable conditions set forth in
Article V for such borrowing, the Agent will make the proceeds of such borrowing
available to the Borrower in Dollars, in immediately available funds, no later
than 2:00 p.m. on the date and at the account specified by the Borrower in such
Notice of Borrowing.

Section 2.2 Swingline Loans.

(a) Swingline Loans. Subject to the terms and conditions hereof, during the
period from the Effective Date to but excluding the Termination Date, the
Swingline Lender agrees to make Swingline Loans to the Borrower in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount of the Swingline Commitment. If at any time the aggregate principal
amount of the Swingline Loans outstanding at such time exceeds the Swingline
Commitment in effect at such time, the Borrower shall immediately pay the Agent
for the account of the Swingline Lender the amount of such excess. Subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Swingline Loans hereunder.

(b) Procedure for Borrowing Swingline Loans. The Borrower shall give the Agent
and the Swingline Lender notice pursuant to a Notice of Swingline Borrowing or
telephonic notice of each borrowing of a Swingline Loan. Each Notice of
Swingline Borrowing shall be delivered to the Swingline Lender no later than
11:00 a.m. on the proposed date of such borrowing. Any such telephonic notice
shall include all information to be specified in a written Notice of Swingline
Borrowing and shall be promptly confirmed in writing by the Borrower pursuant to
a Notice of Swingline Borrowing sent to the Swingline Lender by telecopy on the
same day of the giving of such telephonic notice. On the date of the requested

 

25



--------------------------------------------------------------------------------

Swingline Loan and subject to satisfaction of the applicable conditions set
forth in Article V for such borrowing, the Swingline Lender will make the
proceeds of such Swingline Loan available to the Borrower in Dollars, in
immediately available funds, at the account specified by the Borrower in the
Notice of Swingline Borrowing not later than 2:00 p.m. on such date.

(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
the LIBOR Rate with an Interest Period of seven (7) days’ duration plus the
Applicable Margin for LIBOR Rate Loans. Interest payable on Swingline Loans is
solely for the account of the Swingline Lender. All accrued and unpaid interest
on Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.4 with respect to interest on Base Rate Loans (except as the Swingline
Lender and the Borrower may otherwise agree in writing in connection with any
particular Swingline Loan).

(d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $500,000 or such other minimum
amounts agreed to by the Swingline Lender and the Borrower. Any voluntary
prepayment of a Swingline Loan must be in integral multiples of $100,000 or the
aggregate principal amount of all outstanding Swingline Loans (or such other
minimum amounts upon which the Swingline Lender and the Borrower may agree) and
in connection with any such prepayment, the Borrower must give the Swingline
Lender prior written notice thereof no later than 10:00 a.m. on the date of such
prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.

(e) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan on demand, but in any event within five (5) Business
Days after the date such Swingline Loan was made. Notwithstanding the foregoing,
the Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Swingline Loans on the Termination Date (or
such earlier date as the Swingline Lender and the Borrower may agree in
writing). In lieu of demanding repayment of any outstanding Swingline Loan from
the Borrower in respect of which the Agent has not either (x) received a Notice
of Borrowing indicating that such Swingline Loan is to be repaid with the
proceeds thereof within five (5) Business Days of the date such Swingline Loan
was made or (y) received notice from the Borrower that it intends to repay such
Swingline Loan within five (5) Business Days of the date such Swingline Loan was
made and, in the case of this clause (y) only, such Swingline Loan is not repaid
by 11:30 a.m. on such date, the Swingline Lender may, on behalf of the Borrower
(which hereby irrevocably direct the Swingline Lender to act on their behalf),
request a borrowing of Revolving Loans (which shall be Base Rate Loans) from the
Lenders in an amount equal to the principal balance of such Swingline Loan. The
limitations of Section 3.5(a) shall not apply to any borrowing of Base Rate
Loans made pursuant to this subsection. The Swingline Lender shall give notice
to the Agent of any such borrowing of Base Rate Loans not later than 12:00 p.m.
on the proposed date of such borrowing, and the Agent shall promptly give notice
to the Lenders of any such borrowing of Base Rate Loans. No later than 2:00 p.m.
on such date, each Lender will make available to the Agent at the Principal
Office for the account of Swingline Lender, in immediately available funds, the
proceeds of the Base Rate Loan to be made by such Lender. The Agent shall pay
the proceeds of such Base Rate Loans to the Swingline Lender, which shall apply
such proceeds to repay such Swingline Loan. Immediately upon the making of a
Swingline Loan, each Lender will be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase, without recourse or warranty, an undivided
participation interest in the Swingline Loan in an amount equal to its
Commitment Percentage of such Swingline Loan. If the Lenders are prohibited from
making Loans required to be made under this subsection for any reason, including
without limitation, the occurrence of any of the Events of Default described in
Sections 10.1(f) or 10.1(g), each Lender shall fund its participation interest
(regardless of whether the conditions precedent thereto set forth in Section 5.2
are then satisfied, whether or not the Borrower has submitted a Notice of
Borrowing and whether or not the Commitments are then in effect, any Event of
Default exists or all the Loans have been accelerated) by paying the proceeds
thereof to the Agent for the account of the Swingline Lender in

 

26



--------------------------------------------------------------------------------

Dollars and in immediately available funds. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate. If such Lender does not pay such amount forthwith upon the
Swingline Lender’s demand therefor, and until such time as such Lender makes the
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Lenders to purchase a participation therein). Further, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Revolving Loans, and any other amounts due to it hereunder,
to the Swingline Lender to fund Swingline Loans in the amount of the
participation in Swingline Loans that such Lender failed to purchase pursuant to
this Section until such amount has been purchased (as a result of such
assignment or otherwise). A Lender’s obligation to purchase such a participation
in a Swingline Loan shall be absolute and unconditional and shall not be
affected by any circumstance whatsoever, including without limitation, (i) any
claim of setoff, counterclaim, recoupment, defense or other right which such
Lender or any other Person may have or claim against the Agent, the Swingline
Lender or any other Person whatsoever, (ii) the occurrence or continuation of a
Default or Event of Default (including without limitation, any of the Defaults
or Events of Default described in Sections 10.1(f) or 10.1(g)) or the
termination of any Lender’s Commitment, (iii) the existence (or alleged
existence) of an event or condition which has had or could have a Material
Adverse Effect, (iv) any breach of any Loan Document by the Agent, any Lender or
the Borrower or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. Upon the receipt by Swingline
Lender of any payment in respect of any Swingline Loan, Swingline Lender shall
promptly pay to each Lender that has acquired and funded a participation therein
under this Section 2.2(e) such Lender’s Commitment Percentage of such payment;
provided, however, that in the event that such payment received by the Swingline
Lender is required to be returned, such Lender will return to the Swingline
Lender any portion thereof previously distributed by the Swingline Lender to it.

Section 2.3 Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
the Issuing Lender, on behalf of the Lenders, agrees to issue for the account of
the Borrower during the period from and including the Effective Date to, but
excluding, the date thirty (30) days prior to the Termination Date one or more
Letters of Credit up to a maximum aggregate Stated Amount at any one time
outstanding not to exceed the L/C Commitment Amount with respect thereto. The
Existing Letters of Credit shall upon the Effective Date be deemed to be a
Letter of Credit under this Agreement.

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Lender and the Borrower.
Notwithstanding the foregoing, in no event may (i) the amount of any Letter of
Credit be less than $300,000, or (ii) the expiration date of any Letter of
Credit extend beyond the earlier of (A) one (1) year from the issuance date of
such Letter of Credit and (B) the date that is five (5) days prior to the
Termination Date.

(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Lender and the Agent written notice (or telephonic notice promptly
confirmed in writing) at least five (5) Business Days prior to the requested
date of issuance of a Letter of Credit, such notice to describe in reasonable
detail the proposed terms of such Letter of Credit and the nature of the
transactions or obligations proposed to be supported by such Letter of Credit,
and in any event shall set forth with respect to such Letter of Credit (i) the
proposed initial Stated Amount, (ii) the beneficiary or beneficiaries, and
(iii) the proposed expiration date. The Borrower shall also execute and deliver
such customary letter of credit application forms as requested from time to time
by the Issuing Lender. Provided the Borrower has

 

27



--------------------------------------------------------------------------------

given the notice prescribed by the first sentence of this subsection and subject
to Section 2.13 and the other terms and conditions of this Agreement, including,
without limitation, the satisfaction of any applicable conditions precedent set
forth in Article V, and Issuing Lender has not received written notice from any
Lender, the Agent or the Borrower, at least one (1) Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article V shall not be satisfied,
the Issuing Lender shall issue the requested Letter of Credit on the requested
date of issuance for the benefit of the stipulated beneficiary. The Issuing
Lender shall deliver to the Borrower a copy of each issued Letter of Credit
within a reasonable time after the date of issuance thereof. To the extent any
term of a Letter of Credit Document is inconsistent with a term of any Loan
Document, the term of such Loan Document shall control.

(d) Reimbursement Obligations. Upon receipt by the Issuing Lender from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Lender shall promptly notify the Borrower and the Agent of
the amount to be paid by the Issuing Lender as a result of such demand and the
date on which payment is to be made by the Issuing Lender to such beneficiary in
respect of such demand; provided, however, the Issuing Lender’s failure to give,
or delay in giving, such notice shall not discharge the Borrower in any respect
from the applicable Reimbursement Obligation. The Borrower hereby
unconditionally and irrevocably agrees to pay and reimburse the Agent for the
account of the Issuing Lender for the amount of each demand for payment under
such Letter of Credit on or prior to the date on which payment is to be made by
the Issuing Lender to the beneficiary thereunder, without presentment, demand,
protest or other formalities of any kind. Upon receipt by the Issuing Lender of
any payment in respect of any Reimbursement Obligation, the Issuing Lender shall
promptly pay to each Lender that has acquired and funded a participation therein
under the second sentence of Section 2.3(i) such Lender’s Commitment Percentage
of such payment; provided, however, that in the event that such payment received
by the Issuing Lender is required to be returned, such Lender will return to the
Issuing Lender any portion thereof previously distributed by the Issuing Lender
to it.

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in
Section 2.3(d), the Borrower shall advise the Agent and the Issuing Lender
whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse the Issuing Lender for the amount of the related demand
for payment. If the Borrower fails to so advise the Agent and the Issuing
Lender, or if the Borrower fails to reimburse the Issuing Lender for a demand
for payment under a Letter of Credit by the date of such payment, then (i) if
the applicable conditions contained in Article V would permit the making of
Revolving Loans, the Borrower shall be deemed to have requested a borrowing of
Revolving Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Agent shall give each Lender prompt
notice (which shall be no later than 12:00 p.m.) of the amount of the Revolving
Loan to be made available to the Agent for the account of the Issuing Lender not
later than 2:00 p.m. and (ii) if such conditions would not permit the making of
Revolving Loans, the provisions of Section 2.3(j) shall apply. The limitations
of Section 3.5(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.

(f) Effect of Letters of Credit on Commitments. Upon the issuance by the Issuing
Lender of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the Commitment of each Lender shall be deemed to be
utilized for all purposes of this Agreement in an amount equal to the product of
(i) such Lender’s Commitment Percentage and (ii) the sum of (A) the Stated
Amount of such Letter of Credit plus (B) any related Reimbursement Obligations
then outstanding.

(g) Issuing Lender’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligation. In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Lender shall only be required to use
the same standard of care as it uses in connection with examining

 

28



--------------------------------------------------------------------------------

documents presented in connection with drawings under letters of credit in which
it has not sold participations and making payments under such letters of credit.
The Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit;
provided, however, this assumption is not intended to, and shall not, preclude
the Borrower from pursuing such remedies as it may have against the
beneficiaries or transferees under law or any other agreement. In furtherance
and not in limitation of the foregoing, neither the Agent, the Issuing Lender
nor any of the Lenders shall be responsible for (i) the form, validity,
sufficiency, accuracy, genuineness or legal effects of any document submitted by
any party in connection with the application for and issuance of or any drawing
honored under any Letter of Credit even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to strictly comply with conditions required in order to draw
upon such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit, or of
the proceeds thereof; (vii) the misapplication by the beneficiary of any Letter
of Credit, or the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent, the
Issuing Lender or the Lenders. None of the above shall affect, impair or prevent
the vesting of any of the Agent’s, the Issuing Lender’s or any Lender’s rights
or powers hereunder. Any action taken or omitted to be taken by the Issuing
Lender under or in connection with any Letter of Credit, if taken or omitted in
the absence of gross negligence or willful misconduct, shall not create against
the Agent, the Issuing Lender or any Lender any liability to the Borrower or any
Lender. In this connection, the obligation of the Borrower to reimburse the
Issuing Lender for any drawing made under any Letter of Credit shall be
absolute, unconditional and irrevocable and shall be paid strictly in accordance
with the terms of this Agreement under all circumstances whatsoever, including
without limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against the
Agent, any Lender, the Issuing Lender, any beneficiary or transferee of a Letter
of Credit or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, any beneficiary or transferee of a Letter of Credit, the Agent, the
Issuing Lender, any Lender or any other Person; (E) any draft, certificate,
demand, statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein or made in connection therewith being untrue or inaccurate in
any respect whatsoever; (F) any non-application or misapplication by the
beneficiary or transferee of a Letter of Credit or any other Person of the
proceeds of any drawing under such Letter of Credit; (G) payment by the Issuing
Lender under any Letter of Credit against presentation of a draft, certificate,
demand, statement or other document which does not strictly comply with the
terms of such Letter of Credit; (H) any improper use which may be made of any
Letter of Credit or any improper acts or omissions of any beneficiary or
transferee of any Letter of Credit in connection therewith; (I) any irregularity
in the transaction with respect to which any Letter of Credit is issued,
including any fraud by the beneficiary or any transferee of such Letter of
Credit; (J) the legality, validity, form, regularity or enforceability of the
Letter of Credit; (K) the failure of any payment by Issuing Lender to conform to
the terms of a Letter of Credit (if, in Issuing Lender’s good faith judgment,
such payment is determined to be appropriate); (L) the surrender or impairment
of any security for the performance or observance of any of the terms of any of
the Loan Documents; (M) the occurrence of any Default or Event of Default; and
(N) any other act, omission to act, delay or circumstance whatsoever that might,
but for the provisions of this Section, constitute a legal or equitable defense
to or discharge of the Borrower’s

 

29



--------------------------------------------------------------------------------

Reimbursement Obligations. Notwithstanding anything to the contrary contained in
this Section or Section 12.9, but not in limitation of the Borrower’s
unconditional obligation to reimburse the Issuing Lender for any drawing made
under a Letter of Credit as provided in this Section, the Borrower shall have no
obligation to indemnify the Agent, the Issuing Lender or any Lender in respect
of any liability incurred by the Issuing Lender arising solely out of the gross
negligence or willful misconduct of the Issuing Lender in respect of a Letter of
Credit (including, without limitation, a failure of Issuing Lender to comply
with the terms of a Letter of Credit) as actually and finally determined by a
court of competent jurisdiction. Except as otherwise provided in this Section,
nothing in this Section shall affect any rights the Borrower may have with
respect to the Issuing Lender’s gross negligence or willful misconduct with
respect to any Letter of Credit.

(h) Amendments, Etc. The issuance by the Issuing Lender of any extension,
amendment, supplement or other modification to any Letter of Credit shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through the Issuing Lender), and no such extension, amendment,
supplement or other modification shall be issued unless either (i) the
respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such extended, amended,
supplemented or modified form or (ii) the Requisite Lenders shall have consented
thereto. In connection with any such extension, amendment, supplement or other
modification, the Borrower shall pay the Fees, if any, payable under
Section 3.6(b).

(i) Lenders’ Participation in Letters of Credit. Immediately upon the issuance
by the Issuing Lender of any Letter of Credit each Lender shall be deemed to
have irrevocably and unconditionally purchased and received from the Issuing
Lender, without recourse or warranty, an undivided interest and participation to
the extent of such Lender’s Commitment Percentage of the liability of the
Issuing Lender with respect to such Letter of Credit and each Lender thereby
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and shall be unconditionally obligated to the Issuing Lender to
pay and discharge when due, such Lender’s Commitment Percentage of the Issuing
Lender’s liability under such Letter of Credit. In addition, upon the making of
each payment by a Lender to the Agent for the account of the Issuing Lender in
respect of any Letter of Credit pursuant to Section 2.3(j), such Lender shall,
automatically and without any further action on the part of the Agent, the
Issuing Lender or such Lender, acquire (i) a participation in an amount equal to
such payment in the Reimbursement Obligation owing to the Issuing Lender by the
Borrower in respect of such Letter of Credit and (ii) a participation in a
percentage equal to such Lender’s Commitment Percentage in any interest or other
amounts payable by the Borrower in respect of such Reimbursement Obligation
(other than the Fees payable to the Issuing Lender pursuant to
Section 3.6(b)(ii)).

(j) Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Agent for the account of the Issuing Lender on demand in immediately available
funds in Dollars the amount of such Lender’s Commitment Percentage of each
drawing paid by the Issuing Lender under each Letter of Credit to the extent
such amount is not reimbursed by the Borrower pursuant to Section 2.3(d). Each
such Lender’s obligation to make such payments to the Agent for the account of
the Issuing Lender under this subsection, and the Issuing Lender’s right to
receive the same, shall be absolute, irrevocable and unconditional and shall not
be affected in any way by any circumstance whatsoever, including without
limitation, (i) the failure of any other Lender to make its payment under this
subsection, (ii) the financial condition of the Borrower or any other Obligor,
(iii) the existence of any Default or Event of Default, including any Event of
Default described in Section 10.1(f) or 10.1(g), or (iv) the termination of the
Commitments. Each such payment to the Agent for the account of the Issuing
Lender shall be made without any offset, abatement, withholding or deduction
whatsoever.

 

30



--------------------------------------------------------------------------------

(k) Information to Lenders. Within thirty (30) days after the end of each
calendar quarter, the Issuing Lender shall deliver to the Lenders an accounting
of each Letter of Credit then outstanding. Upon the request of any Lender from
time to time, the Issuing Lender shall deliver to such Lender information
reasonably requested by such Lender with respect to each Letter of Credit then
outstanding. Other than as set forth in this subsection, the Issuing Lender
shall have no duty to notify the Lenders regarding the issuance or other matters
regarding Letters of Credit issued hereunder. The failure of the Issuing Lender
to perform its requirements under this subsection shall not relieve any Lender
from its obligations under Section 2.3(j).

Section 2.4 Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time) plus the Applicable Margin (utilizing the
applicable “Base Rate Margin” as identified in the definition of Applicable
Margin); and

(ii) during such periods as such Loan is a LIBOR Loan, at the Adjusted
Eurodollar Rate for such Loan for the Interest Period therefor plus the
Applicable Margin (using the applicable “LIBOR Margin” as identified in the
definition of Applicable Margin).

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, on all outstanding Reimbursement Obligations and on any other
amount payable by the Borrower hereunder or under the Notes held by such Lender
to or for the account of such Lender (including without limitation, accrued but
unpaid interest to the extent permitted under Applicable Law).

(b) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on the first day of each calendar month. Interest payable at the
Post-Default Rate shall be payable from time to time on demand. Promptly after
the determination of any interest rate provided for herein or any change
therein, the Agent shall give notice thereof to the Lenders to which such
interest is payable and to the Borrower. All determinations by the Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.

Section 2.5 Number of Interest Periods.

There may be no more than six (6) different Interest Periods for LIBOR Loans
that are Revolving Loans outstanding at the same time.

 

31



--------------------------------------------------------------------------------

Section 2.6 Repayment of Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Loans, together
with all other amounts then outstanding under this Agreement, on the Termination
Date.

Section 2.7 Prepayments.

(a) Optional. Subject to Section 3.5 and Section 4.4, the Borrower may prepay
any Loan at any time without premium or penalty. The Borrower shall give the
Agent at least one (1) Business Day’s prior written notice of the prepayment of
any Revolving Loan.

(b) Mandatory. If at any time the aggregate principal amount of all outstanding
Revolving Loans, together with the aggregate amount of all Letter of Credit
Liabilities and the aggregate principal amount of all outstanding Swingline
Loans, exceeds the Available Amount in effect at such time, the Borrower shall,
within five (5) Business Days, pay to the Agent for the accounts of the Lenders
the amount of such excess. Such payment shall be applied by the Agent to pay all
amounts of principal outstanding on the Revolving Loans and any Reimbursement
Obligations pro rata in accordance with Section 3.2 and if any Letters of Credit
are outstanding at such time the remainder, if any, shall be deposited by the
Agent into the Collateral Account for application to any Reimbursement
Obligations. If the Borrower is required to pay any outstanding LIBOR Loans by
reason of this Section prior to the end of the applicable Interest Period
therefor, the Borrower shall pay all amounts due under Section 4.4.

Section 2.8 Continuation.

So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, with respect to any Revolving Loan that is
a LIBOR Loan, elect to maintain such LIBOR Loan or any portion thereof as a
LIBOR Loan by selecting a new Interest Period for such LIBOR Loan. Each new
Interest Period selected under this Section shall commence on the last day of
the immediately preceding Interest Period. Each selection of a new Interest
Period shall be made by the Borrower’s giving to the Agent a Notice of
Continuation not later than 11:00 a.m. on the third (3rd) Business Day prior to
the date of any such Continuation. Such notice by the Borrower of a Continuation
shall be by telephone or telecopy, confirmed immediately in writing if by
telephone, in the form of a Notice of Continuation, specifying (a) the proposed
date of such Continuation, (b) the LIBOR Loans and portions thereof subject to
such Continuation and (c) the duration of the selected Interest Period, all of
which shall be specified in such manner as is necessary to comply with all
limitations on Loans outstanding hereunder. Each Notice of Continuation shall be
irrevocable by and binding on the Borrower once given. Promptly after receipt of
a Notice of Continuation, the Agent shall notify each applicable Lender by
telecopy, or other similar form of transmission, of the proposed Continuation.
If the Borrower shall fail to select in a timely manner a new Interest Period
for any such LIBOR Loan in accordance with this Section, or shall fail to give a
timely Notice of Continuation with respect to a Base Rate Loan, or if a Default
or Event of Default shall have occurred and be continuing, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into (or, with respect to a Base Rate Loan, continue as) a Base Rate Loan
notwithstanding the first sentence of Section 2.9 or the Borrower’s failure to
comply with any of the terms of such Section.

Section 2.9 Conversion.

So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Revolving Loan of one
Type into a Revolving Loan of another Type. Any Conversion of a Revolving Loan
that is a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the
last day of an Interest Period for such LIBOR Loan and, upon Conversion of a
Base Rate Loan

 

32



--------------------------------------------------------------------------------

into a LIBOR Loan, the Borrower shall pay accrued interest to the date of
Conversion on the principal amount so Converted. Each such Notice of Conversion
shall be given not later than 11:00 a.m. on the Business Day prior to the date
of any proposed Conversion into Base Rate Loans and on the third (3rd) Business
Day prior to the date of any proposed Conversion into LIBOR Loans. Promptly
after receipt of a Notice of Conversion, the Agent shall notify each applicable
Lender by telecopy, or other similar form of transmission, of the proposed
Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telephone (confirmed immediately in writing) or telecopy
in the form of a Notice of Conversion specifying (a) the requested date of such
Conversion, (b) the Type of Revolving Loan to be Converted, (c) the portion of
such Type of Revolving Loan to be Converted, (d) the Type of Revolving Loan such
Revolving Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan. Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given.

Section 2.10 Notes.

(a) Revolving Note. The Revolving Loans made by each Lender shall, in addition
to this Agreement, also be evidenced by a promissory note of the Borrower
substantially in the form of Exhibit J (each a “Revolving Note”), payable to the
order of such Lender in a principal amount equal to the amount of its Commitment
as originally in effect and otherwise duly completed.

(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error.

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.11 Voluntary Reductions of the Commitment.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of Letter of Credit Liabilities and the
aggregate principal amount of all outstanding Swingline Loans) at any time and
from time to time without penalty or premium upon not less than fifteen (15)
Business Days prior written notice to the Agent of each such termination or
reduction, which notice shall specify the effective date thereof and the amount
of any such reduction and shall be irrevocable once given and effective only
upon receipt by the Agent. The Agent will promptly transmit such notice to each
Lender. The Commitments may not be reduced below $100,000,000 in the aggregate
unless the Borrower terminates the Commitments in their entirety, and, once
terminated or reduced, the Commitments may not be increased or reinstated.

Section 2.12 Expiration or Maturity Date of Letters of Credit Past Termination
Date.

If on any date within sixty (60) days prior to the Termination Date there are
any Letters of Credit outstanding hereunder, without limiting the terms of
Section 2.3(b), the Borrower shall, on such date, pay to the Agent an amount of
money equal to the Stated Amount of such Letter(s) of Credit for deposit into
the Collateral Account. If a drawing pursuant to any such Letter of Credit
occurs on or prior to the

 

33



--------------------------------------------------------------------------------

expiration date of such Letter of Credit, the Borrower authorizes the Issuing
Lender to notify the Agent, and authorize the Agent to pay to the Issuing Lender
monies deposited in the Collateral Account for Issuing Lender to make payment to
the beneficiary with respect to such drawing or the payee with respect to such
presentment. If no drawing occurs on or prior to the expiration date of such
Letter of Credit, the Agent shall withdraw the monies deposited in the
Collateral Account with respect to such outstanding Letter of Credit on or
before the date twenty (20) Business Days after the expiration date of such
Letter of Credit and apply such funds to the Obligations, if any, then due and
payable in the order prescribed by Section 10.3. No amount drawn under a Letter
of Credit shall be subject to reinstatement.

Section 2.13 Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, at
no time may the aggregate principal amount of all outstanding Revolving Loans,
together with the aggregate principal amount of all outstanding Swingline Loans
and the aggregate amount of all Letter of Credit Liabilities, exceed the
Available Amount at such time.

Section 2.14 Increase of Commitments.

Subject to the approval of the Agent (which shall not be unreasonably withheld,
delayed or, except with respect to the fees to be paid to Agent for arranging
the increase, conditioned), the Borrower shall have the right to request an
increase in the aggregate amount of the Commitments by providing written notice
to the Agent, which notice shall be irrevocable once given; provided that
(i) the aggregate amount of such increases in the Commitments pursuant to this
Section 2.14 shall not exceed $50,000,000 in the aggregate; (ii) the Borrower
may not exercise its rights pursuant to this Section 2.14 more than two
(2) times; and (iii) the Borrower may not exercise its rights under this
Section 2.14 if there are less than six (6) full months to the Termination Date.
Each such increase in the Commitments must be an aggregate minimum amount of
$15,000,000 and integral multiples of $1,000,000 in excess thereof. The Agent
shall promptly notify each Lender of such request. Each existing Lender shall
have the right to increase its Commitment by an amount so that such Lender’s
Commitment Percentage shall not be decreased as a result of such requested
increase in the Commitments. All other allocations of such requested increase
shall be subject to the approval of the Agent. Each Lender shall notify the
Agent within ten (10) Business Days after receipt of the Agent’s notice whether
such Lender wishes to increase the amount of its Commitment. If a Lender fails
to deliver any such notice to the Agent within such time period, then such
Lender shall be deemed to have declined to increase its Commitment. No Lender
shall be required to increase its Commitment and any new Lender(s) becoming a
party to this Agreement in connection with any such requested increase must be
an Eligible Assignee. As a condition to any such increase in the Commitment, the
Borrower shall pay to the Agent such fees as it may require in connection with
the arrangement of such increase, and to the Lenders acquiring such increase
such fees as they may require in connection therewith, which fees shall, when
paid, be fully earned and non-refundable under any circumstances. In the event a
new Lender or Lenders become a party to this Agreement, or if any existing
Lender agrees to increase its Commitment, such Lender shall on the date it
becomes a Lender hereunder (or increases its Commitment, in the case of an
existing Lender) (and as a condition thereto) purchase from the other Lenders
its Commitment Percentage (as determined after giving effect to the increase of
Commitments) of any outstanding Revolving Loans, by making available to the
Agent for the account of such other Lenders at the Principal Office, in same day
funds, an amount equal to the sum of (a) the portion of the outstanding
principal amount of such Revolving Loans to be purchased by such Lender plus
(b) the aggregate amount of payments previously made by the other Lenders under
Sections 2.2(e) or 2.3(j) which have not been repaid, and the Borrower shall pay
to such other Lenders interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Revolving Loans. The
Borrower shall also pay to the Lenders amounts payable, if any, to such Lenders
under Section 4.4 as a result of the prepayment of any such Revolving Loans. No

 

34



--------------------------------------------------------------------------------

increase of the Commitments may be effected under this Section if either (x) a
Default or Event of Default shall be in existence on the effective date of such
increase or (y) any representation or warranty made or deemed made by or on
behalf of the Borrower or any other Obligor in any Loan Document is not (or
would not be) true or correct in all material respects on the effective date of
such increase (except for representations or warranties which expressly relate
solely to an earlier date). In connection with any increase in the aggregate
amount of the Commitments pursuant to this subsection, (A) any Lender becoming a
party hereto shall execute such documents and agreements as the Agent may
reasonably request and (B) the Borrower shall make appropriate arrangements so
that each new Lender, and any existing Lender increasing its Commitment,
receives a new or replacement Revolving Note, as appropriate, in the amount of
such Lender’s Commitment contemporaneously with the effectiveness of the
applicable increase in the aggregate amount of Commitments.

Section 2.15 Advances by Agent.

Unless the Agent shall have been notified by any Lender prior to the specified
date of borrowing that such Lender does not intend to make available to the
Agent the Loan to be made by such Lender on such date, the Agent may assume that
such Lender will make the proceeds of such Loan available to the Agent on the
date of the requested borrowing and the Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower the amount
of such Loan to be provided by such Lender and such Lender shall be liable to
Agent for the amount of such advance. If such Lender does not pay such
corresponding amount upon the Agent’s demand therefor, the Agent will promptly
notify the Borrower, and the Borrower shall promptly pay such corresponding
amount to the Agent. The Agent shall also be entitled to recover from the Lender
or the Borrower, as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Agent to the Borrower to the date such corresponding amount is recovered
by the Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for such Loan or (ii) from a Lender at the Federal Funds Rate.
Subject to the terms of this Agreement (including, without limitation,
Section 12.15), the Borrower does not waive any claim that it may have against a
Defaulting Lender.

Section 2.16 Reallocation.

By delivery of this Agreement and any Note, there shall not be deemed to have
occurred, and there has not otherwise occurred, any payment, satisfaction or
novation of the Indebtedness evidenced by the Original Credit Agreement or the
“Notes” described in the Original Credit Agreement, which Indebtedness is
instead allocated among the Lenders as of the date hereof in accordance with
their respective Commitment Percentages, and is evidenced by this Agreement and
the Notes, and the Lenders shall as of the date hereof make such adjustments to
the outstanding Revolving Loans of such Lenders so that such outstanding Loans
are consistent with their respective Commitment Percentages.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1 Payments.

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Sections 3.2 and
3.3., the Agent may (but shall not be obligated to) debit the amount of any such
payment which is not made by such time from any special or general deposit
account of Borrower with the Agent, other than accounts as to which the Agent
has expressly waived offset rights

 

35



--------------------------------------------------------------------------------

in writing. The Borrower shall, at the time of making each payment under this
Agreement or any Note, specify to the Agent the amounts payable by the Borrower
hereunder to which such payment is to be applied. Each payment received by the
Agent for the account of a Lender under this Agreement or any Note shall be paid
to such Lender at the applicable Lending Office of such Lender no later than
one (1) Business Day after receipt. If the Agent fails to pay such amount to a
Lender as provided in the previous sentence, the Agent shall pay interest on
such amount until paid at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If the due date of any payment under this Agreement or
any other Loan Document would otherwise fall on a day which is not a Business
Day such date shall be extended to the next succeeding Business Day and interest
shall be payable for the period of such extension. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

Section 3.2 Pro Rata Treatment.

Except to the extent otherwise provided herein: (i) each borrowing from the
Lenders under Section 2.1(a) shall be made from the Lenders, each payment of the
Fees under Section 3.6(a), Section 3.6(b)(ii) and Section 3.6(d) shall be made
for the account of the Lenders, and each termination or reduction of the amount
of the Commitments under Section 2.13 shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (ii) each payment or prepayment of principal of
Revolving Loans by the Borrower shall be made for the account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Revolving
Loans held by them, provided that if immediately prior to giving effect to any
such payment in respect of any Revolving Loans the outstanding principal amount
of the Revolving Loans shall not be held by the Lenders pro rata in accordance
with their respective Commitments in effect at the time such Revolving Loans
were made, then such payment shall be applied to the Revolving Loans in such
manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Lenders pro rata in
accordance with their respective Commitments; (iii) each payment of interest on
Revolving Loans by the Borrower shall be made for the account of the Lenders pro
rata in accordance with the amount of interest on such Revolving Loans then due
and payable to the respective Lenders; (iv) the making, Conversion and
Continuation of Revolving Loans of a particular Type (other than Conversions
provided for by Section 4.6) shall be made pro rata among the Lenders according
to the amounts of their respective Commitments (in the case of making of
Revolving Loans) or their respective Revolving Loans (in the case of Conversions
and Continuations of Revolving Loans) and the then current Interest Period for
each Lender’s portion of each Revolving Loan of such Type shall be coterminous;
(v) the Lenders’ participation in, and payment obligations in respect of,
Letters of Credit under Section 2.4, shall be pro rata in accordance with their
respective Commitments; and (vi) the Lenders’ participation in, and payment
obligations in respect of, Swingline Loans under Section 2.2, shall be pro rata
in accordance with their respective Commitments. All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to the extent any Lender shall
have acquired a participating interest in any such Swingline Loan pursuant to
Section 2.2(e)).

Section 3.3 Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or any other Obligor through the exercise
of any right of set-off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be

 

36



--------------------------------------------------------------------------------

distributed to some or all of the Lenders pro rata in accordance with
Section 3.2 or Section 10.3, as applicable, such Lender shall promptly purchase
from the other applicable Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by such other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the applicable Lenders shall share the benefit of such payment (net of
any reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2 or
Section 10.3. To such end, all the applicable Lenders shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. The Borrower agrees
that any Lender so purchasing a participation (or direct interest) in the Loans
or other Obligations owed to such other Lenders may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans in the
amount of such participation. Nothing contained herein shall require any Lender
to exercise any such right or shall affect the right of any Lender to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

Section 3.4 Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5 Minimum Amounts.

(a) Borrowings and Conversions. Each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $250,000 in
excess thereof. Each borrowing and each Conversion of LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000 in
excess of that amount.

(b) Prepayments. Each voluntary prepayment of Revolving Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof (or the aggregate principal amount of Revolving Loans then
outstanding).

(c) Reductions of Commitments. Each reduction of the Commitments under
Section 2.13 shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof.

Section 3.6 Fees.

(a) Unused Fees. The Borrower agrees to pay to the Agent for the account of each
Lender an unused fee calculated at the rate per annum (the “Rate”) equal to
0.35% of the average daily amount by which the Total Commitment exceeds the sum
of outstanding Revolving Loans plus the Stated Amount of Letters of Credit
during such calendar quarter for the period from and including the Agreement
Date to but excluding the date the Total Commitment is terminated or reduced to
zero or the Termination Date. Such unused fee shall be paid in arrears on
(w) the last Business Day of March, June, September and December in each year,
(x) the date of each reduction in the Commitments (but only on the amount of the
reduction), and (y) the Termination Date.

 

37



--------------------------------------------------------------------------------

(b) Letter of Credit Fees.

(i) The Borrower shall pay to the Agent for the account of the Issuing Lender
only, and not the account of any other Lender, a one-time fee in respect of each
Letter of Credit at the rate equal to one-eighth of one percent (0.125%) of the
Stated Amount of each Letter of Credit. Such fee shall be non-refundable and
payable upon issuance of such Letter of Credit.

(ii) The Borrower agrees to pay to the Agent for the account of each Lender a
letter of credit fee at a rate per annum equal to the then current Applicable
Margin for Revolving Loans that are LIBOR Loans times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance or extension of such Letter of Credit (A) to and including the date
such Letter of Credit expires or is terminated or (B) to but excluding the date
such Letter of Credit is drawn in full. Such fees shall be nonrefundable and
payable in arrears on the last Business Day of March, June, September and
December in each year, on the Termination Date, and on the date the Commitments
are terminated or reduced to zero. During the continuance of an Event of
Default, the Letter of Credit fee payable pursuant to this Section 3.6(b)(ii)
shall be payable at a rate per annum equal to the sum of (x) the Applicable
Margin for Revolving Loans that are LIBOR Loans plus (y) four percent (4.0%),
and such fees shall be due and payable upon demand.

(iii) The Borrower shall pay directly to the Issuing Lender from time to time on
demand all commissions, charges, costs and expenses in the amounts customarily
charged by the Issuing Lender from time to time in like circumstances with
respect to the issuance of each Letter of Credit, drawings, amendments and other
transactions relating thereto.

(c) Administrative and Other Fees. The Borrower agrees to pay the reasonable
administrative and other fees of the Agent as may be agreed to in writing from
time to time.

Section 3.7 Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days (or a year of 365 or 366 days, as applicable, in the case
of Base Rate Loans) and the actual number of days elapsed.

Section 3.8 Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to it forthwith. It is the express intent of the
parties hereto that the Borrower not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law.

Section 3.9 Agreement Regarding Interest and Charges.

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.2(c), Section 2.3 and
Section 2.4(a)(i), (ii) and (iii). Notwithstanding the foregoing, the parties
hereto further agree and stipulate that all agency fees, syndication fees,
arrangement fees, amendment fees, up-front fees, commitment fees, facility fees,
unused fee, closing fees, letter of credit fees, underwriting fees, default
charges, late charges, funding or “breakage” charges, increased cost charges,

 

38



--------------------------------------------------------------------------------

attorneys’ fees and reimbursement for costs and expenses paid by the Agent or
any Lender to third parties or for damages incurred by the Agent or any Lender,
or any other similar amounts are charges made to compensate the Agent or any
such Lender for underwriting or administrative services and costs or losses
performed or incurred, and to be performed or incurred, by the Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. The Borrower hereby acknowledges and
agrees that the Lenders have imposed no minimum borrowing requirements, reserve
or escrow balances or compensating balances related in any way to the
Obligations. Any use by the Borrower of certificates of deposit issued by any
Lender or other accounts maintained with any Lender has been and shall be
voluntary on the part of the Borrower. All charges other than charges for the
use of money shall be fully earned and nonrefundable when due.

Section 3.10 Statements of Account.

The Agent will account to the Borrower monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon the Borrower absent manifest error. The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrower from any of its obligations hereunder.

Section 3.11 Defaulting Lenders.

(a) Generally. If for any reason any Lender (a “Defaulting Lender”) shall fail
or refuse to perform any of its obligations under this Agreement or any other
Loan Document to which it is a party within the time period specified for
performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two (2) Business Days after notice
from the Agent, then, in addition to the rights and remedies that may be
available to the Agent or the Borrower under this Agreement or Applicable Law,
such Defaulting Lender’s right to participate in the administration of the
Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of, to consent to or to direct any
action or inaction of the Agent or to be taken into account in the calculation
of all of the Lenders or the Requisite Lenders, shall be suspended during the
pendency of such failure or refusal. If a Lender is a Defaulting Lender because
it has failed to make timely payment to the Agent of any amount required to be
paid to the Agent hereunder (without giving effect to any notice or cure
periods), in addition to other rights and remedies which the Agent or the
Borrower may have under the immediately preceding provisions or otherwise, the
Agent shall be entitled (i) to collect interest from such Defaulting Lender on
such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Rate,
(ii) to withhold or setoff and to apply in satisfaction of the defaulted payment
and any related interest, any amounts otherwise payable to such Defaulting
Lender under this Agreement or any other Loan Document, and (iii) to bring an
action or suit against such Defaulting Lender in a court of competent
jurisdiction to recover the defaulted amount and any related interest. Any
amounts received by the Agent in respect of a Defaulting Lender’s Loans shall
not be paid to such Defaulting Lender and shall be held uninvested by the Agent
and either applied against the purchase price of such Loans under
Section 3.11(b) or paid to such Defaulting Lender upon the Defaulting Lender’s
curing of its default. Subject to the terms of this Agreement (including,
without limitation, Section 12.15), the Borrower does not waive any claim that
it may have against a Defaulting Lender.

(b) Purchase or Cancellation of Defaulting Lender’s Commitment. Any Lender who
is not a Defaulting Lender shall have the right, but not the obligation, in its
sole discretion, to acquire all of a Defaulting Lender’s Commitment. Any Lender
desiring to exercise such right shall give written notice thereof to the Agent
and the Borrower no sooner than two (2) Business Days and not later than
five (5) Business Days after such Defaulting Lender became a Defaulting Lender.
If more than one Lender

 

39



--------------------------------------------------------------------------------

exercises such right, each such Lender shall have the right to acquire an amount
of such Defaulting Lender’s Commitment in proportion to the Commitments of the
other Lenders exercising such right. If after such fifth (5th) Business Day, the
Lenders have not elected to purchase all of the Commitment of such Defaulting
Lender, then the Borrower may, by giving written notice thereof to the Agent,
such Defaulting Lender and the other Lenders, either (i) demand that such
Defaulting Lender assign its Commitment to an Eligible Assignee approved by
Agent (such approval not to be unreasonably withheld or delayed) subject to and
in accordance with the provisions of Section 12.5(d) for the purchase price
provided for below within five (5) Business Days of such demand or
(ii) terminate the Commitment of such Defaulting Lender, whereupon such
Defaulting Lender shall no longer be a party hereto or have any rights or
obligations hereunder or under any of the other Loan Documents (except as
expressly provided in this Section 3.11(b)). No party hereto shall have any
obligation whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee. Upon any such purchase or assignment, the Defaulting
Lender’s interest in the Loans and its rights hereunder (but not its liability
in respect thereof or under the Loan Documents or this Agreement to the extent
the same relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Acceptance Agreement and, notwithstanding Section 12.5(d), shall
pay to the Agent an assignment fee in the amount of $3,500. The purchase price
for the Commitment of a Defaulting Lender shall be equal to the amount of the
principal balance of the Loans outstanding and owed by the Borrower to the
Defaulting Lender. Prior to payment of such purchase price to a Defaulting
Lender, the Agent shall apply against such purchase price any amounts retained
by the Agent pursuant to the penultimate sentence of Section 3.11(a). The
Defaulting Lender shall be entitled to receive amounts owed to it by the
Borrower under the Loan Documents which accrued prior to the date of the default
by the Defaulting Lender, to the extent the same are received by the Agent from
or on behalf of the Borrower. There shall be no recourse against any Lender or
the Agent for the payment of such sums except to the extent of the receipt of
payments from any other party or in respect of the Loans.

Section 3.12 Taxes.

(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, and (ii) any taxes imposed on or measured by any Lender’s
assets, net income, receipts or branch profits (such non-excluded items being
collectively called “Taxes”). If any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;

(ii) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and

(iii) pay to the Agent for its account or the account of the applicable Lender,
as the case may be, such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Agent or such Lender will equal the
full amount that the Agent or such Lender would have received had no such
withholding or deduction been required.

 

40



--------------------------------------------------------------------------------

(b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

(c) Tax Forms. Prior to the date that any Lender or participant organized under
the laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person shall deliver to the Borrower and the Agent (but only so
long as such Lender or participant is or remains lawfully able to do so) such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Lender or
participant indicating whether payments to it hereunder and under the Notes are
(i) not subject to United States Federal backup withholding tax or (ii) not
subject to United States Federal withholding tax under the Internal Revenue Code
because such payment is either effectively connected with the conduct by such
Lender or participant of a trade or business in the United States or totally
exempt from United States Federal withholding tax by reason of the application
of the provisions of a treaty to which the United States is a party or such
Lender is otherwise wholly exempt; provided that nothing herein (including,
without limitation, the failure or inability to provide any of such
certificates, documents or other evidence) shall relieve the Borrower of its
obligations under this Section 3.12. In addition, any such Lender or participant
shall deliver to the Borrower and the Agent (but only so long as such Lender or
participant is or remains lawfully able to do so) further copies of any such
certificate, document or other evidence on or before the date that any such
certificate, document or other evidence expires or becomes obsolete.

 

41



--------------------------------------------------------------------------------

ARTICLE IV. YIELD PROTECTION, ETC.

Section 4.1 Additional Costs; Capital Adequacy.

(a) Additional Costs. The Borrower shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may determine
to be necessary to compensate such Lender for any costs incurred by such Lender
that it reasonably determines are attributable to its making or maintaining of
any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such Loans or such obligation or
the maintenance by such Lender of capital in respect of its Loans or its
Commitment (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change that:
(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or its Commitment (other than taxes which are excluded from the definition
of Taxes pursuant to the first sentence of Section 3.12(a)); or (ii) imposes or
modifies any reserve, special deposit or similar requirements (other than
Regulation D of the Board of Governors of the Federal Reserve System or other
reserve requirement to the extent utilized in the determination of the Adjusted
Eurodollar Rate for such Loan) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender, or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder); or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy).

(b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of Section 4.1(a), if, by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender that includes deposits by reference to which the interest rate on
LIBOR Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
(ii) becomes subject to restrictions on the amount of such a category of
liabilities or assets that it may hold, then, if such Lender so elects by notice
to the Borrower (with a copy to the Agent), the obligation of such Lender to
make or Continue, or to Convert any other Type of Loans into, LIBOR Loans
hereunder shall be suspended until such Regulatory Change ceases to be in effect
(in which case the provisions of Section 4.6 shall apply).

(c) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy or similar requirement against
or with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to the Issuing Lender of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by the Issuing Lender or any Lender hereunder in respect of any
Letter of Credit, then, upon demand by the Issuing Lender or such Lender, the
Borrower shall pay promptly, and in any event within thirty (30) days of demand,
to the Agent for its account or the account of the Issuing Lender or such
Lender, as applicable, from time to time as specified by the Issuing Lender or a
Lender, such additional amounts as shall be sufficient to compensate the Issuing
Lender or such Lender for such increased costs or reductions in amount.

(d) Notification and Determination of Additional Costs. Each of the Agent and
each Lender agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Agent or such

 

42



--------------------------------------------------------------------------------

Lender to compensation under any of the preceding subsections of this Section as
promptly as practicable; provided, however, the failure of the Agent or any
Lender to give such notice shall not release the Borrower from any of its
obligations hereunder; provided, however, that notwithstanding the foregoing
provisions of this Section, the Agent or a Lender, as the case may be, shall not
be entitled to compensation for any such amount relating to any period ending
more than twelve (12) months prior to the date that the Agent or such Lender, as
applicable, first notifies the Borrower in writing thereof. The Agent and or
such Lender agrees to furnish to the Borrower a certificate setting forth the
basis and amount of each request by the Agent or such Lender for compensation
under this Section. Absent manifest error, determinations by the Agent or any
Lender of the effect of any Regulatory Change shall be conclusive, provided that
such determinations are made on a reasonable basis and in good faith.

Section 4.2 Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any Adjusted Eurodollar Rate for any Interest Period:

(a) the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate for
such Interest Period, or

(b) the Agent reasonably determines (which determination shall be conclusive)
that the Adjusted Eurodollar Rate as determined by the Agent will not adequately
and fairly reflect the cost to the Lenders of making or maintaining LIBOR Loans
for such Interest Period;

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans (in which case the provisions of Section 4.6
shall be applicable) and the Borrower shall, on the last day of each current
Interest Period for each outstanding LIBOR Loan, either repay such Loan or
Convert such Loan into a Base Rate Loan.

Section 4.3 Illegality.

Notwithstanding any other provision of this Agreement, if it becomes unlawful
for any Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy to the Agent) and such Lender’s obligation to make or Continue, or to
Convert Loans of any other Type into, LIBOR Loans shall be suspended until such
time as such Lender may again make and maintain LIBOR Loans (in which case the
provisions of Section 4.6 shall be applicable).

Section 4.4 Compensation.

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender determines is attributable to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

 

43



--------------------------------------------------------------------------------

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article V
to be satisfied) to borrow a LIBOR Loan from such Lender on the date for such
borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue a LIBOR
Loan on the requested date of such Conversion or Continuation.

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof.
Each Lender may use any reasonable averaging and attribution methods generally
applied by such Lender and may include, without limitation, administrative costs
as a component of such loss, cost or expense. Absent manifest error,
determinations by any Lender in any such statement shall be conclusive, provided
that such determinations are made on a reasonable basis and in good faith.

Section 4.5 Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.12 or 4.1, and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1(b) or 4.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower, within thirty (30) days of such request for compensation
or suspension, as applicable, may either (i) demand that such Lender (the
“Affected Lender”), and upon such demand the Affected Lender shall promptly,
assign its Commitments to an Eligible Assignee subject to and in accordance with
the provisions of Section 12.5(d) for a purchase price equal to the aggregate
principal balance of Loans then owing to the Affected Lender plus any accrued
but unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or (ii) pay to the Affected Lender the aggregate principal balance of
Loans then owing to the Affected Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to the Affected Lender, whereupon the
Affected Lender shall no longer be a party hereto or have any rights or
obligations hereunder or under any of the other Loan Documents. Each of the
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Agent, such Affected Lender nor any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the Agent,
the Affected Lender or any of the other Lenders. The terms of this Section shall
not in any way limit the Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to Section 3.12, 4.1 or 4.4.

Section 4.6 Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1(b), 4.2 or 4.3, then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1(b) or 4.3, on such earlier date as such Lender may
specify to the Borrower with a copy to the Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.1 or 4.3 that gave rise to such Conversion no longer exist:

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

 

44



--------------------------------------------------------------------------------

(b) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1 or 4.3 that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Revolving Loans that are Base Rate Loans shall be automatically Converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
LIBOR Loans, to the extent necessary so that, after giving effect thereto, all
Revolving Loans held by the Lenders holding LIBOR Loans and by such Lender are
held pro rata (as to principal amounts, Types and Interest Periods) in
accordance with their respective Commitments.

Section 4.7 Change of Lending Office.

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12, 4.1 or 4.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

Section 4.8 Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article IV shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

ARTICLE V. CONDITIONS PRECEDENT

Section 5.1 Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:

(a) The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:

(i) Counterparts of this Agreement executed by each of the parties hereto;

(ii) Revolving Notes executed by the Borrower payable to each Lender and
complying with the applicable provisions of Section 2.12, and the Swingline Note
executed by the Borrower payable to the Agent (which Notes shall be promptly
forwarded by the Agent to the applicable Lender);

(iii) The Guaranty executed by each Guarantor existing as of the Effective Date;

 

45



--------------------------------------------------------------------------------

(iv) A favorable opinion of counsel to the Obligors, addressed to the Agent, the
Lenders and the Swingline Lender, addressing such matters as Agent may
reasonably require;

(v) The Governing Documents of the Borrower, each Guarantor and each general
partner, managing member (or Person performing similar functions) of such
Persons certified as of a recent date by the Secretary of State of the State of
formation of the applicable Person;

(vi) A good standing certificate with respect to the Borrower, each Guarantor
and each general partner, managing member (or Person performing similar
functions) of such Persons issued as of a recent date by the appropriate
Secretary of State (and any state department of taxation, as applicable) and
certificates of qualification to transact business or other comparable
certificates issued by the Secretary of State (and any state department of
taxation, as applicable), of each state in which such Person is organized, in
which the Unencumbered Assets owned (or leased pursuant to an Eligible Ground
Lease) by such Person are located, and wherever such Person is required to be so
qualified and where the failure to be so qualified would have, in each instance,
a Material Adverse Effect;

(vii) A certificate of incumbency signed by the general partner, secretary (or
Person performing similar functions) of the Borrower, each Guarantor and their
respective general partners, managing members (or Person performing similar
functions) as to each of the partners, officers or other Persons authorized to
execute and deliver the Loan Documents to which any of them is a party and the
officers or other representatives of the Borrower then authorized to deliver
Notices of Borrowing, Notices of Continuation, Notices of Conversion and Notices
of Swingline Borrowings and to request the issuance of Letters of Credit;

(viii) Copies, certified by the general partner, secretary or other authorized
Person of each of the Borrower, the Guarantors and their respective general
partners, managing members (or Persons performing similar functions) of such
Persons of all partnership, limited liability company, corporate (or comparable)
action taken by such Person to authorize the execution, delivery and performance
of the Loan Documents to which such Persons are a party;

(ix) The Fees then due and payable under Section 3.6, and any other Fees payable
to the Agent and the Lenders on or prior to the Effective Date;

(x) A Compliance Certificate calculated as of December 31, 2008;

(xi) Copies of the Unencumbered Asset Qualification Documents for each of the
Properties included as an Unencumbered Asset as of the Effective Date;

(xii) Payment to the Agent, for account of the lenders under the Original Credit
Agreement, of the “unused fee” and “letter of credit fee” that have accrued (and
remain unpaid as of the Effective Date) under the Original Credit Agreement for
the period to but excluding the Effective Date;

(xiii) A fully executed copy of the Amended and Restated Term Loan Agreement and
all other related agreements and documents, dated on or about the date of this
Agreement, evidencing the $50,000,000 term loan facility between the Borrower,
as borrower, and Bank of America, N.A., as agent and lender, together with
evidence that the conditions precedent to the effectiveness of such facility
have been satisfied or waived; and

(xiv) Such other documents, agreements and instruments as the Agent on behalf of
the Lenders may reasonably request.

 

46



--------------------------------------------------------------------------------

(b) Each Departing Lender shall have received payment in full with respect to
its “Commitment Percentage” (as defined in the Original Credit Agreement) of the
Loans (as defined in the Original Credit Agreement) and the other obligations
under the Original Credit Agreement.

(c) In the good faith judgment of the Agent and the Lenders:

(i) There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Borrower, the other Obligors, and their
respective Subsidiaries delivered to the Agent and the Lenders prior to the
Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;

(ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Obligor
to fulfill the respective obligations under the Loan Documents to which it is a
party;

(iii) The Borrower, the other Obligors and their respective Subsidiaries shall
have received all approvals, consents and waivers, and shall have made or given
all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (1) any Applicable Law or (2) any agreement,
document or instrument to which the Borrower or any other Obligor is a party or
by which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Borrower or any
other Obligor to fulfill their respective obligations under the Loan Documents
to which it is a party; and

(iv) There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

Section 5.2 Conditions Precedent to All Loans and Letters of Credit.

The obligations of the Lenders to make any Loans, of the Issuing Lender to issue
Letters of Credit, and of the Swingline Lender to make any Swingline Loan are
all subject to the further condition precedent that: (a) no Default or Event of
Default shall have occurred and be continuing as of the date of the making of
such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto; (b) the representations and warranties
made or deemed made by the Borrower and each other Obligor in the Loan Documents
to which any of them is a party, shall be true and correct in all material
respects (and without regard to any qualifications limiting such representations
to knowledge or belief) on and as of the date of the making of such Loan or date
of issuance of such Letter of Credit with the same force and effect as if made
on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted hereunder, (c) in the case of the borrowing of Revolving
Loans, the Agent shall have received a timely Notice of Borrowing, (d) in the
case of the issuance of a Letter of Credit, no Lender is a Defaulting Lender
(provided Issuing Lender may, in its sole discretion, be entitled to waive this
condition) and (e) in the case of the making a Swingline Loan, no Lender is a
Defaulting Lender (provided Swingline Lender may, in its sole discretion, be
entitled to waive

 

47



--------------------------------------------------------------------------------

this condition). Each Credit Event shall constitute a certification by the
Borrower to the effect set forth in the preceding sentence (both as of the date
of the giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Agent and the Issuing Lender, as applicable, prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, if such Credit Event is the making of a Loan, the Borrower
shall be deemed to have represented to the Agent and the Lenders at the time
such Loan is made that all applicable conditions to the making of such Loan
contained in Article V have been satisfied.

Section 5.3 Conditions as Covenants.

If the Lenders make any Loans, or the Issuing Lender issues a Letter of Credit,
prior to the satisfaction of all applicable conditions precedent set forth in
Sections 5.1 and 5.2, the Borrower shall nevertheless cause such condition or
conditions to be satisfied within five (5) Business Days after the date of the
making of such Loans or the issuance of such Letter of Credit. Unless set forth
in writing to the contrary, the making of its initial Loan by a Lender shall
constitute a certification by such Lender to the Agent and the other Lenders
that the Borrower has satisfied the conditions precedent for initial Loans set
forth in Sections 5.1 and 5.2 or such Lender has waived such conditions.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1 Representations and Warranties.

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, the Borrower represents and warrants to
the Agent and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Borrower, the other Obligors
and their respective Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

(b) Ownership Structure. As of the Agreement Date Part I of Schedule 6.1(b) is a
complete and correct list or diagram of all Subsidiaries of the Borrower and the
other Obligors setting forth for each such Subsidiary (i) the jurisdiction of
organization of such Subsidiary, (ii) each Obligor which holds any Equity
Interests in such Subsidiary, (iii) the nature of the Equity Interests held by
each such Person, (iv) the percentage of ownership of such Subsidiary
represented by such Equity Interests and (v) whether such Subsidiary is a
Material Subsidiary and/or an Excluded Subsidiary. Except as disclosed in such
Schedule, as of the Agreement Date (i) each Obligor and its Subsidiaries owns,
free and clear of all Liens (other than Permitted Liens) and Negative Pledges
(except as permitted by Section 9.5), and has the unencumbered right to vote,
all outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (ii) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable, and (iii) other than options with respect to the stock of the
REIT Guarantor granted to outside directors of the REIT Guarantor in the
ordinary course of business, there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such

 

48



--------------------------------------------------------------------------------

Person. As of the Agreement Date, Part II of Schedule 6.1(b) correctly sets
forth or diagrams all Unconsolidated Affiliates of the Borrower, including the
correct legal name of such Person, the type of legal entity which each such
Person is, and all Equity Interests in such Person held directly or indirectly
by the Borrower.

(c) Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Borrower and each other Obligor has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby. The Loan Documents to which the Borrower or any
other Obligor is a party have been duly executed and delivered by the duly
authorized officers or other representatives of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein may be limited by equitable principles generally.

(d) Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Borrower or any other Obligor is a party in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Borrower or any other Obligor; (ii) conflict with, result
in a breach of or constitute a default under the organizational documents of the
Borrower or any other Obligor, or any indenture, agreement or other instrument
to which the Borrower or any other Obligor is a party or by which it or any of
its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by the Borrower or any other Obligor.

(e) Compliance with Law; Governmental Approvals, Agreements. The Borrower, each
other Obligor, and each of their respective Subsidiaries is in compliance with
its Governing Documents, each agreement, judgment, decree or order to which any
of them is a party or by which any of them or their properties may be bound,
each Governmental Approval applicable to it and in compliance with all other
Applicable Law (including without limitation, Environmental Laws) relating to
such Person except for noncompliances which, and Governmental Approvals the
failure to possess which, would not, individually or in the aggregate, cause a
Default or an Event of Default or have a Material Adverse Effect.

(f) Title to Properties; Liens; Title Insurance. As of the Agreement Date, Part
I of Schedule 6.1(f) sets forth all of the real property owned or leased by the
Borrower, each other Obligor and each of their respective Subsidiaries. Each
such Person has good, marketable and legal title to, or a valid leasehold
interest in, its respective assets. Each of the Borrower, the other Obligors and
their respective Subsidiaries have title to their properties sufficient for the
conduct of their business. As of the Agreement Date, there are no Liens or
Negative Pledges against any Unencumbered Assets except for Permitted Liens. The
Borrower or another Obligor is, with respect to all Unencumbered Assets and
other real property reasonably necessary for the operation of its business, the
named insured under a policy of title insurance issued by a title insurer
operating in the jurisdiction where such real property is located. As to each
such policy of title insurance (i) the coverage amount equals or exceeds the
acquisition cost of the related real property and any improvements added thereto
by such Person (ii) no claims are pending that, if adversely determined, have
had or could reasonably be expected to have a Material Adverse Effect; and
(iii) no title insurer has given notice to the insured Person that such policy
of title insurance is no longer in effect. Neither the Borrower, any other
Obligor nor any of their respective Subsidiaries has knowledge

 

49



--------------------------------------------------------------------------------

of any defect in title of any Property that, individually or in the aggregate,
has had or could reasonably be expected to have a Material Adverse Effect.

(g) Existing Indebtedness. Schedule 6.1(g) is, as of May 7, 2009 a complete and
correct listing of all Indebtedness of the Borrower, the other Obligors and
their respective Subsidiaries, including without limitation, Contingent
Liabilities (to the extent included in the definition of Indebtedness) of the
Borrower and the other Obligors and their respective Subsidiaries, and
indicating whether such Indebtedness is Secured Debt or Unsecured Debt. During
the period from such date to the Agreement Date, neither the Borrower, any other
Obligor nor any of their respective Subsidiaries incurred any material
Indebtedness except as set forth in such Schedule. The Borrower, the other
Obligors, and their respective Subsidiaries have performed and are in compliance
with all of the material terms of all Indebtedness of such Persons and all
instruments and agreements relating thereto, and no default or event of default,
or event or condition which with the giving of notice, the lapse of time, or
both, would constitute such a default or event of default, exists with respect
to any such Indebtedness.

(h) Material Contracts. Each of the Borrower, the other Obligors and their
respective Subsidiaries that is a party to any Material Contract is in
compliance with all of the material terms of such Material Contract, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default, exists with respect to any such Material Contract.

(i) Litigation. Except as set forth on Schedule 6.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of the Borrower, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Borrower, any
other Obligor, any of their respective Subsidiaries or any of their respective
property in any court, or before any tribunal, administrative agency, board,
arbitrator or mediator of any kind or before or by any other Governmental
Authority which has had or could reasonably be expected to have a Material
Adverse Effect or which question the validity or enforceability of any of the
Loan Documents. There are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to the Borrower, any
other Obligor, or any of their respective Subsidiaries which has had or could be
reasonably expected to have a Material Adverse Effect. There are no judgments
outstanding against or affecting the Borrower, any other Obligor, any of their
respective Subsidiaries or any of their respective properties individually or in
the aggregate involving amounts in excess of $10,000,000.

(j) Taxes. All federal, state and other tax returns of the Borrower, any other
Obligor or any of their respective Subsidiaries required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon the Borrower, each other Obligor,
any of their respective Subsidiaries and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment which is at the time permitted under Section 7.6. As of the Agreement
Date, none of the United States income tax returns of the Borrower, any other
Obligor or any of their respective Subsidiaries is under audit. All charges,
accruals and reserves on the books of the Borrower, any other Obligor and each
of their respective Subsidiaries in respect of any taxes or other governmental
charges are in accordance with GAAP.

(k) Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the REIT Guarantor and its
consolidated Subsidiaries for the fiscal year ending December 31, 2008 and the
related audited consolidated statements of income, shareholders’ equity and cash
flow for the fiscal year ending on such date with the opinion thereof of Ernst &
Young, LLP, (ii) the preliminary unaudited consolidated statements of income and
cash flow for the REIT Guarantor and its consolidated Subsidiaries for the three
(3) months ending March 31, 2009 certified by a

 

50



--------------------------------------------------------------------------------

Responsible Officer of the REIT Guarantor, and (iii) preliminary unaudited
statements of Net Operating Income for each of the Unencumbered Assets for the
fiscal quarter ended March 31, 2009 satisfactory in form to the Agent and
certified by a Responsible Officer of the REIT Guarantor. Such financial
statements (including in each case related schedules and notes) are complete and
correct and present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of the REIT
Guarantor and its consolidated Subsidiaries as at their respective dates and the
results of operations and the cash flow for such periods. Such statements
included in the item (iii) above are complete and correct and present fairly, in
accordance with GAAP consistently applied throughout the periods involved the
Net Operating Income for such periods. Neither the Borrower, the REIT Guarantor,
nor any Subsidiary of the Borrower or the REIT Guarantor has on the Agreement
Date any material contingent liabilities, liabilities, liabilities for taxes, or
unusual or long-term commitments or unrealized or forward anticipated losses
from any unfavorable commitments, except as referred to or reflected or provided
for in said financial statements or except as set forth on Schedule 6.1(k).

(l) No Material Adverse Change. Since March 31, 2009, there has been no material
adverse change in the consolidated financial condition, results of operations,
business or prospects of the Borrower, the Obligors or their respective
Subsidiaries. Each of the Borrower, the other Obligors and their respective
Subsidiaries are Solvent.

(m) ERISA. Each member of the ERISA Group is in compliance with its obligations,
if any, under the minimum funding standards of ERISA and the Internal Revenue
Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which could not reasonably be
expected to have a Material Adverse Effect. As of the Agreement Date, no member
of the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.

(n) No Plan Assets; No Prohibited Transaction. None of the assets of the
Borrower, any other Obligor or their respective Subsidiaries constitute “plan
assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement and the other Loan Documents, and the borrowing
and repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

(o) Absence of Defaults. None of the Borrower, any other Obligor or any of their
respective Subsidiaries is in default under its Governing Documents, and no
event has occurred, which has not been remedied, cured or irrevocably waived:
(i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, a
determination of materiality, the satisfaction of any condition, or any
combination of the foregoing, would constitute, a default or event of default by
Borrower, any other Obligor or any of their respective Subsidiaries under any
agreement (other than this Agreement) or judgment, decree or order to which the
Borrower, any other Obligor or any of their respective Subsidiaries is a party
or by which the Borrower, any other Obligor, any of their respective
Subsidiaries or any of their respective properties may be bound where such
default or event of default could, individually or in the aggregate, involve
(x) Indebtedness or other obligations or liabilities (other than Nonrecourse
Indebtedness) in excess of $10,000,000 or (y) any Nonrecourse Indebtedness in
excess of $20,000,000.

 

51



--------------------------------------------------------------------------------

(p) Environmental Matters.

(i) The Borrower, each other Obligor and each of their respective Subsidiaries
is in compliance with the requirements of all applicable Environmental Laws
except for the matters set forth on Schedule 6.1(p) and such other
non-compliance which, in any event, either individually or in the aggregate, has
not had and could not reasonably be expected to have a Material Adverse Effect.

(ii) No Hazardous Materials have been (i) generated or manufactured on,
transported to or from, treated at, stored at or discharged from any Property in
violation of any Environmental Laws; (ii) discharged into subsurface waters
under any Property in violation of any Environmental Laws; or (iii) discharged
from any Property on or into property or waters (including subsurface waters)
adjacent to any Property in violation of any Environmental Laws, except for the
matters set forth on Schedule 6.1(p) and other violations which violations, in
any event, in the case of any of (i), (ii) or (iii), either individually or in
the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.

(iii) Except for the matters set forth on Schedule 6.1(p) and any of the
following matters or liabilities that, in any event, either individually or in
the aggregate, have not had and could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower, any other Obligor nor any of
their respective Subsidiaries (i) has received notice (written or oral) or
otherwise learned of any claim, demand, suit, action, proceeding, event,
condition, report, directive, lien, violation, non-compliance or investigation
indicating or concerning any potential or actual liability (including, without
limitation, potential liability for enforcement, investigatory costs, cleanup
costs, government response costs, removal costs, remedial costs, natural
resources damages, property damages, personal injuries or penalties) arising in
connection with (x) any non-compliance with or violation of the requirements of
any applicable Environmental Laws, or (y) the presence of any Hazardous
Materials on any Property (or any Property previously owned by any of such
Persons) or the release or threatened release of any Hazardous Materials into
the environment, (ii) has any threatened or actual liability in connection with
the presence of any Hazardous Materials on any Property (or any Property
previously owned by any of such Persons) or the release or threatened release of
any Hazardous Materials into the environment, (iii) has received notice of any
federal or state investigation evaluating whether any remedial action is needed
to respond to the presence of any Hazardous Materials on any Property (or any
Property previously owned by any of such Persons) or a release or threatened
release of any Hazardous Materials into the environment for which the Borrower,
any Obligor or any of their respective Subsidiaries is or may be liable, or
(iv) has received notice that the Borrower, any Obligor or any of their
respective Subsidiaries is or may be liable to any Person under any
Environmental Law.

(iv) To the best of the Borrower’s knowledge after due inquiry, no Property is
located in an area identified by the Secretary of Housing and Urban Development
as an area having special flood hazards, or if any such Property is located in
such a special flood hazard area, then the Borrower has obtained all insurance
that is required to be maintained by law or which is customarily maintained by
Persons engaged in similar businesses and owning similar Properties in the same
general areas in which the Borrower operates except where such failure
individually or in the aggregate has not had and could not reasonably be
expected to have a Material Adverse Effect.

(q) Investment Company; Public Utility Holding Company. None of the Borrower,
any other Obligor or any of their respective Subsidiaries, is (i) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.

 

52



--------------------------------------------------------------------------------

(r) Margin Stock. None of the Borrower, any other Obligor or any of their
respective Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” or a
“margin security” within the meaning of Regulations T, U and X of the Board of
Governors of the Federal Reserve System.

(s) Affiliate Transactions. Except as permitted by Section 9.10, none of the
Borrower, any other Obligor or any of their respective Subsidiaries is a party
to or bound by any agreement or arrangement (whether oral or written) to which
any Affiliate (but not any Subsidiary of Borrower) of any Borrower, any other
Obligor or any of their respective Subsidiaries is a party.

(t) Intellectual Property. Except as has not had and could not be reasonably
expected to have a Material Adverse Effect, (i) the Borrower, each other Obligor
and each of their respective Subsidiaries owns or has the right to use, under
valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) used in the
conduct of their respective businesses as now conducted and as contemplated by
the Loan Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person; (ii) the Borrower, each other Obligor and each of their
respective Subsidiaries has taken all such steps as they deem reasonably
necessary to protect their respective rights under and with respect to such
Intellectual Property; (iii) no claim has been asserted by any Person with
respect to the use of any Intellectual Property by the Borrower, any other
Obligor or any of their respective Subsidiaries, or challenging or questioning
the validity or effectiveness of any Intellectual Property; and (iv) the use of
such Intellectual Property by the Borrower, the other Obligors and each of their
respective Subsidiaries, does not infringe on the rights of any Person, subject
to such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, the other Obligors or any of their
respective Subsidiaries.

(u) Business. The Borrower, the other Obligors and each of their respective
Subsidiaries are engaged substantially in the business of the acquisition,
disposition, financing, ownership, development rehabilitation, leasing,
operation and management of office and industrial buildings and other business
activities incidental thereto.

(v) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Obligor for
any other services rendered to the Borrower, any of the Subsidiaries of the
Borrower or any other Obligor or any other Obligor ancillary to the transactions
contemplated hereby.

(w) Accuracy and Completeness of Information. No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Agent or any Lender by, on behalf of, or at the
direction of, the Borrower, any other Obligor or any of their respective
Subsidiaries in connection with or relating in any way to this Agreement,
contained any untrue statement of a fact material to the creditworthiness of the
Borrower, any other Obligor or any of their respective Subsidiaries or omitted
to state a material fact necessary in order to make such statements contained
therein, in light of the circumstances under which they were made, not
misleading. The written information, reports and other papers and data with
respect to the Borrower, any other Obligor or any of their respective
Subsidiaries or the Unencumbered Assets (other than projections and other
forward-looking statements) furnished to the Agent or the Lenders in connection
with or relating in any way to this Agreement was, at the time so furnished,
complete and correct in all material respects, or has been subsequently
supplemented by other written information, reports or other papers or data, to
the extent necessary to give in all material respects a true and accurate
knowledge of the subject matter. All

 

53



--------------------------------------------------------------------------------

financial statements furnished to the Agent or any Lender by, on behalf of, or
at the direction of, the Borrower, any other Obligor or any of their respective
Subsidiaries in connection with or relating in any way to this Agreement,
present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the financial position of the Persons involved as at the date
thereof and the results of operations for such periods. All financial
projections and other forward looking statements prepared by, or on behalf of
the Borrower, any other Obligor or any of their respective Subsidiaries that
have been or may hereafter be made available to the Agent or any Lender were or
will be prepared in good faith based on reasonable assumptions. No fact or
circumstance is known to the Borrower which has had, or may in the future have
(so far as the Borrower can reasonably foresee), a Material Adverse Effect which
has not been set forth in the financial statements referred to in Section 6.1(k)
or in such information, reports or other papers or data or otherwise disclosed
in writing to the Agent and the Lenders prior to the Effective Date.

(x) REIT Status. The REIT Guarantor qualifies, and has since the year ending
December 31, 2003 qualified, as a REIT, has elected to be treated as a REIT, and
is in compliance with all requirements and conditions imposed under the Internal
Revenue Code to allow the REIT Guarantor to maintain its status as a REIT.

(y) Unencumbered Assets. As of the Agreement Date, Schedule 6.1(y) is a correct
and complete list of all Unencumbered Assets. Each of the Unencumbered Assets
included by the Borrower in calculations of the Unencumbered Asset Value
satisfies all of the requirements contained in this Agreement for the same to be
included therein.

(z) Insurance. The Borrower, the other Obligors and their respective
Subsidiaries have insurance covering the Borrower, the other Obligors and their
respective Subsidiaries and their respective Properties in such amounts and
against such risks and casualties as are customary for Persons or Properties of
similar character and location, due regard being given to the type of
improvements thereon, their construction, location, use and occupancy. As of the
Agreement Date, none of the Borrower, any other Obligor or any of their
respective Subsidiaries has received notice that any such insurance has been
cancelled, not renewed, or impaired in any way.

(aa) Ownership of Borrower. The REIT Guarantor is the sole general partner of
the Borrower and owns free of any Lien or other claim not less than a
seventy-five percent (75%) Equity Interest in the Borrower as the general
partner thereof.

(bb) No Bankruptcy Filing. None of the Borrower, any Obligor or any of their
respective Subsidiaries is contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
its assets or property, and the Borrower has no knowledge of any Person
threatening the filing of any such petition against any of the Borrower, any
Obligor or any of their respective Subsidiaries.

(cc) No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by the Borrower or any other Obligor
with or as a result of any actual intent by any of such Persons to hinder, delay
or defraud any entity to which any of such Persons is now or will hereafter
become indebted.

(dd) Transaction in Best Interests of Borrower and Obligors; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of the Borrower and the other Obligors and the creditors of such
Persons. The direct and indirect benefits to inure to the Borrower and the other
Obligors pursuant to this Agreement and the other Loan Documents constitute

 

54



--------------------------------------------------------------------------------

materially more than “reasonably equivalent value” (as such term is used in §548
of the Bankruptcy Code) and “valuable consideration,” “fair value,” and “fair
consideration” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Borrower and
the other Obligors pursuant to this Agreement and the other Loan Documents, and
but for the willingness of each Guarantor to guaranty the Obligations, the
Borrower would be unable to obtain the financing contemplated hereunder which
financing will enable the Borrower and the other Obligors to have available
financing to conduct and expand their business. The Borrower and the other
Obligors constitute a single integrated financial enterprise and each receives a
benefit from the availability of credit under this Agreement to the Borrower.

(ee) Property. All of the Borrower’s, the other Obligors’ and their respective
Subsidiaries’ properties are in good repair and condition, subject to ordinary
wear and tear, other than with respect to deferred maintenance existing as of
the date of acquisition of such property as permitted in this Section. The
Borrower has completed or caused to be completed an appropriate investigation of
the environmental condition of each Property as of the later of the date of the
Borrower’s, the Obligors’ or the applicable Subsidiary’s purchase thereof or the
date upon which such property was last security for Indebtedness of such
Persons, including preparation of a “Phase I” report and, if appropriate, a
“Phase II” report, in each case prepared by a recognized environmental engineer
in accordance with customary standards which discloses that such property is not
in violation of the representations and covenants set forth in this Agreement,
unless such violation has been disclosed in writing to the Agent and remediation
actions satisfactory to Agent are being taken. There are no unpaid or
outstanding real estate or other taxes or assessments on or against any property
of the Borrower, the other Obligors or their respective Subsidiaries which are
delinquent. Except as set forth in Schedule 6.1(ee) hereto, there are no pending
eminent domain proceedings against any property of the Borrower, the other
Obligors or their respective Subsidiaries or any part thereof, and, to the
knowledge of the Borrower, no such proceedings are presently threatened or
contemplated by any taking authority which, in all such events, individually or
in the aggregate have had or could reasonably be expected to have a Material
Adverse Effect. None of the property of the Borrower, the other Obligors or
their respective Subsidiaries is now damaged or injured as a result of any fire,
explosion, accident, flood or other casualty in any manner which individually or
in the aggregate has had or could reasonably be expected to have any Material
Adverse Effect.

(ff) No Event of Default. No Default or Event of Default has occurred and is
continuing.

(gg) Subordination. None of the Borrower or any other Obligor is a party to or
bound by any agreement, instrument or indenture that may require the
subordination in right or time of payment of any of the Obligations to any other
indebtedness or obligation of any of such Persons.

(hh) Anti-Terrorism Laws.

(i) None of the Borrower or any other Obligor or any of their Affiliates is in
violation of any laws or regulations relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”) and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.

(ii) None of the Borrower, any other Obligor or any of their Affiliates, or any
of their brokers or other agents acting or benefiting from the Loan is a
Prohibited Person. A “Prohibited Person” is any of the following:

(A) a person or entity that is listed in the Annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

55



--------------------------------------------------------------------------------

(B) a person or entity owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;

(C) a person or entity with whom any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(D) a person or entity who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(E) a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.

(iii) None of the Borrower or any other Obligor, any of their Affiliates or any
of their agents acting in any capacity in connection with the Loan (1) to the
best of the Borrower’s knowledge, conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Prohibited Person, (2) to the best of the Borrower’s knowledge, deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (3) engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.

(iv) The Borrower and the other Obligors shall not (1) knowingly conduct any
business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any Prohibited Person, (2) knowingly deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (3) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and the Borrower shall
deliver to Agent any certification or other evidence requested from time to time
by Agent in its reasonable discretion, confirming the Borrower’s and the other
Obligors’ compliance herewith).

Section 6.2 Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any other Obligor or any
of their respective Subsidiaries to the Agent or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Borrower prior to
the Agreement Date and delivered to the Agent or any Lender in connection with
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Borrower under this Agreement. All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and the
date of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically permitted hereunder. All such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
Loan Documents and the making of the Loans and the issuance of the Letters of
Credit.

 

56



--------------------------------------------------------------------------------

ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6, the Borrower shall comply with the
following covenants:

Section 7.1 Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.7, the Borrower shall preserve and
maintain, and cause each other Obligor and each Subsidiary of the Borrower or
any other Obligor to preserve and maintain, their respective existence, rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation and qualify and remain qualified and authorized to do business in each
jurisdiction in which it is organized, in each jurisdiction in which any
Unencumbered Asset owned (or leased pursuant to an Eligible Ground Lease or
Approved Bond Transaction) by it is located, and in each other jurisdiction in
which the character of its properties or the nature of its business requires
such qualification and authorization and where the failure to be so authorized
and qualified could reasonably be expected to have a Material Adverse Effect.
The Borrower shall, and shall cause the other Obligors and each Subsidiary of
the Borrower or any other Obligor to, develop and implement such programs,
policies and procedures as are necessary to comply with the Patriot Act and
shall promptly advise Agent in writing in the event that any of such Persons
shall determine that any investors in such Persons are in violation of such act.

Section 7.2 Compliance with Applicable Law and Contracts.

The Borrower shall comply, and cause each other Obligor and each Subsidiary of
the Borrower or any other Obligor to comply, with (a) all Applicable Law,
including the obtaining of all Governmental Approvals, (b) their respective
Governing Documents, and (c) all mortgages, indentures, contracts, agreements
and instruments to which it is a party or by which any of its properties may be
bound, the failure, in any such event, with which to comply could reasonably be
expected to have a Material Adverse Effect.

Section 7.3 Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Obligor and each Subsidiary of the Borrower
and each other Obligor to, (a) protect and preserve all of its properties or
cause to be protected and preserved, and maintain or cause to be maintained in
good repair, working order and condition all tangible properties, ordinary wear
and tear excepted, and (b) make or cause to be made all needed and appropriate
repairs, renewals, replacements and additions to such properties, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times.

Section 7.4 Conduct of Business.

The Borrower shall at all times carry on, and cause the other Obligors and the
Subsidiaries of the Borrower and the other Obligors to carry on, their
respective businesses as now conducted and as described in Section 6.1(u).

Section 7.5 Insurance.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Obligor and each Subsidiary of the Borrower
and each other Obligor to, maintain or

 

57



--------------------------------------------------------------------------------

cause to be maintained commercially reasonable insurance with financially sound
and reputable insurance companies covering such Persons and their respective
properties in such amounts and against such risks and casualties as are
customary for Persons or properties of similar character and location, due
regard being given to the type of improvements thereon, their construction,
location, use and occupancy, and from time to time deliver to the Agent or any
Lender upon its request a detailed list stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby, together with copies of
all policies or certificates of the insurance then in effect.

Section 7.6 Payment of Taxes and Claims.

The Borrower shall, and shall cause each other Obligor and each Subsidiary of
the Borrower and each other Obligor to, pay and discharge or cause to be paid
and discharged when due (a) all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any properties
belonging to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of such Person, in
accordance with GAAP; provided further that upon the commencement of proceedings
to foreclose any Lien that may have attached as security therefor, such Person
either (A) will provide a bond or other security sufficient under applicable law
to stay all such proceedings or (B) if no such bond is provided, will pay each
such tax, assessment, governmental charge, levy or claim.

Section 7.7 Visits and Inspections.

The Borrower shall, and shall cause each other Obligor and each Subsidiary of
the Borrower and each other Obligor to, permit representatives or agents of any
Lender or the Agent, from time to time, as often as may be reasonably requested,
but only during normal business hours and at the expense of such Lender or the
Agent (unless a Default or Event of Default shall be continuing, in which case
the exercise by the Agent or such Lender of its rights under this Section shall
be at the expense of the Borrower), as the case may be, to: (a) visit and
inspect all properties of the Borrower, such Subsidiary or other Obligor (but
subject to the rights of tenants under their leases) to the extent any such
right to visit or inspect is within the control of such Person; (b) inspect and
make extracts from their respective books and records, including but not limited
to management letters prepared by independent accountants; and (c) discuss with
its principal officers, and its independent accountants, its business,
properties, condition (financial or otherwise), results of operations and
performance. If requested by the Agent, the Borrower shall execute an
authorization letter addressed to its accountants authorizing the Agent or any
Lender to discuss the financial affairs of the Borrower, any other Obligor or
any Subsidiary of Borrower or any other Obligor with its accountants.

Section 7.8 Use of Proceeds; Letters of Credit.

The Borrower shall use the proceeds of all Loans and all Letters of Credit for
general business purposes only. The Borrower shall not, and shall not permit any
other Obligor or any Subsidiary of Borrower or any other Obligor to, use any
part of such proceeds or Letters of Credit to purchase or carry, or to reduce or
retire or refinance any credit incurred to purchase or carry, any margin stock
(within the meaning of Regulations T, U or X of the Board of Governors of the
Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying any such margin stock.

 

58



--------------------------------------------------------------------------------

Section 7.9 Environmental Matters.

The Borrower shall, and shall cause all other Obligors and each Subsidiary of
the Borrower and each other Obligor to, comply or cause to be complied with, all
Environmental Laws in all material respects. If the Borrower, any other Obligor
or any Subsidiary of the Borrower or any other Obligor shall (a) receive written
notice that any material violation of any Environmental Law may have been
committed or is about to be committed by such Person, (b) receive written notice
that any administrative or judicial complaint or order has been filed or is
about to be filed against the Borrower, or any other Obligor or any of their
respective Subsidiaries alleging material violations of any Environmental Law or
requiring the Borrower, any other Obligor or any of their respective
Subsidiaries to take any action in connection with the release of Hazardous
Materials, or (c) receive any written notice from a Governmental Authority or
private party alleging that the Borrower, any other Obligor or any of their
respective Subsidiaries may be liable or responsible for costs associated with a
response to or cleanup of a release of Hazardous Materials or any damages caused
thereby individually or in the aggregate in excess of $10,000,000, the Borrower
shall provide the Agent and each Lender with a copy of such notice within thirty
(30) days after the receipt thereof by such Person. The Borrower shall, and
shall cause the other Obligors and each Subsidiary of the Borrower or any other
Obligor to, take or cause to be taken promptly all actions necessary to prevent
the imposition of any Liens on any of their respective properties arising out of
or related to any Environmental Laws; provided, however, that if any such Lien
arises due to the acts or omissions of third parties and such Lien (x) together
with all other such Liens then in existence, could not reasonably be expected to
have a Material Adverse Effect, (y) does not relate to any Unencumbered Asset,
or (z) has not resulted in foreclosure proceedings with respect to the property
in question, the Borrower may pursue claims against such third parties prior to
removing such Lien.

Section 7.10 Books and Records.

The Borrower shall, and shall cause each of the other Obligors and each
Subsidiary of the Borrower or any other Obligor to, maintain true and accurate
books and records pertaining to their respective business operations in which
full, true and correct entries will be made in accordance with GAAP. The
Borrower shall, and shall cause each of the Obligors and their respective
Subsidiaries to, maintain its current accounting procedures unless approved by
the Agent.

Section 7.11 Further Assurances.

The Borrower shall, at the Borrower’s cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.

Section 7.12 Guarantors.

(a) Material Subsidiaries. Within fifteen (15) days of any Person becoming a
Material Subsidiary (other than an Excluded Subsidiary) after the Effective
Date, the Borrower shall deliver to the Agent each of the following items, each
in form and substance satisfactory to the Agent: (i) a Joinder Agreement
executed by such Material Subsidiary and (ii) the items that would have been
delivered under Sections 5.1(a)(iv) through (viii) if such Material Subsidiary
had been one on the Effective Date. Additionally, in the event that any
Subsidiary of the Borrower or the REIT Guarantor, whether presently existing or
hereafter formed or acquired, which is not a Guarantor at such time, shall after
the date hereof become a guarantor under any existing or future Unsecured Debt
of the Borrower or any other Obligor,

 

59



--------------------------------------------------------------------------------

then the Borrower shall cause such Subsidiary to execute and deliver the items
described in this Section 7.12(a).

(b) Release of a Guarantor. The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, the
applicable Guarantor from the Guaranty so long as: (i) such Guarantor is not
otherwise required to be a party to the Guaranty under this Section 7.12;
(ii) no Default or Event of Default shall then be in existence or would occur as
a result of such release, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in this
Section 7.12; (iii) the Agent shall have received such written request at least
ten (10) Business Days prior to the requested date of release and (iv) Borrower
shall deliver to the Agent evidence reasonably satisfactory to the Agent either
that (A) the Guarantor has ceased to qualify as a Material Subsidiary or (B) the
Guarantor qualifies as an Excluded Subsidiary. Delivery by the Borrower to the
Agent of any such request for a release shall constitute a representation by the
Borrower that the matters set forth in the preceding sentence (both as of the
date of the giving of such request and as of the date of the effectiveness of
such request) are true and correct with respect to such request. Notwithstanding
the foregoing, the foregoing provisions shall not apply to the REIT Guarantor,
which may only be released upon the written approval of Agent and all of the
Lenders. Concurrently with any request by the Borrower to release any Guarantor
from its Guaranty, the Borrower shall deliver to the Agent a pro forma
Compliance Certificate giving effect to the transaction or other event which
forms the basis for the release of the Guarantor from the Guaranty and the
removal of the assets of such Guarantor from the calculation of Unencumbered
Asset Value, as appropriate, which Compliance Certificate shall show continued
compliance with each of the covenants contained in Sections 9.1 through 9.3, 9.6
and 9.14.

Section 7.13 REIT Status.

The REIT Guarantor shall at all times maintain its status as, and elect to
receive status as, a REIT.

Section 7.14 Distribution of Income to the Borrower.

The Borrower shall cause all of its Subsidiaries to promptly distribute to the
Borrower (but not less frequently than once each fiscal quarter of the Borrower
unless otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising from such Subsidiaries’ use, operation, financing, refinancing, sale or
other disposition of their respective assets and properties after (a) the
payment by each such Subsidiary of its debt service, operating expenses and
other obligations for such quarter and (b) payment, or the establishment of
reasonable reserves for the payment, of operating expenses and other obligations
not paid on at least a quarterly basis and capital improvements and repairs
(including tenant improvements) to be made to such Subsidiary’s assets and
properties pursuant to leases, Secured Debt or required by law or otherwise
approved by such Subsidiary in the ordinary course of business consistent with
prudent business practices, (c) funding of reserves required by the terms of any
Secured Debt encumbering property of the Subsidiary, including, without
limitation, any lockbox, “cash-trap” or similar restriction on distribution of
cash flow from such Subsidiary’s assets and properties; (d) payment or
establishment of reserves for payment to minority equity interest holders of
amounts required to be paid in respect of such equity interest; (e) payment of
closing costs relating to the acquisition, financing, refinancing or disposition
of such Subsidiary’s assets and properties; and (f) payments in reduction or
extinguishment of Secured Debt of such Subsidiary, including, without
limitation, balances due at maturity, or upon the refinancing, of such Secured
Debt or upon the sale of such Subsidiary.

 

60



--------------------------------------------------------------------------------

Section 7.15 Reporting Company

The Borrower shall cause the REIT Guarantor to maintain its status as a
reporting company pursuant to the Securities Exchange Act of 1934.

Section 7.16 More Restrictive Agreements

Should the Borrower or any Guarantor, while this Agreement is in effect or any
Note remains unpaid or any Letter of Credit remains outstanding, enter into,
refinance or modify any of the relevant documents, instruments or agreements
pertaining to the term loan facility entered into on or about the date of this
Agreement by the Borrower and Bank of America, N.A. (the “BofA Term Loan”), to
include covenants, warranties, representations, or defaults or events of default
(or any other type of restriction which would have the practical effect of any
of the foregoing, including, without limitation, any “put” or mandatory
prepayment of such debt) more restrictive than those set forth herein or in any
of the other Loan Documents, the Borrower shall promptly so notify the Agent
and, if the Agent, in the discretion of the Agent, shall so request by written
notice to the Borrower, the Borrower, the Agent and the Requisite Lenders (in
their sole discretion and based on their respective independent credit judgment,
and subject to Section 12.6) shall (and Borrower shall cause the Guarantors to,
as applicable) promptly amend this Agreement to incorporate some or all of such
provisions into this Agreement and, to the extent necessary and reasonably
desirable to the Agent and the Requisite Lenders (in their sole discretion and
based on their respective independent credit judgment), into any of the other
Loan Documents, all at the election of the Agent; provided, however, that any
such amendment shall provide that, upon cancellation or termination in full of
the BofA Term Loan (other than by reason of an event of default thereunder), so
long as no Default or Event of Default is in existence, such amendment also
shall terminate and the provisions of this Agreement affected by such amendment
shall revert to the terms thereof as in effect prior to giving effect to such
amendment.

ARTICLE VIII. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6, the Borrower shall furnish to each
Lender (or to the Agent if so provided below) at its Lending Office:

Section 8.1 Quarterly Financial Statements.

As soon as available and in any event not later than the first to occur of
(a) the date that is five (5) days following the filing of the REIT Guarantor’s
10-Q Report with the Securities and Exchange Commission and (b) the date that is
fifty (50) days after the close of each of the first, second and third calendar
quarters of the REIT Guarantor, the unaudited consolidated balance sheet of the
REIT Guarantor and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, shareholders’ equity and cash flows
of the REIT Guarantor and its Subsidiaries for such period and an unaudited
statement of Funds from Operations, setting forth in each case in comparative
form the figures as of the end of and for the corresponding periods of the
previous calendar year, all of which shall be certified by the chief financial
or chief accounting officer of the REIT Guarantor, in his or her opinion, to
present fairly, in accordance with GAAP as then in effect, the consolidated
financial position of the REIT Guarantor and its Subsidiaries as at the date
thereof and the results of operations for such period (subject to normal
year-end audit adjustments). Together with such financial statements, the
Borrower shall deliver reports, in form and detail satisfactory to the Agent,
setting forth (i) all capital expenditures made during the calendar quarter then
ended; (ii) a description of all Properties acquired during such calendar
quarter, including the Net Operating Income of each such Property, acquisition
costs and related mortgage debt; (iii) a description of all Properties sold
during the calendar quarter then ended, including

 

61



--------------------------------------------------------------------------------

the Net Operating Income from such Properties and the sales price; (iv) a
statement of the Net Operating Income contribution by each Property for the
preceding calendar quarter; (v) a current rent roll and operating statement with
respect to each Property included as an Unencumbered Asset in form and substance
reasonably satisfactory to the Agent and (vi) such other information as the
Agent may request. At the time the financial statements are required to be
furnished at the close of the second calendar quarter of the REIT Guarantor, the
Borrower shall furnish to the Agent pro forma quarterly financial information
for the REIT Guarantor and its Subsidiaries for the next two (2) calendar
quarters, including pro forma covenant calculations, EBITDA, sources and uses of
funds, capital expenditures, Net Operating Income for the Properties, and other
income and expenses.

Section 8.2 Year-End Statements.

As soon as available and in any event not later than the first to occur of
(a) the date that is five (5) days following the filing of the REIT Guarantor’s
10-K Report with the Securities and Exchange Commission and (b) the date that is
ninety (90) days after the end of each respective calendar year of the REIT
Guarantor and its Subsidiaries, the audited consolidated balance sheet of the
REIT Guarantor and its Subsidiaries as at the end of such calendar year and the
related audited consolidated statements of income, shareholders’ equity and cash
flows of the REIT Guarantor and its Subsidiaries for such calendar year and an
unaudited statement of Funds from Operations, setting forth in comparative form
the figures as at the end of and for the previous calendar year, all of which
shall be certified by (i) a Responsible Officer of the REIT Guarantor, in his or
her opinion, to present fairly, in accordance with GAAP as then in effect, the
consolidated financial position of REIT Guarantor and its Subsidiaries as at the
date thereof and the results of operations for such period, and (ii) independent
certified public accountants of recognized national standing acceptable to the
Agent, whose certificate shall be unqualified and in scope and substance
satisfactory to the Agent and who shall have authorized the REIT Guarantor to
deliver such financial statements and certification thereof to the Agent and the
Lenders pursuant to this Agreement. Together with such financial statements, the
REIT Guarantor shall deliver a written statement from such accountants to the
effect that they have read a copy of this Agreement and the Guaranty, and that
in making the examination necessary to such certification, they have obtained no
knowledge of any Default of Event of Default, or if such accountants shall have
obtained knowledge of any then existing Default or Event of Default they shall
disclose in such statement any such Default or Event of Default; provided that
such accountants shall not be liable to Agent or the Lenders should they fail to
obtain knowledge of any Default or Event of Default. In addition, the REIT
Guarantor shall deliver with such year-end statements the reports described in
Section 8.1(i)-(iv) together with pro forma quarterly financial information for
the REIT Guarantor and its Subsidiaries for the next four (4) calendar quarters,
including pro forma covenant calculations, EBITDA, sources and uses of funds,
capital expenditures, Net Operating Income for the Properties, and other income
and expenses.

Section 8.3 Compliance Certificate.

At the time financial statements are required to be furnished pursuant to
Sections 8.1 and 8.2 and within ten (10) Business Days of the Agent’s request
with respect to any other fiscal period, a certificate substantially in the form
of Exhibit K (a “Compliance Certificate”) executed by a Responsible Officer of
the REIT Guarantor: (a) setting forth in reasonable detail as at the end of such
quarterly accounting period, calendar year, or other fiscal period, as the case
may be, the calculations required to establish whether or not the Borrower and
the REIT Guarantor are in compliance with the covenants contained in
Sections 9.1 through 9.3, 9.6 and 9.14; and (b) stating that no Default or Event
of Default exists, or, if such is not the case, specifying such Default or Event
of Default and its nature, when it occurred, whether it is continuing and the
steps being taken by the Borrower and/or the REIT Guarantor with respect to such
event, condition or failure. With each Compliance Certificate, Borrower shall
also deliver a certificate (an “Unencumbered Asset Certificate”) executed by the
chief financial officer of the REIT Guarantor

 

62



--------------------------------------------------------------------------------

that: (i) sets forth a list of all Unencumbered Assets together with a
calculation of the Unencumbered Asset Value and the Available Amount; and
(ii) certifies that (A) all Unencumbered Assets so listed fully qualify as such
under the applicable criteria for inclusion as Unencumbered Assets, and (B) all
acquisitions, dispositions or other removals of Unencumbered Assets completed
during such quarterly accounting period, calendar year, or other fiscal period
were permitted under this Agreement, and (C) the acquisition cost or principal
balance of any Unencumbered Assets, as applicable, acquired during such period
and any other information that Agent may require to determine the Unencumbered
Asset Value of such Unencumbered Asset, and the Unencumbered Asset Value of any
Unencumbered Assets removed during such period. In addition, with each such
Compliance Certificate, the Borrower shall deliver the following information:
(w) a development schedule of the announced development pipeline, including for
each announced development project, the project name and location, the square
footage to be developed, the expected construction start date, the expected date
of delivery, the expected stabilization date and the total anticipated cost;
(x) a schedule of all outstanding Indebtedness of the Borrower and its
Subsidiaries and the REIT Guarantor and its Subsidiaries, showing for each
component of Indebtedness, the lender, the total commitment, the total
indebtedness outstanding, the interest rate, if fixed, or the applicable margin
over an index, if the interest rate floats, the term, the required amortization
(if any) and the security (if any); (y) a schedule of all interest rate
protection agreements to which the Borrower, the REIT Guarantor or any of their
respective Subsidiaries are a party, showing for each such agreement, the total
dollar amount, the type of agreement (i.e. cap, collar, swap, etc.) and the term
thereof and (z) a copy of all management reports, if any, submitted to the
Borrower or the REIT Guarantor or its management by its independent public
accountants.

Section 8.4 Other Information.

(a) Securities Filings. Within five (5) Business Days of the filing thereof,
written notice and a listing of all registration statements, reports on Forms
10-K, 10-Q and 8-K (or their equivalents) and all other periodic reports which
the Borrower, any other Obligor or any of their respective Subsidiaries shall
file with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;

(b) Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the REIT Guarantor, copies of all financial statements, reports
and proxy statements so mailed and promptly upon the issuance thereof copies of
all press releases issued by the Borrower, any other Obligor or any of their
respective Subsidiaries, in each case to the extent not otherwise publicly
available;

(c) ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief

 

63



--------------------------------------------------------------------------------

financial officer of the REIT Guarantor setting forth details as to such
occurrence and the action, if any, which the Borrower or applicable member of
the ERISA Group is required or proposes to take;

(d) Litigation. To the extent the Borrower, any other Obligor or any of their
respective Subsidiaries is aware of the same, prompt notice of the commencement
of any proceeding or investigation by or before any Governmental Authority and
any action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Borrower, any other Obligor, any of their respective Subsidiaries or any of
their respective properties, assets or businesses which involve claims
individually or in the aggregate in excess of $5,000,000, and prompt notice of
the receipt of notice that any United States income tax returns of the Borrower,
any other Obligor, or any of their respective Subsidiaries are being audited;

(e) Modification of Governing Documents. A copy of any amendment to a Governing
Document of the Borrower or any other Obligor promptly upon, and in any event
within fifteen (15) Business Days of, the effectiveness thereof;

(f) Change of Management or Financial Condition. Prompt notice of any change in
the senior management of the REIT Guarantor (which, as of the date hereof, is
deemed to be Leo F. Wells, III, Douglas P. Williams, Randall D. Fretz and Don
Henry), any change in the business, assets, liabilities, financial condition,
results of operations or business prospects of the Borrower, any other Obligor,
or any of their respective Subsidiaries which has had or could reasonably be
expected to have a Material Adverse Effect, or any other event or circumstance
which has had or could reasonably be expected to have a Material Adverse Effect;

(g) Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer obtaining knowledge thereof: (i) any Default or Event of
Default (which notice shall state that it is a “notice of default” for the
purposes of Section 11.3 below) or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by the Borrower, any other Obligor, or any of their
respective Subsidiaries under any (x) Indebtedness (other than Nonrecourse
Indebtedness) of such Person individually or in the aggregate in excess of
$10,000,000 or (y) Nonrecourse Indebtedness of such Person individually or in
the aggregate in excess of $20,000,000, or (z) Material Contract to which any
such Person is a party or by which any such Person or any of its respective
properties may be bound;

(h) Judgments. Prompt notice of any order, judgment or decree in excess of
$10,000,000 (or, with respect to any Nonrecourse Indebtedness, $20,000,000)
having been entered against the Borrower, any other Obligor, or any of their
respective Subsidiaries or any of their respective properties or assets;

(i) Notice of Violations of Law. Prompt notice if the Borrower, any other
Obligor, or any of their respective Subsidiaries shall receive any notification
from any Governmental Authority alleging a violation of any Applicable Law or
any inquiry which could reasonably be expected to have a Material Adverse
Effect;

(j) Material Assets Sales. Prompt notice of the sale, transfer or other
disposition of any material assets of the Borrower, any other Obligor, or any of
their respective Subsidiaries to any Person other than the Borrower, any other
Obligor, or any of their respective Subsidiaries;

(k) Material Contracts. Promptly upon (i) entering into any Material Contract
after the Agreement Date, a copy to the Agent of such Material Contract,
together with a copy of all related or ancillary documentation and (ii) the
giving or receipt thereof by the Borrower, any other Obligor, or any

 

64



--------------------------------------------------------------------------------

of their respective Subsidiaries notice alleging that any party to any Material
Contract is in default of its obligations thereunder;

(l) Material Subsidiary. Prompt notice of any Person becoming a Material
Subsidiary; and

(m) Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, documents or further information
regarding the business, assets, liabilities, financial condition, results of
operations or business prospects or updated projections of the Borrower, any or
other Obligor or any of their respective Subsidiaries as the Agent or any Lender
may reasonably request.

Section 8.5 Additions and Substitutions to and Removals From Unencumbered Assets

(a) Additions and Substitutions to Unencumbered Assets.

(i) Following the Effective Date, the Borrower may request that one or more new
Properties be added as an Unencumbered Asset or that one or more new Properties
be substituted for one or more Properties (such newly added or substituted
Property, the “Potential Unencumbered Asset(s)”) then included as an
Unencumbered Asset. Any such request shall be made in writing to the Agent
(which the Agent shall promptly furnish to the Lenders) and shall include the
following items (it being understood that the Agent shall have no obligation to
verify the truth, accuracy or completeness of any information contained
therein):

(A) an Unencumbered Asset Certificate reflecting such addition or substitution,
together with a statement of: (x) the acquisition cost of such Potential
Unencumbered Asset(s); and (y) the same information that the Borrower would be
required to include in a Compliance Certificate;

(B) the Unencumbered Asset Qualification Documents relating to the Potential
Unencumbered Asset(s);

(C) with respect to any such substitution, a Minimum Unencumbered Asset
Certificate demonstrating compliance with the Minimum Unencumbered Asset
Requirements immediately following such substitution; and

(D) such additional information and documentation as may be necessary for the
Agent to determine whether the Potential Unencumbered Asset qualifies as an
Unencumbered Asset and any additional information the Agent may reasonably
request.

(ii) Within ten (10) Business Days of the receipt by the Agent of the applicable
items referred to in Sections 8.5(a)(i)(A)—(D), the Agent shall notify the
Borrower and the Lenders as to whether or not the Agent approves of the addition
or substitution of the Potential Unencumbered Asset(s). In the event the Agent
does not approve of such addition or substitution as a result of such Potential
Unencumbered Asset(s) not satisfying the criteria for approval, (x) the Agent
shall state such reason(s) in such notification and (y) the Requisite Lenders
shall have ten (10) Business Days following receipt of such notification from
the Agent in which to notify the Agent and the Borrower as to whether or not
they approve or disapprove of such addition or substitution. In the event the
Requisite Lenders (A) approve of such addition or substitution, such Potential
Unencumbered Asset(s) shall be deemed to be included in the calculation of the
Unencumbered Asset Value as of the date of such approval or (B) disapprove of
such addition or substitution, or fail to notify the Agent and the Borrower of
their approval or disapproval of

 

65



--------------------------------------------------------------------------------

such addition or substitution within such ten (10) Business Day period, such
Potential Unencumbered Asset(s) shall not be included in the calculation of the
Unencumbered Asset Value.

(b) Removals from Unencumbered Assets.

(i) Subject to Section 8.5(c), upon any Unencumbered Asset ceasing to qualify as
an Unencumbered Asset, such Unencumbered Asset shall no longer be included in
the calculation of the Unencumbered Asset Value. Within ten (10) Business Days
after any such disqualification, the Borrower shall deliver to the Agent an
Unencumbered Asset Certificate reflecting such disqualification, together with a
statement of: (i) the identity of the disqualified Unencumbered Asset, and
(ii) the Unencumbered Asset Value attributable to such Unencumbered Asset.

(ii) Subject to Section 8.5(c), the Borrower may voluntarily remove any Property
from Unencumbered Assets (including as a result of any financing, sale, transfer
or other disposition of any Unencumbered Asset in accordance with the terms of
the Loan Documents) by delivering to the Agent, no later than ten (10) Business
Days prior to the date on which such removal is to be effected (or, in the event
such removal shall result from the financing, sale, transfer or other
disposition of an Unencumbered Asset, ten (10) Business Days prior to such
proposed sale, transfer or disposition), an Unencumbered Asset Certificate
reflecting such removal, together with a statement (x) that no Default or Event
of Default then exists or would, upon the occurrence of such event or with the
passage of time, result from such removal, (y) of the identity of the
Unencumbered Asset being removed, and (z) the Unencumbered Asset Value
attributable to such Unencumbered Asset.

(iii) Notwithstanding anything to the contrary in this Agreement, in the event
that a Property (a “Defaulted Property”) included in the calculation of the
Unencumbered Asset Value fails to satisfy the requirements set forth in clause
(e) of the definition of “Unencumbered Asset” as a result of conditions existing
or effecting such Property for any period of time prior to the acquisition
thereof by the Borrower, any other Obligor or any of their respective
Subsidiaries of which the Borrower had no knowledge or the Borrower or the Agent
determines that the information contained in the operating statements and rent
roll relating to such Property for any period of time prior to the acquisition
thereof by the Borrower, any other Obligor or any of their respective
Subsidiaries and previously delivered to the Agent as an Unencumbered Asset
Qualification Document was not true, complete and correct at the time of such
delivery and the Borrower had no knowledge of the same (any such failure or
determination a “Replacement Event”), then, if such Replacement Event results in
a Default, the Borrower shall have thirty (30) days from the earlier of (x) date
the Agent notifies the Borrower that a Replacement Event has occurred or
(y) date the Borrower notifies the Agent that a Replacement Event has occurred
in which to identify one or more Potential Unencumbered Asset(s) to cure such
Default by replacing the Defaulted Property as an Unencumbered Asset and
delivering to the Agent those items specified in Sections 8.5(a)(i)(A)—(D) with
respect thereto and otherwise satisfy all conditions to such Property being
accepted as an Unencumbered Asset pursuant to this Agreement (the “Replacement
Conditions”).

For the avoidance of doubt, in the event the Borrower fails to comply with the
Replacement Conditions within the time periods set forth above or the Requisite
Lenders disapprove of the replacement of the Defaulted Property with the
Potential Unencumbered Asset(s) following a Replacement Event, the right of the
Borrower to cure such Default as provided in Section 8.5(b)(iii)(C) shall cease,
and thereupon the Agent and the Lenders shall have any and all rights and
remedies with respect to such Replacement Event as may be available under this
Agreement and the other Loan Documents.

(iv) Simultaneously with the delivery of the items required pursuant to Sections
8.5(b)(i), (ii) and (iii), the Borrower shall deliver to the Agent (A) a pro
forma Compliance Certificate demonstrating, upon giving effect to such removal,
replacement or disqualification, on a pro forma basis,

 

66



--------------------------------------------------------------------------------

compliance with the covenants contained in Sections 9.1 through 9.3, 9.6 and
9.14 and (B) a Minimum Unencumbered Asset Certificate.

(c) Minimum Unencumbered Assets. Subject to this Section 8.5, the Borrower shall
not, and shall not permit any other Obligor or any Subsidiary of the Borrower or
any other Obligor to,

(i) sell, transfer or otherwise dispose of any Unencumbered Asset included in
the calculation of the Unencumbered Asset Value; or

(ii) remove any Unencumbered Asset from the calculation of the Unencumbered
Asset Value (whether as a result of such Property failing to satisfy the
requirements set forth in the definition thereof or otherwise); or

(iii) substitute any Potential Unencumbered Asset(s) for any existing
Unencumbered Asset or Assets;

unless, immediately following such sale, transfer, disposition, removal or
substitution (x) there shall be at least eight (8) Unencumbered Assets included
in the calculation of the Unencumbered Asset Value and (y) the Unencumbered
Asset Value would be at least $450,000,000 (the “Minimum Unencumbered Asset
Requirements”). Simultaneously with any such proposed sale, transfer,
disposition removal or substitution, the Borrower shall deliver to the Agent a
certificate (a “Minimum Unencumbered Asset Certificate”) of a Responsible
Officer of the REIT Guarantor demonstrating compliance with the Minimum
Unencumbered Asset Requirements.

ARTICLE IX. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6, the REIT Guarantor or the Borrower, as
applicable, shall comply with the following covenants:

Section 9.1 Financial Covenants.

The Borrower shall not permit, on a consolidated basis in accordance with GAAP:

(a) the Secured Debt to Total Asset Value Ratio to exceed forty percent (40%) at
any time;

(b) the Fixed Charge Coverage Ratio to be less than 1.75:1.00 at any time;

(c) the Debt to Total Asset Value Ratio to exceed fifty percent (50%) at any
time;

(d) the Unencumbered Interest Coverage Ratio to be less than 2.0:1.0 at any
time;

(e) the Unencumbered Asset Coverage Ratio to be less than 2.0:1.0 at any time;

(f) the Secured Recourse Debt to Total Asset Value Ratio to exceed ten percent
(10%) at any time;

(g) the aggregate principal amount of all outstanding Floating Rate Debt to
exceed twenty percent (20%) of Total Asset Value;

(h) Tangible Net Worth to be less than the sum of (i) $2,520,000,000 and
(ii) seventy-two and one quarter percent (72.25%) of the Gross Cash Proceeds of
all Equity Issuances by REIT Guarantor,

 

67



--------------------------------------------------------------------------------

Borrower or any other Guarantor consummated after December 31, 2008 (other than
Gross Cash Proceeds received contemporaneously with or within ninety (90) days
after the redemption, retirement or repurchase of Equity Interests in Borrower
or REIT Guarantor, subject to the restrictions on purchases or redemptions in
Section 9.6, up to the amount paid by Borrower or REIT Guarantor in connection
with such redemption, retirement or repurchase, where, for the avoidance of
doubt, the net effect is that there shall not have been any increase in
Shareholder Equity as a result of any such proceeds); and

(i) the sum of the aggregate outstanding principal amount of Revolving Loans and
the Stated Amount of all Letters of Credit to exceed the Available Amount.

Section 9.2 Indebtedness.

The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of Borrower or any other Obligor to, create, incur, assume, or permit or suffer
to exist, or assume or guarantee, directly or indirectly, contingently or
otherwise, or become or remain liable with respect to any Indebtedness other
than the following:

(a) the Obligations;

(b) intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries; provided, however, that the obligations of the Borrower and each
Guarantor in respect of such intercompany Indebtedness shall be subordinate to
the Obligations;

(c) any other Indebtedness existing, created, incurred or assumed so long as
(i) immediately prior to the existence, creation, incurring or assumption
thereof (other than with respect to any Indebtedness incurred for purposes of
prepayment of other Indebtedness as permitted by the proviso in Section 9.12),
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence, including without limitation, a Default
or Event of Default resulting from a violation of any of the covenants contained
in Section 9.1 and (ii) the amount of all Indebtedness existing, created,
incurred or assumed under this clause (c) in respect of revolving credit
facilities, individually or in the aggregate (including outstanding loans and
related commitments thereunder), shall not exceed $10,000,000 at any one time.

Section 9.3 Certain Permitted Investments of Obligors, etc.

The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to, make any Investment in or otherwise own
or hold the following items (whether through the Borrower, an Obligor, a
Subsidiary of the Borrower or an Obligor, or their respective Unconsolidated
Affiliates) which would cause the aggregate value of such holdings of the
Borrower, such Subsidiaries and the other Obligors to exceed the percentage of
Total Asset Value set forth below at any time:

(a) Investments in Unimproved Land shall not exceed five percent (5%) of Total
Asset Value;

(b) Investments in Mortgage Receivables shall not exceed ten percent (10%) of
Total Asset Value;

(c) Investments in Unconsolidated Affiliates shall not exceed twenty percent
(20%) of Total Asset Value;

 

68



--------------------------------------------------------------------------------

(d) the aggregate Construction Budget for Construction-in-Process shall not
exceed fifteen percent (15%) of Total Asset Value;

(e) Investments made in Properties that are not primarily either office or
industrial Properties shall not exceed ten percent (10%) of Total Asset Value;

(f) Investments in respect of Equity Interests (other than Equity Interests of
Subsidiaries) shall not exceed five percent (5%) of Total Asset Value; and

(g) Investments made in properties not located in a State of the United States
of America or the District of Columbia shall not exceed five percent (5%) of
Total Asset Value.

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower, any other Obligor and their Subsidiaries in the
Investments described in clauses (a) through (g) exceed thirty percent (30%) of
Total Asset Value at any time. For the purposes of this Section 9.3, a Property
shall be considered Construction-in-Process until the issuance of a permanent
certificate of occupancy for such Property or phase thereof.

For the purposes of this Section 9.3, the Investment of the Borrower, any other
Obligor or their Subsidiaries in any Unconsolidated Affiliates will equal
(without duplication) the sum of (i) such Person’s pro rata share of
Construction-in-Process of their Unconsolidated Affiliates, plus (ii) such
Person’s pro rata share of their Unconsolidated Affiliate’s Investment in
Unimproved Land; plus (iii) such Person’s pro rata share of any other
Investments valued at the lower of GAAP book value or market value.

Section 9.4 Investments Generally.

The Borrower shall not, and shall not permit any other Obligor or any of their
Subsidiaries to, directly or indirectly, acquire, make or purchase any
Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:

(a) Investments in Subsidiaries and Unconsolidated Affiliates in existence on
the Agreement Date and disclosed on Part I of Schedule 6.1(b);

(b) Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as in
each case (i) immediately after giving effect to such Investment, no Default or
Event of Default is or would be in existence and (ii) if such Subsidiary is (or
after giving effect to such Investment would become) a Material Subsidiary, the
terms and conditions set forth in Section 7.12 are satisfied;

(c) Investments permitted under Section 9.3;

(d) Investments in Cash Equivalents;

(e) subject to the terms of Section 9.3 and 9.4, Investments in Properties that
are primarily office or industrial Properties; and

(f) intercompany Indebtedness among the Borrower, the REIT Guarantor and their
Wholly Owned Subsidiaries, provided that such Indebtedness is permitted by the
terms of Section 9.2.

 

69



--------------------------------------------------------------------------------

Section 9.5 Liens; Negative Pledges; Other Matters.

(a) The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, create, assume, or incur any
Lien (other than Permitted Liens) upon any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired if immediately
prior to the creation, assumption or incurring of such Lien, or immediately
thereafter, a Default or Event of Default is or would be in existence, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1; provided, however, that nothing
contained in this Section 9.5 shall prohibit the refinancing of Secured Debt of
the Borrower, any other Obligor or any of their respective Subsidiaries in the
event an Event of Default is then in existence so long as such refinancing
(x) is otherwise permitted under this Agreement and (y) will not create any
additional, or exacerbate any existing, Default or Event of Default.

(b) The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, enter into, assume or
otherwise be bound by any Negative Pledge except for a Negative Pledge contained
in (i) any agreement (A) evidencing Indebtedness which the Borrower or such
Subsidiary or Obligor may create, incur, assume, or permit or suffer to exist
under Section 9.2, (B) which Indebtedness is secured by a Lien permitted to
exist pursuant to this Agreement, and (C) which prohibits the creation of any
other Lien on only the property securing such Indebtedness as of the date such
agreement was entered into; or (ii) a Governing Document of a Non-Wholly Owned
Subsidiary which requires consent to, or places limitations on, the imposition
of Liens on such Subsidiary’s assets or properties.

(c) The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction
(other than pursuant to the Loan Documents) of any kind on (i) the ability of
the Borrower, any other Obligor or any Subsidiary of the Borrower or any other
Obligor to: (A) pay dividends or make any other distribution on any of such
Person’s capital stock or other equity interests owned by the Borrower, any
other Obligor, or any of their respective Subsidiaries, (B) pay any Indebtedness
owed to the Borrower, any other Obligor, or any of their respective
Subsidiaries, (C) make loans or advances to the Borrower, any other Obligor, or
any of their respective Subsidiaries, or (D) transfer any of its property or
assets to the Borrower, any Obligor, or any of their respective Subsidiaries,
other than any such restrictions described in this subpart (i) which are
contained in (x) agreements evidencing Secured Debt and which relate solely to
the assets pledged as collateral security for such Secured Debt or (y) any
Governing Document of a Non-Wholly Owned Subsidiary and which relate solely to
such Subsidiary (other than any such Subsidiary that owns, in whole or in part,
any Unencumbered Asset), or (ii) the ability of the Borrower or any other
Obligor to pledge the Unencumbered Assets as security for the Obligations.

Section 9.6 Restricted Payments; Stock Repurchases.

(a) The Borrower will not make any Restricted Payment to the REIT Guarantor and
the REIT Guarantor will not make any Restricted Payments during any calendar
quarter which, based upon the prior twelve (12) months from the date of
calculation, except for Net Dividends not to exceed the greater of (i) ninety
percent (90%) of the Funds From Operations of the REIT Guarantor on a
consolidated basis through the date of any such Restricted Payment; provided
that in no event shall such Restricted Payments exceed one hundred percent
(100%) of Funds from Operations for the two most recently completed fiscal
quarters of the Borrower; or (ii) the minimum amount required in order for the
REIT Guarantor to maintain its status as a REIT, as set forth in a certification
to Agent from the chief financial officer of the REIT Guarantor. Redemption of
Equity Interests of the REIT Guarantor pursuant to the Share Redemption Program
shall be permitted pursuant to Section 9.6(b). Redemption of limited

 

70



--------------------------------------------------------------------------------

partnership interests of the Borrower shall be permitted to the extent such
redemption is made with respect to such limited partnership interests issued to
a seller in connection with the purchase by the Borrower, any other Obligor or
any of their respective Subsidiaries of any Property and such redemption is
effectuated by the conversion of such limited partnership interests into common
stock of the REIT Guarantor. If a Default or Event of Default shall have
occurred and be continuing, then neither the Borrower nor the REIT Guarantor
shall make any Restricted Payments to any Person whatsoever without the prior
written consent of the Requisite Lenders other than cash distributions by the
Borrower to its partners (and corresponding distributions by the REIT Guarantor
to its shareholders) in a minimum amount required in order for the REIT
Guarantor to maintain its status as a REIT, as set forth in a certification to
Agent from the chief financial officer of the REIT Guarantor; provided that the
Borrower shall not make any Restricted Payments to any Person whatsoever if a
Default or an Event of Default of the type described in Section 10.1(a), (b),
(f) or (g) shall have occurred and be continuing or would result therefrom.

(b) Neither the Borrower nor the REIT Guarantor shall at any time buy back,
redeem, retire or otherwise acquire, directly or indirectly, any shares of its
capital stock if a Default or Event of Default exists or immediately thereafter
and after giving effect thereto, a Default or Event of Default is or would be in
existence and, with respect to any acquisition of shares of capital stock of the
REIT Guarantor, (i) such acquisition shall be consummated in accordance with the
terms and conditions of its Share Redemption Program and (ii) the aggregate
amount of redemptions by the REIT Guarantor in any calendar year shall not
exceed the amount permitted to be redeemed in any calendar year under the Share
Redemption Program as in effect on the Agreement Date.

Section 9.7 Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of Borrower or any other Obligor to: (i) enter into any transaction of merger,
consolidation, reorganization or other business combination; (ii) liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution); or
(iii) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, whether now owned or hereafter acquired, or discontinue or
eliminate any business line or segment (any such event described in clause
(iii), a “Sale”); provided, however, that a Person may merge with the Borrower
or any of its Subsidiaries, so long as (i) such Person was organized under the
laws of the United States of America or one of its states; (ii) if such merger
involves the Borrower, the Borrower is the survivor of such merger; (iii) if
such merger involves a Subsidiary of the Borrower that is a Guarantor, subject
to Section 9.7(b)(ii), such Subsidiary is the survivor of such merger;
(iv) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence; (v) the Borrower shall have given the Agent and the Lenders at least
ten (10) Business Days’ prior written notice of such merger (except that such
prior notice shall not be required in the case of the merger of a Subsidiary of
the Borrower with and into the Borrower); (vi) such merger is completed as a
result of negotiations with the approval of the board of directors or similar
body of such Person and is not a so called “hostile takeover”; (vii) following
such merger, the Borrower and its Subsidiaries will continue to be engaged
solely in the business of the ownership, development, management and investment
in real estate; and (viii) such merger, together with all other mergers
permitted by this Section 9.7 and consummated in the same fiscal year as such
merger, shall not increase the Total Asset Value by more than twenty-five
percent (25%) of the Total Asset Value as of the end of the previous fiscal
year.

Section 9.8 Fiscal Year.

Neither the Borrower nor the REIT Guarantor shall change its fiscal year from
that in effect as of the Agreement Date without the Agent’s prior written
consent.

 

71



--------------------------------------------------------------------------------

Section 9.9 Modifications to Certain Agreements.

(a) The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, enter into any amendment or
modification to any Material Contract which could reasonably be expected to have
a Material Adverse Effect without the Agent’s prior written consent.

(b) The Borrower shall not enter into any material amendment or other
modification to the Share Redemption Program without the Agent’s prior written
consent.

Section 9.10 Transactions with Affiliates.

The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to, permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate (but not including any
Subsidiary of the Borrower), except (i) transactions in the ordinary course of
and pursuant to the reasonable requirements of the business of such Person and
upon fair and reasonable terms which are no less favorable to such Person than
would be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate and (ii) transactions in connection with (A) the Advisory
Agreement, dated as of July 1, 2008, between Wells Real Estate Investment Trust
II, Inc. and Wells Capital, Inc. (B) the Master Property Management, Leasing and
Construction Management Agreement, dated as of October 22, 2004, between the
Borrower, the REIT Guarantor and Wells Management Company, Inc., as amended by
Amendment No. 1 to the Master Property Management, Leasing and Construction
Management Agreement dated April 1, 2007, and (C) the Master Property
Management, Leasing and Construction Management Agreement, dated as of April 1,
2007, between the Borrower, the REIT Guarantor and Wells Real Estate Advisory
Services, Inc., as amended by Amendment No. 1 to the Master Property Management,
Leasing and Construction Management Agreement dated December 31, 2008, and
renewals thereof on substantially similar terms and conditions.

Section 9.11 ERISA Exemptions.

The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to, permit any of its respective assets to
become or be deemed to be “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder.

Section 9.12 Restriction on Prepayment of Indebtedness.

Without the prior written consent of the Agent, neither the Borrower, any other
Obligor, nor any Subsidiary of the Borrower or any other Obligor shall prepay,
redeem or purchase the principal amount, in whole or in part, of any
Indebtedness other than the Obligations after the occurrence of any Event of
Default; provided, however, that this Section 9.12 shall not prohibit the
prepayment of Indebtedness which is financed solely from the proceeds of a new
loan which would otherwise be permitted by the terms of this Agreement.

Section 9.13 Modifications to Governing Documents.

The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to enter into any amendment or modification
of any Governing Document of the Borrower, such Subsidiary, or such Obligor
which would have a Material Adverse Effect without the Agent’s prior written
consent.

 

72



--------------------------------------------------------------------------------

Section 9.14 Occupancy of Unencumbered Assets.

The Unencumbered Assets that are Properties (excluding those Unencumbered Assets
which are Development Properties) shall consist solely of Properties which have
an aggregate occupancy level for the preceding calendar quarter of tenants in
possession and paying rent (not more than sixty (60) days past due), or subject
to free rent for periods of ninety (90) days or less, and which are not
otherwise in default in any material manner under their respective leases, of at
least eighty-five percent (85%) of the aggregate rentable area within such
Unencumbered Assets. In the event of a breach or violation of this Section 9.14,
such breach or violation shall not be an Event of Default so long as the
Borrower immediately notifies the Agent thereof and, within thirty (30) days of
receipt of such notice by the Agent (subject to extension for up to an
additional thirty (30) days by the Agent in its sole and absolute discretion),
the Borrower adds, substitutes or removes one or more Properties as an
Unencumbered Asset as contemplated by Section 8.5 such that immediately
following such addition, substitution or removal, the occupancy level required
by this Section 9.14 is satisfied.

Section 9.15 Additional General Partner of the Borrower

Notwithstanding anything contained in this Agreement to the contrary, the
Borrower shall be permitted to issue additional general partnership interests to
an entity other than the REIT Guarantor so long as the following conditions are
satisfied:

(a) such additional general partner is a Qualified General Partner;

(b) immediately following such issuance, the REIT Guarantor shall continue to
own free and clear of any Lien or other claim at least fifty-one percent
(51%) of the Equity Interests of the Borrower and remains a general partner
thereof;

(c) such Qualified General Partner, concurrently with becoming a general partner
of the Borrower, becomes a Guarantor unless otherwise approved in writing by the
Requisite Lenders;

(d) such Qualified General Partner agrees to be bound by all of the
representations, warranties, covenants and Events of Default contained in the
Loan Documents and otherwise applicable to the Guarantors, except to the extent
the Agent agrees otherwise;

(e) at the request of the Agent, the Borrower and the Obligors shall,
concurrently with the issuance of such additional general partnership interests,
enter into such amendments or other modifications to the Loan Documents as the
Agent and the Requisite Lenders deem necessary for purposes of effectuating the
foregoing;

(f) the Borrower shall deliver, or shall cause to be delivered, to the Agent
such agreements, instruments and other documents, including a favorable opinion
of counsel, as the Agent may reasonably request in connection with the
foregoing; and

(g) the Borrower shall give the Agent at least fifteen (15) days prior notice
with respect to any such issuance.

 

73



--------------------------------------------------------------------------------

ARTICLE X. DEFAULT

Section 10.1 Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment of Principal. The Borrower shall fail to pay when due
(whether at maturity, by reason of acceleration or otherwise) the principal of
any of the Loans, or any Reimbursement Obligation.

(b) Default in Payment of Interest and Other Obligations. The Borrower shall
fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Obligor shall fail to pay when due any payment Obligation
owing by such other Obligor under any Loan Document to which it is a party, and
such failure shall continue for a period of three (3) Business Days from the
date such payment was due.

(c) Default in Performance. (i) The Borrower shall fail to perform or observe
any term, covenant, condition or agreement contained in Section 7.12, 7.13, 8.3
or 8.5 or in Article IX, or (ii) the Borrower or any other Obligor shall fail to
perform or observe any term, covenant, condition or agreement contained in this
Agreement or any other Loan Document to which it is a party and not otherwise
mentioned in this Section and such failure under this Section 10.1(c)(ii) shall
continue for a period of thirty (30) days after the date upon which the Borrower
has received written notice of such failure from the Agent.

(d) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of the Borrower or any other Obligor under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished or made or deemed
made by or on behalf of the Borrower or any other Obligor to the Agent or any
Lender, shall at any time prove to have been incorrect or misleading (and
without regard to any qualifications limiting such representations to knowledge
or belief), in light of the circumstances in which made or deemed made, in any
material respect when furnished or made or deemed made.

(e) Indebtedness Cross-Default.

(i) The Borrower, any other Obligor, or any of their respective Subsidiaries
shall fail to pay when due and payable, the principal of, or interest on,
(x) any Indebtedness (other than (A) the Obligations and (B) Nonrecourse
Indebtedness) having an aggregate outstanding principal amount greater than or
equal to $10,000,000 or (y) any Nonrecourse Indebtedness having an aggregate
outstanding principal amount greater than or equal to $20,000,000 (all such
Indebtedness or obligations under Derivative Contracts being “Material
Indebtedness”); or

(ii) (x) The maturity of any Material Indebtedness shall have been accelerated
in accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof (which for the
purposes hereof shall include any termination event or other event resulting in
the settling of payments due under a Derivative Contract); or

 

74



--------------------------------------------------------------------------------

(iii) Any other event shall have occurred and be continuing which would permit
any holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid or repurchased prior to its stated maturity (which for the purposes
hereof shall include any termination event or other event resulting in the
settling of payments due under a Derivative Contract).

(f) Voluntary Bankruptcy Proceeding. The Borrower, any other Obligor, or any of
their respective Subsidiaries shall: (i) commence a voluntary case under the
Bankruptcy Code, or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing; provided, however, that the events
described in this Section 10.1(f) as to any Subsidiary of any Obligor that is
not also an Obligor shall not constitute an Event of Default unless more than
$10,000,000 of the Total Asset Value is attributable to (x) such Subsidiary(ies)
and (y) any Subsidiary(ies) which is/are the subject of an Event of Default
under Section 10.1(g).

(g) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against Borrower, any other Obligor or any of their respective
Subsidiaries in any court of competent jurisdiction seeking: (i) relief under
the Bankruptcy Code, or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and such case or proceeding shall continue
undismissed or unstayed for a period of sixty (60) consecutive calendar days, or
an order granting the remedy or other relief requested in such case or
proceeding against such Person (including, but not limited to, an order for
relief under such Bankruptcy Code or such other federal bankruptcy laws) shall
be entered; provided, however, that the events described in this Section 10.1(g)
as to any Subsidiary of any Obligor that is not also an Obligor shall not
constitute an Event of Default unless more than $10,000,000 of the Total Asset
Value is attributable to (x) such Subsidiary(ies) and (y) any Subsidiary(ies)
which is/are the subject of an Event of Default under Section 10.1(f).

(h) Litigation; Enforceability. The Borrower or any other Obligor shall disavow,
revoke or terminate (or attempt to terminate) any Loan Document to which it is a
party or shall otherwise challenge or contest in any action, suit or proceeding
in any court or before any Governmental Authority the validity or enforceability
of this Agreement, any Note or any other Loan Document or this Agreement, any
Note, the Guaranty or any other Loan Document shall cease to be in full force
and effect (except as a result of the express terms thereof).

(i) Judgment. A judgment or order for the payment of money or for an injunction
shall be entered against the Borrower, any other Obligor, or any of their
respective Subsidiaries by any court or other tribunal and (i) such judgment or
order shall continue for a period of thirty (30) days without being paid, stayed
or dismissed through appropriate appellate proceedings, and (ii) either (A) the
amount of such judgment or order for which insurance has not been acknowledged
in writing by the applicable

 

75



--------------------------------------------------------------------------------

insurance carrier (or the amount as to which the insurer has denied liability)
exceeds, individually or together with all other such outstanding judgments or
orders entered against the Borrower, such other Obligor or such Subsidiary,
$10,000,000 (or, in the case of any judgment or order with respect to any
Nonrecourse Indebtedness, which judgment or order is issued solely to permit the
holder(s) of such Indebtedness to foreclose on any collateral securing the same,
$20,000,000), or (B) in the case of an injunction or other non-monetary
judgment, such judgment could reasonably be expected to have a Material Adverse
Effect.

(j) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Obligor, or any
of their respective Subsidiaries which exceeds, individually or together with
all other such warrants, writs, executions and processes for the Borrower, such
Obligor or such Subsidiary, $10,000,000 (or, in the case of any warrant, writ of
attachment, execution or similar process with respect to any Nonrecourse
Indebtedness, which warrant, writ of attachment, execution or process is issued
solely to permit the holder(s) of such Indebtedness to foreclose on any
collateral securing the same, $20,000,000), and such warrant, writ, execution or
process shall not be discharged, vacated, stayed or bonded for a period of
thirty (30) days; provided, however, that if a bond has been issued in favor of
the claimant or other Person obtaining such warrant, writ, execution or process,
the issuer of such bond shall execute a waiver or subordination agreement in
form and substance satisfactory to the Agent pursuant to which the issuer of
such bond subordinates its right of reimbursement, contribution or subrogation
to the Obligations and waives or subordinates any Lien it may have on the assets
of any Obligor.

(k) ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $5,000,000 which it shall have become liable to
pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $5,000,000.

(l) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

(m) Change of Control. A Change of Control shall occur.

(n) Federal Tax Lien. A federal tax lien shall be filed against the Borrower,
any Obligor, or any of their respective Subsidiaries under Section 6323 of the
Internal Revenue Code or a lien of the PBGC shall be filed against the Borrower,
any other Obligor, or any of their respective Subsidiaries under Section 4068 of
ERISA and in either case such lien shall remain undischarged (or otherwise
unsatisfied) for a period of twenty-five (25) days after the date of filing.

Section 10.2 Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

 

76



--------------------------------------------------------------------------------

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1(f) or 10.1(g), (A)(i) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (ii) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default, and (iii) all of the other Obligations of
the Borrower, including, but not limited to, the other amounts owed to the
Lenders, the Swingline Lender, the Issuing Lender and the Agent under this
Agreement, the Notes or any of the other Loan Documents shall become immediately
and automatically due and payable by the Borrower without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower, and (B) all of the Commitments, the obligation of the Lenders to make
Revolving Loans, the Swingline Commitment, the obligation of the Swingline
Lender to make Swingline Loans, and the obligation of the Issuing Lender to
issue Letters of Credit hereunder, shall all immediately and automatically
terminate.

(ii) Optional. If any other Event of Default shall have occurred and be
continuing, the Agent shall, at the direction of the Requisite Lenders:
(A) declare (1) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (2) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such other
Event of Default, and (3) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Agent under this
Agreement, the Notes or any of the other Loan Documents, to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower, and (B) terminate the Commitments and the
obligation of the Lenders to make Revolving Loans hereunder and the obligation
of the Issuing Lender to issue Letters of Credit hereunder. Further, if the
Agent has exercised any of the rights provided under the preceding sentence, the
Swingline Lender shall: (x) declare the principal of, and accrued interest on,
the Swingline Loans and the Swingline Note at the time outstanding, and all of
the other Obligations owing to the Swingline Lender, to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower and (y) terminate the Swingline Commitment and
the obligation of the Swingline Lender to make Swingline Loans.

(b) Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Agent and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Borrower, the other Obligors and their respective
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the business
operations of the Borrower, the other Obligors and their respective Subsidiaries
and to exercise such power as the court shall confer upon such receiver.

Section 10.3 Allocation of Proceeds.

If an Event of Default shall have occurred and be continuing and maturity of any
of the Obligations has been accelerated, all payments received by the Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:

 

77



--------------------------------------------------------------------------------

(a) amounts due to the Agent and the Lenders in respect of fees and expenses due
under Sections 3.6 and 12.2;

(b) payments of interest on Swingline Loans;

(c) payments of interest on all other Loans and Reimbursement Obligations, to be
applied for the ratable benefit of the Lenders, pro rata among the Lenders based
upon the aggregate outstanding Revolving Loans and Reimbursement Obligations
(and as to the Revolving Loans, first to Base Rate Loans and then to LIBOR
Loans);

(d) payments of principal of Swingline Loans;

(e) payments of principal of all other Loans and Reimbursement Obligations, to
be applied for the ratable benefit of the Lenders, pro rata among the Lenders
based upon the aggregate outstanding Revolving Loans and Reimbursement
Obligations (and as to the Revolving Loans, first to Base Rate Loans and then to
LIBOR Loans);

(f) amounts to be deposited into the Collateral Account in respect of Letters of
Credit (to be applied as provided in Section 10.4);

(g) amounts due the Agent and the Lenders pursuant to Sections 11.7 and 12.9;

(h) payments of all other amounts due and owing by the Borrower under any of the
Loan Documents, if any, to be applied for the ratable benefit of the Lenders and
Agent; and

(i) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

Section 10.4 Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Agent, for the ratable benefit of the Lenders as provided herein,
a security interest in all of its right, title and interest in and to the
Collateral Account and the balances from time to time in the Collateral Account
(including the investments and reinvestments therein provided for below). The
balances from time to time in the Collateral Account shall not constitute
payment of any Letter of Credit Liabilities until applied by the Agent as
provided herein. Anything in this Agreement to the contrary notwithstanding,
funds held in the Collateral Account shall be subject to withdrawal only as
provided in this Section and in Section 2.12.

(b) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such deposits, investments and reinvestments shall be
held in the name of and be under the sole dominion and control of the Agent. The
Borrower irrevocably authorizes Agent to exercise any and all rights of the
Borrower in respect of the Collateral Account and to give all instructions,
directions and entitlement orders in respect thereof as Agent shall deem
necessary or desirable. Agent is authorized by the Borrower to file such
financing statements as Agent may deem necessary in connection with the
perfection of the security interests in the Collateral Account. The Borrower
agrees to do such further acts and things, and to execute and deliver such
additional documents as Agent may reasonably request at any time in connection
with the administration or enforcement of its rights with respect to the
Collateral Account. For the purposes of the Uniform Commercial Code, Georgia
shall be deemed to be the location and jurisdiction of Agent, the Collateral
Account and any securities entitlements relating thereto. The Agent shall
exercise

 

78



--------------------------------------------------------------------------------

reasonable care in the custody and preservation of any funds held in the
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Agent accords
other funds deposited with the Agent, it being understood that the Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Collateral Account.

(c) If an Event of Default shall have occurred and be continuing, the Requisite
Lenders may, in their discretion, at any time and from time to time, instruct
the Agent to liquidate any such investments and reinvestments and credit the
proceeds thereof to the Collateral Account and apply or cause to be applied such
proceeds and any other balances in the Collateral Account for the ratable
benefit of the Lenders to the payment of any of the Letter of Credit Liabilities
due and payable.

(d) If (i) no Default or Event of Default has occurred and is continuing and
(ii) all of the Letter of Credit Liabilities have been paid in full, the Agent
shall, from time to time, at the request of the Borrower, deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, such of the balances in the Collateral Account as exceed the
aggregate amount of Letter of Credit Liabilities at such time.

(e) The Borrower shall pay to the Agent from time to time such fees as the Agent
normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein.

Section 10.5 Performance by Agent.

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower after the expiration of
any cure or grace periods set forth herein. In such event, the Borrower shall,
at the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Borrower under this Agreement or any other Loan
Document.

Section 10.6 Rights Cumulative.

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

ARTICLE XI. THE AGENT

Section 11.1 Authorization and Action.

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each

 

79



--------------------------------------------------------------------------------

Lender hereby agrees that, except as otherwise set forth herein, any action
taken by the Requisite Lenders in accordance with the provisions of this
Agreement or the Loan Documents, and the exercise by the Requisite Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. Nothing herein (including the use of the term “Agent”) shall be
construed to deem the Agent a trustee or fiduciary for any Lender nor to impose
on the Agent duties or obligations other than those expressly provided for
herein. At the request of a Lender, the Agent will forward to such Lender copies
or, where appropriate, originals of the documents delivered to the Agent
pursuant to this Agreement or the other Loan Documents. The Agent will also
furnish to any Lender, upon the request of such Lender, a copy of any
certificate or notice furnished to the Agent by the Borrower, any Obligor or any
other Affiliate of the Borrower or any Obligor, pursuant to this Agreement or
any other Loan Document not already delivered to such Lender pursuant to the
terms of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders (or all
of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Agent shall not exercise any right or remedy it
or the Lenders may have under any Loan Document upon the occurrence of a Default
or an Event of Default unless the Requisite Lenders have so directed the Agent
to exercise such right or remedy. The Borrower may rely on written amendments or
waivers executed by Agent or acts taken by Agent as being authorized by the
Lenders or the Requisite Lenders, as applicable, to the extent Agent does not
advise Borrower that it has not obtained such authorization from the Lenders or
the Requisite Lenders, as applicable.

Section 11.2 Agent’s Reliance, Etc.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement, except for its or
their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Agent: (a) may treat the payee of any Note as
the holder thereof until the Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the Agent;
(b) may consult with legal counsel (including its own counsel or counsel for the
Borrower or any other Obligor), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender or
any other Person and shall not be responsible to any Lender or any other Person
for any statements, warranties or representations made by any Person in or in
connection with this Agreement or any other Loan Document; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of any of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrower or other Persons or inspect the
property, books or records of the Borrower or any other Person; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Agent on behalf of the Lenders in any such collateral; and
(f) shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other

 

80



--------------------------------------------------------------------------------

instrument or writing (which may be by telephone or telecopy) believed by it to
be genuine and signed, sent or given by the proper party or parties.

Section 11.3 Notice of Defaults.

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to Agent for the account of the
Lenders, unless the Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing with reasonable specificity such Default
or Event of Default and stating that such notice is a “notice of default.” If
any Lender (excluding the Lender which is also serving as the Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the Agent
such a “notice of default.” Further, if the Agent receives such a “notice of
default”, the Agent shall give prompt notice thereof to the Lenders.

Section 11.4 Wachovia Bank as Lender.

Wachovia Bank, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wachovia Bank in each case in its
individual capacity. Wachovia Bank and its affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Borrower, any other Obligor or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Agent and any affiliate may accept
fees and other consideration from the Borrower for services in connection with
this Agreement and otherwise without having to account for the same to the other
Lenders.

Section 11.5 Approvals of Lenders.

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Agent’s recommended course of action or determination in respect thereof.
Each Lender shall reply promptly, but in any event within ten (10) Business Days
(or such lesser or greater period as may be specifically required under the Loan
Documents) of receipt of such communication. Except as otherwise provided in
this Agreement and except with respect to items requiring the unanimous consent
or approval of the Lenders under Section 12.6, unless a Lender shall give
written notice to the Agent that it specifically objects to the recommendation
or determination of the Agent (together with a written explanation of the
reasons behind such objection) within the applicable time period for reply, such
Lender shall be deemed to have conclusively approved of or consented to such
recommendation or determination.

Section 11.6 Lender Credit Decision, Etc.

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information

 

81



--------------------------------------------------------------------------------

concerning the business or affairs of the Borrower, any other Obligor, any of
their respective Subsidiaries or any other Person to such Lender and that no act
by the Agent hereafter taken, including any review of the affairs of the
Borrower, shall be deemed to constitute any such representation or warranty by
the Agent to any Lender. Each Lender acknowledges that it has, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Borrower, the other Obligors, and their
respective Subsidiaries, or any other Affiliate thereof, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Borrower, the Obligors, their respective Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transaction contemplated
hereby. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent or any of
their respective officers, directors, employees and agents, and based on such
review, advice, documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
the Loan Documents. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the Agent under
this Agreement or any of the other Loan Documents, the Agent shall have no duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Obligor, any of their respective
Subsidiaries or any other Affiliate thereof which may come into possession of
the Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates. Each Lender acknowledges that the Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Agent and is not acting as counsel to such
Lender.

Section 11.7 Indemnification of Agent.

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Agent (in its capacity as Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Agent under the Loan
Documents (collectively, “Indemnifiable Amounts”); provided, however, that no
Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Agent’s gross negligence or willful misconduct or if
the Agent fails to follow the written direction of the Requisite Lenders unless
such failure is pursuant to the reasonable advice of counsel of which the
Lenders have received notice. Without limiting the generality of the foregoing
but subject to the preceding provision, each Lender agrees to reimburse the
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees of the
counsel(s) of the Agent’s own choosing) incurred by the Agent in connection with
the preparation, negotiation, execution, administration or enforcement of, or
legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Agent to enforce
the terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Agent and/or the Lenders, and any
claim or suit brought against the Agent and/or the Lenders arising under any
Environmental Laws. Such out-of-pocket expenses (including counsel fees) shall
be advanced by the Lenders on the request of the Agent notwithstanding any claim
or assertion that the Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Agent that the Agent will reimburse the Lenders
if it is actually and finally determined by a court of competent jurisdiction
that the Agent is not so entitled to indemnification. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable

 

82



--------------------------------------------------------------------------------

hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Agent for any Indemnifiable
Amount following payment by any Lender to the Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

Section 11.8 Successor Agent.

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents as a result of its gross negligence or willful
misconduct by the Requisite Lenders (other than the Lender then acting as the
Agent). Any such removal or resignation shall also constitute Agent’s
resignation as Swingline Lender and may, at such Agent’s option, also constitute
its resignation as Issuing Lender. Upon any such resignation or removal, the
Requisite Lenders (other than the Lender then acting as Agent, in the case of
the removal of the Agent under the immediately preceding sentence) shall have
the right to appoint a successor Agent and Swingline Lender, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be a
commercial bank having total combined assets of at least $5,000,000,000, which
appointment shall, provided no Default or Event of Default shall have occurred
and be continuing, be subject to the Borrower’s approval, which approval shall
not be unreasonably withheld or delayed (except that the Borrower shall, in all
events, be deemed to have approved each Lender (and its affiliates) holding at
least ten percent (10%) of the Total Commitments (calculated at the time Agent
gives notice of its resignation) as a successor Agent and Swingline Lender). If
no successor Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
thirty (30) days after the resigning Agent’s giving of notice of resignation or
the Lenders’ removal of the resigning Agent, then the resigning or removed Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be a
commercial bank having total combined assets of at least $5,000,000,000. Upon
the acceptance of any appointment as Agent or Swingline Lender hereunder by a
successor Agent, such successor Agent and Swingline Lender shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under the Loan Documents as Agent and Swingline Lender.
After any Agent’s resignation or removal hereunder as Agent, the provisions of
this Article XI and all provisions of this Agreement relating to Swingline Loans
shall continue to inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent or Swingline Lender under the Loan Documents.

Section 11.9 Titled Agents.

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligations hereunder, including, without limitation, for
servicing enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles of “Sole Lead Arranger and Book
Manager”, “Documentation Agent” and “Syndication Agent” are solely honorific and
imply no fiduciary responsibility on the part of the Titled Agents to the Agent,
the Borrower or any Lender and the use of such titles does not impose on the
Titled Agents any duties or obligations greater than those of any other Lender
or entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.

Section 11.10 Other Loans by Lenders to Obligors.

The Lenders agree that one or more of them may now or hereafter have other loans
to one or more of the Obligors which are not subject to this Agreement. The
Lenders agree that the Lender(s) which may have such other loan(s) to the
Obligors may collect payments on such loan(s) and may secure such loan(s) (so
long as such loan does not itself expressly violate this Agreement). Further,
the Lenders

 

83



--------------------------------------------------------------------------------

agree that the Lender(s) which may have such other loan(s) to the Obligors shall
have no obligation to attempt to collect payments under the Loans or
Reimbursement Obligations in preference and priority over the collection and/or
enforcement of such other loan(s).

ARTICLE XII. MISCELLANEOUS

Section 12.1 Notices.

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered by hand or by
nationally-recognized overnight courier as follows:

If to the Borrower:

Wells Operating Partnership II, L.P.

6200 The Corners Parkway

Norcross, Georgia 30092-3365

Attention: Doug P. Williams

Telecopy Number:   (770) 243-8124 Telephone Number:   (770) 449-7800

With a copy to:

DLA Piper LLP (US)

203 North LaSalle Street, Suite 1900

Chicago, Illinois 60601

Attention: James M. Phipps

Telecopy Number:   (312) 251-5735 Telephone Number:   (312) 368-4088

If to the Agent:

Wachovia Bank, National Association

301 South College Street

Charlotte, North Carolina 28288

Attention: Rob MacGregor

Telecopy Number:   (704) 715-7553 Telephone Number:   (704) 383-6205

If to a Lender:

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement.

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II shall be effective only when actually received.
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall

 

84



--------------------------------------------------------------------------------

the Agent incur any liability to the Lenders) for acting upon any telephonic
notice referred to in this Agreement which the Agent or such Lender, as the case
may be, believes in good faith to have been given by a Person authorized to
deliver such notice or for otherwise acting in good faith hereunder.

Section 12.2 Expenses.

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, execution, administration and interpretation of, and any amendment,
supplement or modification to, any of the Loan Documents (including due
diligence expenses and travel expenses relating to closing), and the
consummation of the transactions contemplated thereby, including the reasonable
fees and disbursements of counsel to the Agent (such expenses to include ongoing
charges for Intralinks, SyndTrak Online or any similar system), (b) to pay or
reimburse Wachovia Bank and Wachovia Capital Markets, LLC for their reasonable
out-of-pocket costs and expenses incurred in connection with the initial
syndication of the Loans by Wachovia Bank and Wachovia Capital Markets, LLC,
(c) to pay or reimburse the Agent and the Lenders for all their costs and
expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of their respective counsel (including the allocated fees and expenses of
in-house counsel) and any payments in indemnification or otherwise payable by
the Lenders to the Agent pursuant to the Loan Documents, (d) to pay, and
indemnify and hold harmless the Agent and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document, and (e) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the Agent and the Lenders for all their costs and expenses incurred in
connection with any bankruptcy or other proceeding of the type described in
Sections 10.1(f) or 10.1(g), including the reasonable fees and disbursements of
counsel to the Agent and any Lender, whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the Agent
and/or the Lenders may pay such amounts on behalf of the Borrower and either
deem the same to be Loans outstanding hereunder or otherwise Obligations owing
hereunder.

Section 12.3 Setoff.

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent
and each Lender and Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender and Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or Participant
or any affiliate of the Agent or such Lender or Participant, to or for the
credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 10.2, and although such obligations shall be
contingent or unmatured. Promptly following any such set-off the Agent shall
notify the Borrower thereof and of the application of such set-off, provided
that the failure to give such notice shall not invalidate such set-off. The
foregoing shall not apply to any account governed by a written agreement
containing express waivers by the Agent or any Lender with respect to rights of
setoff.

 

85



--------------------------------------------------------------------------------

Section 12.4 Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE.

(b) THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION OR, AT THE
OPTION OF THE AGENT, ANY STATE COURT LOCATED IN ATLANTA, GEORGIA, SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWER AND EACH
OF THE LENDERS EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 12.5 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights or obligations under this Agreement without the prior written consent
of all Lenders and any such assignment or other transfer to which all of the
Lenders have not so consented shall be null and void.

(b) Any Lender may make, carry or transfer Loans at, to or for the account of
any of its branch offices or the office of an affiliate of such Lender except to
the extent such transfer would result in increased costs to the Borrower.

 

86



--------------------------------------------------------------------------------

(c) Any Lender may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in its Commitment or
the Obligations owing to such Lender; provided, however, (i) any such
participating interest must be for a constant and not a varying percentage
interest, (ii) no Lender may grant a participating interest in its Commitment,
or if the Commitments have been terminated, the aggregate outstanding principal
balance of Revolving Notes held by it, in an amount less than $5,000,000 and
(iii) after giving effect to any such participation by a Lender, the amount of
its Commitment or if the Commitments have been terminated, the aggregate
outstanding principal balance of Revolving Notes held by it, in which it has not
granted any participating interests must be equal to $5,000,000 and integral
multiples of $1,000,000 in excess thereof. No Participant shall have any rights
or benefits under this Agreement or any other Loan Document. In the event of any
such grant by a Lender of a participating interest to a Participant, such Lender
shall remain responsible for the performance of its obligations hereunder, and
the Borrower and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided, however, such Lender may
agree with the Participant that it will not, without the consent of the
Participant, agree to (i) increase, or extend the term or extend the time or
waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender, (iii) reduce the
amount of any such payment of principal, (iv) reduce the rate at which interest
is payable thereon or (v) release any Guarantor (except as otherwise permitted
under Section 7.12(b)). An assignment or other transfer which is not permitted
by Section 12.5(d) or (e) below shall be given effect for purposes of this
Agreement only to the extent of a participating interest granted in accordance
with this subsection (c). The selling Lender shall notify the Agent and the
Borrower of the sale of any participation hereunder and, if requested by the
Agent, certify to the Agent that such participation is permitted hereunder.

(d) Any Lender may with the prior written consent of the Agent and, so long as
no Default or Event of Default shall have occurred and be continuing, the
Borrower (which consent, in each case, shall not be unreasonably withheld or
delayed), assign to one or more Eligible Assignees (each an “Assignee”) all or a
portion of its Commitment and its other rights and obligations under this
Agreement and the Notes; provided, however, (i) no such consent by the Borrower
or the Agent shall be required in the case of any assignment to another Lender,
any affiliate of such Lender or of another Lender; (ii) any partial assignment
of a Commitment shall be in an amount at least equal to $5,000,000 and integral
multiples of $1,000,000 in excess thereof and after giving effect to such
partial assignment the assigning Lender retains a portion of the Commitment so
assigned, or if any of the Commitments have been terminated, holds Revolving
Notes having an aggregate outstanding principal balance, of at least $5,000,000
and integral multiples of $1,000,000 in excess thereof (provided, however, the
conditions set forth in this subsection (ii) shall not apply to any full
assignment by any Lender of its Commitment); and (iii) each such assignment
shall be effected by means of an Assignment and Acceptance Agreement. Upon
execution and delivery of such instrument and payment by such Assignee to such
transferor Lender of an amount equal to the purchase price agreed between such
transferor Lender and such Assignee, such Assignee shall be deemed to be a
Lender party to this Agreement as of the effective date of the Assignment and
Acceptance Agreement and shall have all the rights and obligations of a Lender
with a Commitment as set forth in such Assignment and Acceptance Agreement, and
the transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this
subsection (d), the transferor Lender, the Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the Assignee and such
transferor Lender, as appropriate. In connection with any such

 

87



--------------------------------------------------------------------------------

assignment, the transferor Lender shall pay to the Agent an administrative fee
for processing such assignment in the amount of $3,500.

(e) The Agent shall maintain at the Principal Office a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of each
Lender from time to time (the “Register”). The Agent shall give each Lender and
the Borrower notice of the assignment by any Lender of its rights as
contemplated by this Section. The Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register and copies of each Assignment and
Acceptance Agreement shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior notice
to the Agent. Upon its receipt of an Assignment and Acceptance Agreement
executed by an assigning Lender, together with each Note subject to such
assignment, the Agent shall, if such Assignment and Acceptance Agreement has
been completed and if the Agent receives the processing and recording fee
described in Section 12.5(d) above, (i) accept such Assignment and Acceptance
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.

(f) In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank, and such Loans and Notes shall be fully transferable as
provided therein. No such assignment shall release the assigning Lender from its
obligations hereunder.

(g) A Lender may furnish any information concerning the Borrower, any other
Obligor or any of their respective Subsidiaries or Affiliates in the possession
of such Lender from time to time to Assignees and Participants (including
prospective Assignees and Participants) subject to compliance with Section 12.8.

(h) Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to the
Borrower, any other Obligor or any of their respective Affiliates or
Subsidiaries.

(i) Each Lender agrees that, without the prior written consent of the Borrower
and the Agent, it will not make any assignment hereunder in any manner or under
any circumstances that would require registration or qualification of, or
filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.

Section 12.6 Amendments.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Obligor or any of their respective Subsidiaries of any
terms of this Agreement or such other Loan Document or the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (and, in the case of an amendment to
any Loan Document, the written consent of the Borrower). Notwithstanding the
foregoing, no amendment, waiver or consent shall, unless in writing, and signed
by all of the Lenders (or the Agent at the written direction of the Lenders), do
any of the following: (i) increase the Commitments (or any component thereof) of
the Lenders (except as contemplated by Section 2.14) or subject the Lenders to
any additional obligations; (ii) reduce the principal of, or interest rates that
have accrued or that will be charged on the outstanding

 

88



--------------------------------------------------------------------------------

principal amount of, any Loans or Fees or other Obligations; (iii) reduce the
amount of any Fees payable hereunder; (iv) postpone any date fixed for any
payment of any principal of, or interest on, any Loans or any other Obligations,
or, except as provided in Section 2.3, extend the expiration date of any Letter
of Credit beyond the Termination Date; (v) change the Commitment Percentages (or
any component thereof) (except as a result of any increase in the aggregate
amount of the Commitments contemplated by Section 2.14, 3.11(b) or 4.5) or amend
or otherwise modify the provisions of Section 3.2; (vi) modify the definition of
the term “Requisite Lenders”, modify in any other manner the number or
percentage of the Lenders (including all of the Lenders) required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section if such
modification would have such effect; or (vii) release any Guarantor from its
obligations under the Guaranty (except as otherwise permitted under
Section 7.12(b)). Further, no amendment, waiver or consent unless in writing and
signed by the Agent, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Agent under this Agreement
or any of the other Loan Documents. Any amendment, waiver or consent relating to
Section 2.2 or the obligations of the Swingline Lender under this Agreement or
any other Loan Document shall, in addition to the Lenders required hereinabove
to take such action, require the written consent of the Swingline Lender. Any
amendment, waiver or consent relating to Section 2.3 or the obligations or
rights of the Issuing Lender under this Agreement or any other Loan Documents
shall, in addition to the Lenders required hereinabove to take such action,
require the written consent of the Issuing Lender. No waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein. No course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Except as otherwise explicitly provided for herein or in
any other Loan Document, no notice to or demand upon the Borrower shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.

Section 12.7 Nonliability of Agent and Lenders.

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender. Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower and no provision in this
Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
other Obligor or any of their respective Subsidiaries. Neither the Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.

Section 12.8 Confidentiality.

Except as otherwise provided by Applicable Law, the Agent and each Lender shall
utilize all non-public information obtained pursuant to the requirements of this
Agreement which has been identified as confidential or proprietary by the
Borrower in accordance with its customary procedure for handling confidential
information of this nature to prevent improper disclosure (including disclosure
to competitors of the Borrower) and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to any of their respective
affiliates (provided they shall be notified of the obligation to keep such
information confidential in accordance with the terms of this Section); (b) as
reasonably requested by any bona fide Assignee, Participant or other transferee
in connection with the contemplated transfer of any Commitment or participations
therein as permitted hereunder (provided they shall be notified of the
obligation to keep such information confidential in accordance with the terms of
this Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings; (d) to the Agent’s or such Lender’s independent

 

89



--------------------------------------------------------------------------------

auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) after the happening and during the
continuance of an Event of Default, to any other Person, in connection with the
exercise by the Agent or the Lenders of rights hereunder or under any of the
other Loan Documents; and (f) to the extent such information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Agent or any Lender on a nonconfidential basis
from a source other than the Borrower, any other Obligor, or any of their
respective Subsidiaries or any of their respective Affiliates.

Section 12.9 Indemnification.

(a) Borrower shall and hereby agrees to indemnify, defend and hold harmless the
Agent, any affiliate of the Agent and each of the Lenders and their respective
directors, officers, shareholders, agents, employees and counsel (each referred
to herein as an “Indemnified Party”) from and against any and all losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses of every kind
and nature (including, without limitation, amounts paid in settlement, court
costs and the reasonable fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses indemnification in respect of
which is specifically covered by Section 3.12 or 4.1 or expressly excluded from
the coverage of such Sections) incurred by an Indemnified Party in connection
with, arising out of, or by reason of, any suit, cause of action, claim,
arbitration, investigation or settlement, consent decree or other proceeding
(the foregoing referred to herein as an “Indemnity Proceeding”) which is in any
way related directly or indirectly to: (i) this Agreement or any other Loan
Document or the transactions contemplated thereby; (ii) the making of any Loans
or issuance of Letters of Credit hereunder; (iii) any actual or proposed use by
the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the Agent’s
or any Lender’s entering into this Agreement; (v) the fact that the Agent and
the Lenders have established the credit facility evidenced hereby in favor of
the Borrower; (vi) the fact that the Agent and the Lenders are creditors of the
Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Borrower, the other
Obligors, or their respective Subsidiaries; (vii) the fact that the Agent and
the Lenders are material creditors of the Borrower and are alleged to influence
directly or indirectly the business decisions or affairs of the Borrower, the
other Obligors and their respective Subsidiaries or their financial condition;
(viii) the exercise of any right or remedy the Agent or the Lenders may have
under this Agreement or the other Loan Documents; or (ix) any violation or
non-compliance by the Borrower, any other Obligor, or any of their respective
Subsidiaries of any Applicable Law (including any Environmental Law) including,
but not limited to, any Indemnity Proceeding commenced by (A) the Internal
Revenue Service or state taxing authority or (B) any Governmental Authority or
other Person under any Environmental Law, including any Indemnity Proceeding
commenced by a Governmental Authority or other Person seeking remedial or other
action to cause the Borrower, the Obligors or their respective Subsidiaries (or
their respective properties) (or the Agent and/or the Lenders as successors to
the Borrower, any other Obligor or their respective Subsidiaries) to be in
compliance with such Environmental Laws; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party (x) for any acts or
omissions of such Indemnified Party that constitute gross negligence or willful
misconduct, as finally determined by a court of competent jurisdiction after the
expiration of all applicable appeal periods or (y) in connection with any
losses, costs, claims, damages, liabilities, deficiencies, judgments or expenses
arising out of any action, claim, arbitration, investigation or settlement,
consent decree or other proceeding brought by any Indemnified Party against any
other Indemnified Party in connection with, arising out of, or by reason of this
Agreement or any other Loan Document or the transactions contemplated thereby
or the making of any Loans or issuance of Letters of Credit hereunder.

(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a

 

90



--------------------------------------------------------------------------------

named party in such Indemnity Proceeding. In this connection, this
indemnification shall cover all reasonable costs and expenses of any Indemnified
Party in connection with any deposition of any Indemnified Party or compliance
with any subpoena (including any subpoena requesting the production of
documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Borrower, any other
Obligor, or any of their respective Subsidiaries, any shareholder, partner or
other equity holder of the Borrower, any other Obligor or any of their
respective Subsidiaries (whether such shareholder(s) or such other Persons are
prosecuting such Indemnity Proceeding in their individual capacity or
derivatively on behalf of such Person), any account debtor of the Borrower, any
other Obligor, or any of their respective Subsidiaries or by any Governmental
Authority.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against Borrower and/or an
Obligor or any of their respective Subsidiaries.

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party with respect to an Indemnified Proceeding
shall be advanced by the Borrower at the request of such Indemnified Party
notwithstanding any claim or assertion by the Borrower that such Indemnified
Party is not entitled to indemnification hereunder upon receipt of an
undertaking by such Indemnified Party that such Indemnified Party will reimburse
the Borrower if it is actually and finally determined by a court of competent
jurisdiction that such Indemnified Party is not so entitled to indemnification
hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnified Proceeding
covered by this Section and, as provided above, all reasonable costs and
expenses incurred by such Indemnified Party shall be reimbursed by the Borrower.
No action taken by legal counsel chosen by an Indemnified Party in investigating
or defending against any such Indemnified Proceeding shall vitiate or in any way
impair the obligations and duties of the Borrower hereunder to indemnify and
hold harmless each such Indemnified Party.

(f) If and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrower’s obligations hereunder shall survive any termination of this
Agreement and the other Loan Documents and the payment in full in cash of the
Obligations, and are in addition to, and not in substitution of, any other of
their obligations set forth in this Agreement or any other Loan Document to
which it is a party.

Section 12.10 Termination; Survival.

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated, (c) none of the Lenders, the Swingline Lender nor the
Issuing Lender is obligated any longer under this Agreement to make any Loans or
issue Letters of Credit and (d) all Obligations (other than obligations which
survive as provided in the following sentence) have been paid and satisfied in
full, this Agreement shall terminate. The indemnities to which the Agent, the
Lenders and the Swingline Lender are entitled under the provisions of
Sections 3.12, 4.1, 4.4, 11.7, 12.2 and 12.9 and any other provision of this
Agreement and the other Loan Documents, and the provisions of Section 12.4,
shall continue in full force and effect and shall protect the Agent, the Lenders
and the Swingline Lender (i) notwithstanding any termination of this Agreement,
or of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this

 

91



--------------------------------------------------------------------------------

Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.

Section 12.11 Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 12.12 GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF GEORGIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 12.13 Counterparts.

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

Section 12.14 Obligations with Respect to Obligors and Subsidiaries.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Obligors and the Subsidiaries of the Borrower and the other
Obligors as specified herein shall be absolute and not subject to any defense
the Borrower may have that the Borrower does not control such Obligors or
Subsidiaries.

Section 12.15 Limitation of Liability.

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

Section 12.16 Entire Agreement.

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.

 

92



--------------------------------------------------------------------------------

Section 12.17 Construction.

The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.

Section 12.18 Time of the Essence.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower under this Agreement and the other Loan Documents.

Section 12.19 Patriot Act.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and Guarantors that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and Guarantors, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower and Guarantors in accordance with the
Patriot Act.

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed under seal by their authorized officers all as of the day and year
first above written.

 

BORROWER: WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership
By:   Wells Real Estate Investment Trust II, Inc., its General Partner   By:  

/s/ Douglas P. Williams

  Name:  

Douglas P. Williams

  Title:  

Executive Vice President

[SEAL]   Address:   Wells Operating Partnership II, L.P.   6200 The Corners
Parkway   Norcross, Georgia 30092-3365   Attention: Doug P. Williams  
Telecopy Number:   (770) 243-8124   Telephone Number:   (770) 449-7800

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement dated as of

May 2009 with Wells Operating Partnership]

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Agent, as a Lender, as Swingline Lender and as

Issuing Lender

By:  

/s/ Robert P. MacGregor

Name:  

Robert P. MacGregor

Title:  

Vice President

Lending Office (all Types of Loans): Wachovia Bank, National Association 301
South College Street Charlotte, North Carolina 28288 Attention: Rob MacGregor
Telecopy Number:   (704) 715-4553 Telephone Number:   (704) 383-6205



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement dated as of

May 2009 with Wells Operating Partnership]

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender and as a Syndication Agent By:  

/s/ Chad McMasters

Name:  

Chad McMasters

Title:  

SVP

Lending Office (all Types of Loans): PNC Bank, National Association 600 Galleria
Parkway Suite 890 Atlanta, GA 30339 Attention: Chad McMasters Telecopy Number:  
(770) 953-6046 Telephone Number:   (770) 303-6256



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement dated as of

May 2009 with Wells Operating Partnership]

 

COMERICA BANK, as a Lender By:  

/s/ Charles Weddell

Name:  

Charles Weddell

Title:  

Vice President

Lending Office (all Types of Loans): Comerica Bank 500 Woodward Avenue MC 3256
Detroit, MI 48226 Attention: Casey Stevenson Telecopy Number:   (313) 222-9295
Telephone Number:   (313) 222-5286



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement dated as of

May 2009 with Wells Operating Partnership]

 

REGIONS BANK, as a Lender and as a Syndication Agent By:  

/s/ Cathy A. Casey

Name:  

Cathy A. Casey

Title:  

Managing Director

Lending Office (all Types of Loans): Regions Bank 13535 Feather Sound Drive,
Suite 600 Clearwater, FL 33762 Attention: Tom Cornett Telecopy Number:   (727)
572-4896 Telephone Number:   (727) 571-8554



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement dated as of

May 2009 with Wells Operating Partnership]

 

U.S. BANK NATIONAL ASSOCIATION, as a

Lender and as a Documentation Agent

By:  

/s/ Joseph L. Hord

Name:  

Joseph L. Hord

Title:  

Vice President

Lending Office (all Types of Loans): US Bank National Association Building 500
Northpark 1100 Abernathy Road, Suite 1250 Atlanta, GA 30328 Attention: Joseph L.
Hord Telecopy Number:   (770) 512-3130 Telephone Number:   (770) 512-3117



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement dated as of

May 2009 with Wells Operating Partnership]

 

CHEVY CHASE BANK, F.S.B., as a Lender and as a

Documentation Agent

By:  

/s/ Paula W. Simon

Name:  

Paula W. Simon

Title:  

Assistant Vice President

Lending Office (all Types of Loans): Chevy Chase Bank, F.S.B. 7501 Wisconsin
Avenue 12th Floor Bethesda, MD 20814 Attention: Paula W. Simon Telecopy Number:
  (240) 497-7714 Telephone Number:   (240) 497-7766



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement dated as of

May 2009 with Wells Operating Partnership]

 

FIFTH THIRD BANK, a Michigan banking

corporation, as a Lender

By:  

/s/ Michael Glandt

Name:  

Michael Glandt

Title:  

AVP

Lending Office (all Types of Loans): Fifth Third Bank 222 S. Riverside Plaza,
30th Floor MD GRVROF Chicago, IL 60606 Attention: Michael Glandt
Telecopy Number:   (312) 704-7364 Telephone Number:   (312) 704-5914



--------------------------------------------------------------------------------

[Signature Page to Amended and Restated Credit Agreement dated as of

May 2009 with Wells Operating Partnership]

 

BANK OF TAIWAN, as a Lender By:  

/s/ Thomas K.C. Wu

Name:  

Thomas K.C. Wu

Title:  

VP & General Manager

Lending Office (all Types of Loans): Bank of Taiwan 100 Wall Street, 11th Floor
New York, NY 10005 Attention: Thomas K.C. Wu Telecopy Number:   (212) 968-8370
Telephone Number:   (212) 968-8128



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

Lender Name

   Commitment Amount

Wachovia Bank, National Association

   $ 50,000,000

PNC Bank, National Association

   $ 55,000,000

Regions Bank

   $ 50,000,000

U.S. Bank National Association

   $ 35,000,000

Chevy Chase Bank, F.S.B.

   $ 20,000,000

Comerica Bank

   $ 15,000,000

Fifth Third Bank

   $ 15,000,000

Bank of Taiwan, New York Agency

   $ 5,000,000

TOTAL:

   $ 245,000,000



--------------------------------------------------------------------------------

SCHEDULE 2.3

OUTSTANDING LETTERS OF CREDIT

 

Bank Name

  

LOC No.

   Amount   

Beneficiary

  

Expiration

Wachovia Bank, National Association

   SM215793W    $ 3,212,456    New York Life Insurance Company    Auto Extend



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

(see also attached organizational chart)

 

NAME

  

DATE
FORMED

  

JURISDICTION

  

MATERIAL /
EXCLUDED
SUBSIDIARY

Subsidiaries of Wells REIT II:          Wells Operating Partnership II, L.P.   
7/3/03    Delaware    Wells REIT II - 80 M Street, LLC    3/30/04    Delaware   
Material Sub Wells REIT II - Texas, Inc.    11/2/05    Texas    Excluded Sub
Wells REIT II - 100 East Pratt LLC    5/5/05    Delaware    Excluded Sub Wells
REIT II - 2000 Park Lane Business Trust    12/19/05    Pennsylvania    Wells TRS
II, LLC    10/4/05    Delaware    Wells REIT II - Park Lane Parcel 19 Business
Trust    12/19/06    Pennsylvania    Wells REIT II - 1200 Morris    8/30/07   
Pennsylvania    Cranberry Woods Development, Inc.    7/13/07    Pennsylvania   
Wells REIT II - KCP, LLC    10/2/08    Delaware    Material Sub Subsidiaries of
Wells OP II          Wells REIT II - Manhattan Towers, LLC    11/14/06   
Delaware    Excluded Sub Wells REIT II - Emerald Point, LLC    9/30/04   
Delaware    Material Sub Wells REIT II - Emerald Point, L.P.    9/30/04   
Delaware    Material Sub Wells REIT II - Highland Landmark III, LLC    11/12/04
   Delaware    Excluded Sub Wells REIT II - Lincoln Highland Landmark III, LLC
   10/25/04    Delaware    Excluded Sub Wells Robbins Road, LLC    8/11/05   
Delaware    Excluded Sub Nashoba View Ownership, LLC    8/11/05    Delaware   
Excluded Sub Wells REIT II - Republic Drive, LLC    3/24/04    Delaware   
Material Sub Wells REIT II - 180 Park Avenue B 105, LLC    3/14/05    Delaware
   Wells REIT II - Tampa Commons, LLC    12/8/05    Delaware    Wells REIT II -
9 Technology Drive, LLC    4/23/04    Delaware    Wells Governor’s Pointe-4241
Irwin Simpson, LLC    2/25/05    Delaware    Material Sub Wells Governor’s
Pointe-8990 Duke, LLC    2/25/05    Delaware    Material Sub Wells REIT II -
LakePointe 5, LLC    12/ /05    Delaware    Wells REIT II Lake Pointe 3, LLC   
12/ /05    Delaware    Wells REIT II - 180 Park Avenue , LLC    5/5/04   
Delaware    Material Sub Wells One West Fourth, LLC    6/14/04    Delaware   
Excluded Sub Wells REIT II - 5995 Opus Parkway, LLC    3/11/05    Delaware   
Material Sub Wells REIT II - SanTan Corporate Center I, LLC    4/3/06   
Delaware    Excluded Sub



--------------------------------------------------------------------------------

Wells REIT II - SanTan Corporate Center II, LLC    4/3/06    Delaware   
Excluded Sub Wells REIT II - Opus/Finley Portfolio, LLC    7/8/04    Delaware   
Wells REIT II - 215 Diehl Road, LLC    3/28/05    Delaware    Excluded Sub Wells
REIT II - Wildwood Properties, LLC    9/8/04    Delaware    Excluded Sub Wells
REIT II - 8909 Purdue Road, LLC    5/17/05    Delaware    Material Sub Wells
REIT II - 263 Shuman Boulevard, LLC    7/10/06    Delaware    Excluded Sub Wells
REIT II - Gaithersburg MD LLC    6/30/03    Delaware    Excluded Sub Wells REIT
II - 180 East 100 South, LLC    5/10/05    Delaware    Material Sub Wells REIT
II - Utah Parking, LLC    6/27/05    Delaware    Material Sub Wells REIT II -
11950 Corporation Boulevard, LLC    7/28/06    Delaware    Wells REIT II -
Corridors III, LLC    9/7/04    Delaware    Material Sub Wells REIT II -
Edgewater Corporate Center One, LLC    7/20/06    Delaware    2420 Lakemont
Avenue MM, LLC    8/ /05    Delaware    2420 Lakemont Ave, LLC    8/ /05   
Delaware    Wells REIT II - University Circle, LLC    8/9/05    Delaware   
Material Sub Wells REIT II - University Circle, L.P.    8/9/05    Delaware   
Material Sub Wells REIT II - Key Center, LLC    11/15/05    Delaware    Material
Sub Key Center Properties, LLC    11/2/05    Delaware    Material Sub Wells REIT
II - MacArthur Ridge I, LLC    11/1/05    Delaware    Wells REIT II - MacArthur
Ridge I, L.P.    11/1/05    Delaware    Wells REIT II - 5 Houston Center, L.P.
   10/14/05    Delaware    Excluded Sub Wells REIT II - 80 Park Plaza, LLC   
8/8/06    Delaware    Excluded Sub Wells REIT II - International Financial
Tower, LLC    10/6/06    Delaware    Material Sub Wells REIT II - One Century
Place, LLC    12/19/06    Delaware    Wells REIT II - Eagle Rock Executive
Office Center IV, LLC    3/23/07    Delaware    Wells REIT II - 7031 Columbia
Gateway Drive, LLC    7/3/07    Delaware    Material Sub Wells REIT II - 222
East 41st Street, LLC    7/17/07    Delaware    Excluded Sub Wells REIT II -
Sterling Commerce, LLC    11/15/06    Delaware    Wells REIT II - Sterling
Commerce, L.P.    11/15/06    Delaware    Wells REIT II - 4300 Centreway Place,
LLC    9/1/06    Delaware    Wells Reit II - 4300 Centreway Place, L.P.   
9/11/06    Delaware   



--------------------------------------------------------------------------------

Wells REIT II - Pasadena Corporate Park, LLC    6/15/07    Delaware    Wells
REIT II - Pasadena Corporate Park, LP    6/15/07    Delaware    Wells REIT II -
Bannockburn Lake III, LLC    9/4/07    Delaware    Wells REIT II - South Jamaica
Street, LLC    9/18/07    Delaware    Material Sub Wells REIT II - 15815 25th
Avenue, LLC    10/16/07    Delaware    Wells REIT II - 16201 25th Avenue, LLC   
10/16/07    Delaware    Wells REIT II - 13655 Riverport Drive, LLC    1/24/08   
Delaware    Wells REIT II - 11200 W. Parkland, LLC    2/26/08    Delaware   
Wells REIT II - Parkside/Atlanta, LLC    2/29/2008    Delaware    Wells REIT II
- 1277 LPB Atlanta, LLC    2/29/2008    Delaware    Wells REIT II - Lindbergh
Center, LLC    6/24/08    Delaware    Material Sub Wells REIT II - 1580 A & B
West Nursery, LLC    6/30/08    Delaware    Excluded Sub Wells REIT II - 1580 A
& B West Nursery Land, LLC    7/1/08    Delaware    Wells REIT II - Three
Glenlake, LLC    6/5/08    Delaware    Excluded Sub Three Glenlake Building, LLC
   7/11/08    Delaware    Excluded Sub Wells International Real Estate II (CY)
Limited    7/10/07    Republic of Cypress    Landlink Limited    6/16/07   
Republic of Cypress   



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

PROPERTIES

 

Weatherford Center   3000 Park Lane Land New Manchester One   San Tan Corporate
Center I One Glenlake   San Tan Corporate Center II 80 M Street   263 Shuman
Boulevard Key Center Tower   215 Diehl Road Key Center Marriott   222 East 41st
Street Emerald Point   2500 Windy Ridge Parkway 333 & 777 Republic Drive   4100
& 4300 Wildwood Parkway 4241 Irwin Simpson Road   4200 Wildwood Parkway 8990
Duke Road   5 Houston Center 180 Park Avenue, Building 103   One Robbins Road
180 Park Avenue, Building 104   Four Robbins Road 5995 Opus Parkway   3 Glenlake
8909 Purdue Road   1580 A&B West Nursery 180 East 100 South and Garage   One
Century Place Corridors III   Highland Landmark III 1900 University Avenue  
Sterling Commerce 1950 University Avenue   180 Park Avenue, Building 105 2000
University Avenue   Tampa Commons International Financial Tower   3333 Finley
Road 7031 Columbia Gateway Drive   919 Hidden Ridge 9127 South Jamaica Street  
11950 Corporate Boulevard 9189 South Jamaica Street   Edgewater Corporate Center
One 9191 South Jamaica Street   Eagle Rock 9193 South Jamaica Street   Baldwin
Point Lindbergh Center   1501 Opus Place 1200 Morris   Lake Pointe 3 and 5
Cranberry Woods Development   Bannockburn Lake III 2000 Park Lane   4300
Centreway Place 100 East Pratt Street   80 Park Plaza 9 Technology Drive   13655
Riverport Drive 800 North Frederick   15815 25th Avenue Manhattan Towers   16201
25th Avenue One West Fourth Street   3465 East Foothill Boulevard 1025 Lenox
Park Boulevard   3475 East Foothill Boulevard 1055 Lenox Park Boulevard  
3453-3455 East Foothill Boulevard 1057 Lenox Park Boulevard   11200 Parkland
Avenue 1277 Lenox Park Boulevard   2180 Lake Boulevard  



--------------------------------------------------------------------------------

SCHEDULE 6.1(g)

EXISTING INDEBTEDNESS

Unsecured Debt

 

Property and Maker

   Face Amount    

Date Incurred

The Obligations

    

Dvinstev

Landlink Limited

   $ 9,210,000      as of 12/31/08

Term Loan Facility

Wells Operating Partnership II, L.P.

   $ 50,000,000      May 7, 2009 Secured Debt

Property and Maker

   Face Amount    

Date Incurred

One West Fourth

Wells One West Fourth, LLC

   $ 51,300,000      July 23, 2004

800 North Frederick

(IBM Gaithersburg)

Wells REIT II – Gaithersburg MD, LLC

   $ 46,400,000      October 22, 2004

2500 Windy Ridge Parkway

4100 & 4300 Wildwood Parkway

4200 Wildwood Parkway

Wells REIT II – Wildwood Properties, LLC

   $ 90,000,000      November 16, 2004

Highland Landmark III

Wells REIT II/Lincoln-Highland

Landmark III, LLC

   $ 33,840,000      December 28, 2004

One Robbins Road and

Four Robbins Road

Wells REIT II – Robbins Road, LLC

   $ 23,000,000      August 18, 2005

100 East Pratt Street

Wells REIT II – 100 East Pratt, LLC

   $ 105,000,000      September 6, 2005

80 Park Plaza

Wells REIT II – 80 Park Plaza, LLC

   $ 53,322,622 *    September 21, 2006



--------------------------------------------------------------------------------

San Tan Corporate Center I

Wells REIT II – Santan Corporate

Center I, LLC

   $ 18,000,000      September 28, 2006

San Tan Corporate Center II

Wells REIT II – Santan Corporate

Center II, LLC

   $ 21,000,000      September 28, 2006

Manhattan Towers

Wells REIT II – Manhattan Towers, LLC

   $ 75,000,000      December 21, 2006

263 Shuman Boulevard

Wells REIT II – 263 Shuman Boulevard,

LLC

   $ 49,000,000      June 18, 2007

215 Diehl Road

Wells REIT II – 215 Diehl Road, LLC

   $ 21,000,000      June 18, 2007

222 East 41st Street

Wells REIT II – 222 East 41st Street,

LLC

   $ 142,850,163 *    August 16, 2007

3 Glenlake

Three Glenlake Building, LLC

   $ 27,500,000      July 31, 2008

1580 A&B West Nursery Road

(WestQuest)

Wells REIT II 1580 A&B West

Nursery, LLC

   $ 19,809,042      September 5, 2008

5 Houston Center

Wells REIT II – 5 Houston Center, L.P.

   $ 90,000,000      September 8, 2008

 

* Accruing loan. Balance is as of January, 2009



--------------------------------------------------------------------------------

SCHEDULE 6.1(i)

LITIGATION

None



--------------------------------------------------------------------------------

SCHEDULE 6.1(k)

FINANCIAL STATEMENTS

None



--------------------------------------------------------------------------------

SCHEDULE 6.1(p)

ENVIRONMENTAL MATTERS

None



--------------------------------------------------------------------------------

SCHEDULE 6.1(y)

LIST OF UNENCUMBERED ASSETS

University Circle (1900, 1950 and 2000 University Avenue)

80 M Street

180 Park Avenue, Buildings 103 and 104

180 East 100 South and Garage

Emerald Point

The Corridors III

Weatherford Center (Owned directly by Wells Operating Partnership II, L.P.)

Governor’s Point (4241 Irwin Simpson Road and 8990 Duke Boulevard)

College Park Plaza (8909 Purdue Road)

5995 Opus Parkway

New Manchester One (Owned directly by Wells Operating Partnership II, L.P.)

333 & 777 Republic Drive

One Glenlake (Owned directly by Wells Operating Partnership II, L.P.)

International Financial Tower

CH2M Hill (9127, 9189, 9191 and 9193 South Jamaica Street)

7031 Columbia Gateway Drive (Micros)



--------------------------------------------------------------------------------

SCHEDULE 6.1(ee)

EMINENT DOMAIN PROCEEDINGS

None



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of                         ,
200     (the “Agreement”) by and among                                  (the
“Assignor”),                                  (the “Assignee”), and WACHOVIA
BANK, NATIONAL ASSOCIATION, as Agent (the “Agent”).

WHEREAS, the Assignor is a Lender under that certain Amended and Restated Credit
Agreement dated as of May 7, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Wells Operating Partnership II, L.P., a Delaware limited partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), the Agent, and the other parties thereto;

WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s Commitment under the Credit Agreement, all on the
terms and conditions set forth herein; and

WHEREAS, the Agent and, if required by the Credit Agreement, the Borrower
consents to such assignment on the terms and conditions set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by the Assignee to the Assignor pursuant to Section 2
of this Agreement, effective as of                         , 200     (the
“Assignment Date”), the Assignor hereby irrevocably sells, transfers and assigns
to the Assignee, without recourse, the following (such interest being assigned,
the “Assigned Commitment”):

 

Assigned Facility

   Amount Assigned    Amount Retained    Commitment
Percentage of
Interest Assigned

Revolving Loan

        

and all voting rights of the Assignor associated with the Assigned Commitment,
all rights to receive interest on such amount of such Loans and all commitment
and other Fees with respect to the Assigned Commitment and other rights of the
Assignor under the Credit Agreement and the other Loan Documents with respect to
the Assigned Commitment, all as if the Assignee were an original Lender under
and signatory to the Credit Agreement having a Commitment, as set forth above,
equal to the amount of the Assigned Commitment. The Assignee, subject to the
terms and conditions hereof, hereby assumes all obligations of the Assignor with
respect to the Assigned Commitment as if the Assignee were an original Lender
under and signatory to the Credit Agreement having a Commitment, as set forth
above, equal to the Assigned Commitment, which obligations shall include, but
shall not be limited to, if a Commitment is part of the Assigned Commitment, the
obligation of the Assignor to make Revolving Loans to the Borrower with respect
to the Assigned Commitment, the obligation to pay amounts due in respect of

 

A-1



--------------------------------------------------------------------------------

Swingline Loans as required under Section 2.2 of the Credit Agreement, the
obligation to pay amounts due in respect of draws under Letters of Credit as
required under Section 2.3 of the Credit Agreement, and in any case the
obligation to indemnify the Agent as provided therein (the foregoing enumerated
obligations, together with all other similar obligations more particularly set
forth in the Credit Agreement and the other Loan Documents, shall be referred to
hereinafter, collectively, as the “Assigned Obligations”). The Assignor shall
have no further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Commitment from and after
the Assignment Date.

(b) The assignment by the Assignor to the Assignee hereunder is without recourse
to the Assignor. The Assignee makes and confirms to the Agent, the Assignor, and
the other Lenders all of the representations, warranties and covenants of a
Lender under Article XI of the Credit Agreement. Not in limitation of the
foregoing, the Assignee acknowledges and agrees that, except as set forth in
Section 4 below, the Assignor is making no representations or warranties with
respect to, and the Assignee hereby releases and discharges the Assignor for any
responsibility or liability for: (i) the present or future solvency or financial
condition of the Borrower, any other Obligor or any of their respective
Subsidiaries, (ii) any representations, warranties, statements or information
made or furnished by the Borrower, any other Obligor or any of their respective
Subsidiaries in connection with the Credit Agreement or otherwise, (iii) the
validity, efficacy, sufficiency, or enforceability of the Credit Agreement, any
other Loan Document or any other document or instrument executed in connection
therewith, or the collectability of the Assigned Obligations, (iv) the
perfection, priority or validity of any Lien with respect to any collateral at
any time securing the Obligations or the Assigned Obligations under the Notes or
the Credit Agreement and (v) the performance or failure to perform by the
Borrower or any other Obligor of any obligation under the Credit Agreement or
any other Loan Document to which it is a party. Further, the Assignee
acknowledges that it has, independently and without reliance upon the Agent, or
on any affiliate or subsidiary thereof, the Assignor or any other Lender and
based on the financial statements supplied by the Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to become a Lender under the Credit Agreement. The
Assignee also acknowledges that it will, independently and without reliance upon
the Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other Loan Documents or pursuant to any other obligation. Except as
expressly provided in the Credit Agreement, the Agent shall have no duty or
responsibility whatsoever, either initially or on a continuing basis, to provide
the Assignee with any credit or other information with respect to the Borrower
or any other Obligor or to notify the Assignee of any Default or Event of
Default. The Assignee has not relied on the Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder.

Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1 of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, an amount equal to $             representing (i) the
aggregate principal amount outstanding of the Loans owing to the Assignor under
the Credit Agreement and the other Loan Documents being assigned hereby plus
(ii) if applicable, the aggregate amount of payments previously made by Assignor
to fund participations in Swing Loans and Letters of Credit under Sections 2.2
and 2.3 of the Credit Agreement which have not been repaid and which are being
assigned hereby.

Section 3. Payments by Assignor. The Assignor agrees to pay to the Agent on the
Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.

 

A-2



--------------------------------------------------------------------------------

Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Commitment
under the Credit Agreement (without reduction by any assignments thereof which
have not yet become effective), equal to $             and that the Assignor is
not in default of its obligations under the Credit Agreement; and (ii) the
outstanding balance of Revolving Loans owing to the Assignor (without reduction
by any assignments thereof which have not yet become effective) is
$            ; and (b) it is the legal and beneficial owner of the Assigned
Commitment which is free and clear of any adverse claim created by the Assignor.

Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement, (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant thereto and such other documents and
information (including without limitation the Loan Documents) as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (c) appoints and authorizes the Agent to take such action as
contractual representative on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Agent by the terms thereof together with
such powers as are reasonably incidental thereto; and (d) agrees that it will
become a party to and shall be bound by the Credit Agreement and the other Loan
Documents to which the other Lenders are a party on the Assignment Date and will
perform in accordance therewith all of the obligations which are required to be
performed by it as a Lender.

Section 6. Recording and Acknowledgment by the Agent. Following the execution of
this Agreement, the Assignor will deliver to the Agent (a) a duly executed copy
of this Agreement for acknowledgment and recording by the Agent in the Register
and (b) the Assignor’s Revolving Note. Upon such acknowledgment and recording,
from and after the Assignment Date, the Agent shall make all payments in respect
of the interest assigned hereby (including payments of principal, interest, Fees
and other amounts) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement for periods prior
to the Assignment Date directly between themselves.

Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth below:

 

Notice Address:  

 

    

 

    

 

     Telephone No.:  

 

     Telecopy No.:  

 

   Lending Office:  

 

    

 

    

 

     Telephone No.:  

 

     Telecopy No.:  

 

  

Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the following instructions:

 

A-3



--------------------------------------------------------------------------------

 

 

 

Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under Section 12.5(d) of the Credit Agreement, the Borrower, and
(b) the payment to the Assignor of the amounts, if any, owing by the Assignee
pursuant to Section 2 hereof and (c) the payment to the Agent of the amounts, if
any, owing by the Assignor pursuant to Section 3 hereof. Upon recording and
acknowledgment of this Agreement by the Agent, from and after the Assignment
Date, (i) the Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Agreement, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Agreement, relinquish its rights (except as otherwise provided in Section 12.10
of the Credit Agreement) and be released from its obligations under the Credit
Agreement; provided, however, that if the Assignor does not assign its entire
interest under the Loan Documents, it shall remain a Lender entitled to all of
the benefits and subject to all of the obligations thereunder with respect to
its retained Commitment.

Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the Assignor
and, to the extent the Borrower’s approval is required under Section 12.5(d) of
the Credit Agreement, the identity of the Assignee may not be changed without
the approval of the Borrower; provided, however, any amendment, waiver or
consent which shall affect the rights or duties of the Agent under this
Agreement shall not be effective unless signed by the Agent.

Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

[Include this Section only if Borrower’s consent is required under
Section 12.5(d)

Section 17. Agreements of the Borrower. The Borrower hereby agrees that the
Assignee shall be a Lender under the Credit Agreement having a Commitment equal
to the Assigned Commitment. The Borrower agrees that the Assignee shall have all
of the rights and remedies of a Lender under the Credit Agreement and the other
Loan Documents as if the Assignee were an original Lender under and signatory to
the Credit Agreement, including, but not limited to, the right of a Lender to
receive payments

 

A-4



--------------------------------------------------------------------------------

of principal and interest with respect to the Assigned Obligations, and, if
applicable, to the Revolving Loans made after the date hereof and, if
applicable, to receive the commitment and other Fees payable to the Lenders as
provided in the Credit Agreement. Further, the Assignee shall be entitled to the
indemnification provisions from the Borrower in favor of the Lenders as provided
in the Credit Agreement and the other Loan Documents. The Borrower further
agrees, upon the execution and delivery of this Agreement, to execute in favor
of the Assignee Notes as required by Section 12.5(d) of the Credit Agreement.
Upon receipt by the Assignor of the amounts due the Assignor under Section 2,
the Assignor agrees to surrender to the Borrower such Assignor’s Revolving Note
as required by the Credit Agreement (subject to the Borrower’s obligations to
deliver a replacement Note to the extent that Assignor is retaining a
Commitment).]

[Signatures on Following Pages]

 

A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

Name:  

 

Title:  

 

ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

Name:  

 

Title:  

 

 

[Include signature of the Borrower only if required under Section 12.5(d) of the
Credit Agreement] Agreed and consented to as of the date first written above.
BORROWER: WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership
By:   Wells Real Estate Investment Trust II, Inc., its sole General Partner  
By:  

 

  Name:  

 

  Title:  

 

[Signatures Continued on Following Page]

 

A-6



--------------------------------------------------------------------------------

Accepted as of the date first written above.

 

AGENT:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Agent

By:  

 

Name:  

 

Title:  

 

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

AMENDED AND RESTATED CONTRIBUTION AGREEMENT

THIS AMENDED AND RESTATED CONTRIBUTION AGREEMENT (this “Agreement”) is entered
into as of the 7th day of May, 2009, by and among WELLS OPERATING PARTNERSHIP
II, L.P., a Delaware limited partnership (the “Borrower”), and the parties
executing this agreement as Guarantors (such parties are hereinafter referred to
collectively as the “Guarantors”; the Borrower and the Guarantors are sometimes
hereinafter referred to individually as a “Contributing Party” and collective as
the “Contributing Parties”).

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of May 7, 2009, by and among the Borrower, the Lenders a party thereto and
Wachovia Bank, National Association, as Agent (such agreement, as the same may
have been or may from time to time be amended, modified, restated or extended,
being hereinafter referred to as the “Credit Agreement”), the Lenders have
agreed to extend financial accommodations to the Borrower;

WHEREAS, as a condition to the execution of the Credit Agreement, the Lenders
have required that Guarantors execute and deliver that certain Guaranty, dated
of even date herewith (such agreement, as the same may have been or may from
time to time be amended, modified, restated or extended, being hereinafter
referred to as the “Guaranty”);

WHEREAS, pursuant to the Guaranty, Guarantors have jointly and severally agreed
to guarantee the obligations described in the Guaranty (the “Guaranteed
Obligations”);

WHEREAS, either (i) the Borrower or its 99% general partner is the owner,
directly or indirectly, of at least a majority of the issued and outstanding
Equity Interests in each Guarantor, or (ii) each Guarantor is the owner,
directly or indirectly of a substantial amount of the Equity Interests in the
Borrower;

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent upon each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interest to obtain financing from the Agent and the Lenders
through their collective efforts; and

WHEREAS, the Borrower and Guarantors will derive substantial direct or indirect
economic benefit from the effectiveness and existence of the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce the Borrower to enter into the Credit Agreement and the
Guarantors to enter into the Guaranty, it is agreed as follows:

 

  1. Definitions. Capitalized terms used herein that are not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.

 

  2.

Contribution. To the extent that a Contributing Party shall, under the Guaranty,
make a payment (a “Guarantor Payment”) of a portion of the Guaranteed
Obligations, then such Guarantor shall be entitled to contribution and
indemnification from, and be reimbursed by, the other Contributing Parties in an
amount equal to the amount derived by subtracting from any such Guarantor
Payment the “Allocable Amount” (as defined herein) of such Contributing Party;
provided, however, that no Contributing Party shall

 

B-1



--------------------------------------------------------------------------------

 

be liable hereunder for contribution, indemnification, subrogation or
reimbursement with respect to any Guarantor Payment for any amounts in excess of
the “Allocable Amount” (as defined herein) for such Contributing Party.

As of any date of determination, the “Allocable Amount” of each Contributing
Party shall be equal to the maximum amount of liability which could be asserted
against such Contributing Party hereunder with respect to the applicable
Guarantor Payment without (i) rendering such Contributing Party “insolvent”
within the meaning of Section 101(32) of the Federal Bankruptcy Code (the
“Bankruptcy Code”) or Section 2 of either the Uniform Fraudulent Transfer Act
(the “UFTA”) or the Uniform Fraudulent Conveyance Act (the “UFCA”) or the
fraudulent conveyance and transfer laws of the State of Georgia or such other
jurisdiction whose laws shall be determined to apply to the transactions
contemplated by this Agreement (the “Applicable State Fraudulent Conveyance
Laws”), (ii) leaving such Contributing Party with unreasonably small capital,
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA or Section 5 of the UFCA or the Applicable State Fraudulent Conveyance
Laws, or (iii) leaving such Contributing Party unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA or Section 6 of the UFCA or the Applicable State Fraudulent
Conveyance Laws.

 

  3. No Impairment. This Agreement is intended only to define the relative
rights of the Contributing Parties, and nothing set forth in this Agreement is
intended to or shall reduce or impair the obligations of the Guarantors to pay
any amounts, as and when the same shall become due and payable in accordance
with the terms of the Guaranty. The parties hereto acknowledge that the rights
of contribution and indemnification hereunder shall constitute assets in favor
of Guarantors to which such contribution and indemnification is owing.

 

  4. Effectiveness. This Agreement shall become effective upon its execution by
each of the parties hereto and shall continue in full force and effect and may
not be amended, terminated or otherwise revoked by any Contributing Party until
all of the Guaranteed Obligations shall have been indefeasibly paid in full (in
lawful money of the United States of America) and discharged and the Credit
Agreement and financing arrangements evidenced and governed by the Credit
Agreement shall have been terminated, except as to any Guarantor upon its
release from the Guaranty under the terms of the Credit Agreement or as approved
by all of the Lenders. Each Contributing Party agrees that if, notwithstanding
the foregoing, such Contributing Party shall have any right under applicable law
to terminate or revoke this Agreement, and such Contributing Party shall attempt
to exercise such right, then such termination or revocation shall not be
effective until a written notice of such revocation or termination, specifically
referring hereto and signed by such Contributing Party, is actually received by
each of the other Contributing Parties and by the Agent at its notice address
set forth in the Credit Agreement. Such notice shall not affect the right or
power of any Contributing Party to enforce rights arising prior to receipt of
such written notice by each of the other Contributing Parties and the Agent. If
any Lender or the Agent grants additional loans or financial accommodations to
the Borrower or takes other action giving rise to additional Guaranteed
Obligations after any Contributing Party has exercised any right to terminate or
revoke this Agreement but before the Agent receives such written notice, the
rights of the other Contributing Parties to contribution and indemnification
hereunder in connection with any Guarantor Payments made with respect to such
loans or Guaranteed Obligations shall be the same as if such termination or
revocation had not occurred.

 

B-2



--------------------------------------------------------------------------------

  5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia (without giving effect to the
conflict of laws rules of any jurisdiction).

 

  6. Third Party Beneficiary. The Contributing Parties agree that Agent has a
valid interest in the terms of this Agreement pursuant to the Credit Agreement
and Guaranty. The Contributing Parties further agree that until all obligations
of the Contributing Parties under the Credit Agreement and Guaranty are fully
performed and the obligations of the Lenders to extend Loans and issue Letters
of Credit has terminated, Agent shall be an express third party beneficiary of
this Agreement with the right to enforce the terms and provisions hereof.

 

  7. Counterparts. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving the Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought

 

  8. Amendment and Restatement. This Agreement is given pursuant to the Credit
Agreement and is an amendment and restatement of that certain Contribution
Agreement dated as of May 9, 2005 by and among the Borrower and the Contributing
Parties named therein.

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has executed and delivered this Agreement, under
seal, as of the date first above written.

 

BORROWER:

WELLS OPERATING PARTNERSHIP II, L.P.,

a Delaware limited partnership

By:  

Wells Real Estate Investment Trust II, Inc.,

its sole General Partner

  By:  

 

  Name:  

 

  Title:  

 

   

[SEAL]

 

B-4



--------------------------------------------------------------------------------

GUARANTORS: WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation
By:  

 

Name:   Douglas P. Williams Title:   Executive Vice President WELLS REIT II – 80
M STREET LLC, a Delaware limited liability company By:  

 

Name:   Douglas P. Williams Title:   President WELLS REIT II – EMERALD POINT,
L.P., a Delaware limited partnership By:   WELLS REIT II – EMERALD POINT, LLC, a
Delaware limited liability company, its sole general partner   By:  

 

  Name:   Douglas P. Williams   Title:   President WELLS REIT II – EMERALD
POINT, LLC, a Delaware limited liability company By:  

 

Name:   Douglas P. Williams Title:   President

 

B-5



--------------------------------------------------------------------------------

WELLS REIT II – CORRIDORS III, LLC, a Delaware limited liability company By:  

 

Name:   Douglas P. Williams Title:   President WELLS REIT II – REPUBLIC DRIVE,
LLC, a Delaware limited liability company By:   WELLS OPERATING PARTNERSHIP II,
L.P., a Delaware limited partnership, its sole member   By:   WELLS REAL ESTATE
INVESTMENT TRUST II, INC., a Maryland corporation, its General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President WELLS
GOVERNOR’S POINTE 4241 IRWIN SIMPSON, LLC, a Delaware limited liability company
By:   WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member   By:   WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland
corporation, its General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President

 

B-6



--------------------------------------------------------------------------------

WELLS GOVERNOR’S POINTE 8990 DUKE, LLC, a Delaware limited liability company By:
  WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its sole
member   By:   WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland
corporation, its General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President WELLS REIT
II – 180 PARK AVENUE, LLC, a Delaware limited liability company By:   WELLS
OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its sole member
and Member-Manager   By:   WELLS REAL ESTATE INVESTMENT TRUST II, INC., a
Maryland corporation, its General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President WELLS REIT
II – 5995 OPUS PARKWAY, LLC, a Delaware limited liability company By:  

 

Name:   Douglas P. Williams Title:   President

 

B-7



--------------------------------------------------------------------------------

WELLS REIT II – 8909 PURDUE ROAD, LLC, a Delaware limited liability company By:
  WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its sole
member   By:   WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland
corporation, its General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President WELLS REIT
II - UTAH PARKING, LLC, a Delaware limited liability company By:   WELLS
OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its sole member
  By:   WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President WELLS REIT
II – UNIVERSITY CIRCLE, L.P. a Delaware limited partnership By:   WELLS REIT II
- University Circle, LLC, a Delaware limited liability company, its General
Partner   By:  

 

  Name:   Douglas P. Williams   Title:   Executive Vice President

 

B-8



--------------------------------------------------------------------------------

WELLS REIT II – SOUTH JAMAICA STREET, LLC, a Delaware limited liability company
By:   WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member   By:   WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland
corporation, its General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President WELLS REIT
II – 7031 SOUTH COLUMBIA GATEWAY DRIVE, LLC, a Delaware limited liability
company By:   WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited
partnership, its sole member   By:   WELLS REAL ESTATE INVESTMENT TRUST II,
INC., a Maryland corporation, its General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President

 

B-9



--------------------------------------------------------------------------------

WELLS REIT II – INTERNATIONAL FINANCIAL TOWER, LLC, a Delaware limited liability
company By:   WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited
partnership, its sole member   By:   WELLS REAL ESTATE INVESTMENT TRUST II,
INC., a Maryland corporation, its General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President WELLS REIT
II – 180 EAST 100 SOUTH, LLC, a Delaware limited liability company By:   WELLS
OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its sole member
  By:   WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President

 

B-10



--------------------------------------------------------------------------------

WELLS REIT II – KCP, LLC, a Delaware limited liability company By:   WELLS
OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its sole member
  By:   WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President WELLS REIT
II – KEY CENTER, LLC, a Delaware limited liability company By:   WELLS OPERATING
PARTNERSHIP II, L.P., a Delaware limited partnership, its sole member   By:  
WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its General
Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President

 

B-11



--------------------------------------------------------------------------------

KEY CENTER PROPERTIES LLC, a Delaware limited liability company By:   Wells REIT
II – Key Center LLC, a Delaware limited liability company, its managing member  
By:   WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member     By:   WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland
corporation, its General Partner       By:  

 

      Name:   Douglas P. Williams       Title:   Executive Vice President WELLS
REIT II – LINDBERGH CENTER, LLC, a Delaware limited liability company By:    
WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its sole
member     By:   WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland
corporation, its General Partner       By:  

 

      Name:   Douglas P. Williams       Title:   Executive Vice President

 

B-12



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF AMENDED AND RESTATED GUARANTY

THIS AMENDED AND RESTATED GUARANTY dated as of May 7, 2009, executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of a Joinder Agreement (all
of the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of (a) WACHOVIA BANK, NATIONAL
ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders under that
certain Amended and Restated Credit Agreement dated as of May 7, 2009 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among WELLS OPERATING PARTNERSHIP II, L.P., a
Delaware limited partnership (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), the
Agent, and the other parties thereto, and (b) the Lenders, the Issuing Lender
and the Swingline Lender (the parties described in (a) and (b) are hereinafter
referred to collectively as the “Credit Parties”).

WHEREAS, pursuant to the Credit Agreement, the Credit Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

WHEREAS, either (i) Borrower or its 99% general partner is the owner, directly
or indirectly, of at least a majority of the issued and outstanding Equity
Interests in each Guarantor, or (ii) each Guarantor is the owner, directly or
indirectly of a substantial amount of the Equity Interests in the Borrower;

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent upon each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Credit Parties through
their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Credit Parties making such financial accommodations available
to the Borrower under the Credit Agreement and, accordingly, each Guarantor is
willing to guarantee the Borrower’s obligations to the Credit Parties on the
terms and conditions contained herein; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Credit Parties making, and continuing to make, such financial
accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Credit Party under or
in connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment of all principal of the Revolving Loans,
Swingline Loans and the Reimbursement Obligations, and the payment of all
interest, Fees, charges, attorneys’ fees and other amounts payable to any Credit
Party thereunder or in connection therewith; (b) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (c) all
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Credit Parties in the enforcement of any
of the foregoing or any obligation of such Guarantor hereunder; and (d) all
other Obligations.

 

C-1



--------------------------------------------------------------------------------

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Credit Parties shall be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy any of them may have against the Borrower, any other Guarantor
or any other Person or commence any suit or other proceeding against the
Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by a Credit Party which may secure any
of the Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Credit
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

(b) any illegality, lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

(c) any furnishing to a Credit Party of any security for the Guarantied
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral securing any of the Obligations;

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Obligor;

(e) any act or failure to act by the Borrower, any other Obligor or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;

(f) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Obligations;

(g) any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Credit Parties, regardless
of what liabilities of the Borrower remain unpaid;

 

C-2



--------------------------------------------------------------------------------

(h) to the fullest extent permitted by law, any statute of limitations in any
action hereunder or for the collection of the Notes or the Reimbursement
Obligations or for the payment or performance of the Guarantied Obligations;

(i) the incapacity, lack of authority, death or disability of Borrower or any
other person or entity, or the failure of any Credit Party to file or enforce a
claim against the estate (either in administration, bankruptcy or in any other
proceeding) of the Borrower or any Guarantor or any other person or entity;

(j) the dissolution or termination of existence of the Borrower, any Guarantor
or any other Person;

(k) the voluntary or involuntary liquidation, sale or other disposition of all
or substantially all of the assets of the Borrower or any other Person;

(l) the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, the
Borrower or any Guarantor or any other person, or any of the Borrower’s or any
Guarantor’s or any other Person’s or entity’s properties or assets;

(m) the damage, destruction, condemnation, foreclosure or surrender of all or
any part of any Property or any of the improvements located thereon;

(n) the failure of a Credit Party to give notice of the existence, creation or
incurring of any new or additional indebtedness or obligation or of any action
or nonaction on the part of any other person whomsoever in connection with any
Guarantied Obligation;

(o) any failure or delay of a Credit Party to commence an action against the
Borrower or any other Person, to assert or enforce any remedies against the
Borrower under the Notes or the Loan Documents, or to realize upon any security;

(p) any failure of any duty on the part of a Credit Party to disclose to any
Guarantor any facts it may now or hereafter know regarding the Borrower, any
other Person or the Properties or any of the improvements located thereon,
whether such facts materially increase the risk to Guarantors or not;

(q) failure to accept or give notice of acceptance of this Guaranty by the
Credit Parties;

(r) failure to make or give notice of presentment and demand for payment of any
of the indebtedness or performance of any of the Guarantied Obligations;

(s) failure to make or give protest and notice of dishonor or of default to
Guarantors or to any other party with respect to the indebtedness or performance
of the Guarantied Obligations;

(t) except as otherwise specifically provided in this Guaranty, any and all
other notices whatsoever to which Guarantors might otherwise be entitled;

(u) any lack of diligence by the Credit Parties in collection, protection or
realization upon any collateral securing the payment of the indebtedness or
performance of the Guaranteed Obligations;

(v) the compromise, settlement, release or termination of any or all of the
obligations of the Borrower under the Notes or the Loan Documents;

 

C-3



--------------------------------------------------------------------------------

(w) any transfer by the Borrower or any other Person of all or any part of the
security encumbered by the Loan Documents;

(x) claims or rights of set-off that any Guarantor may have;

(y) any law, regulation, decree or order of any jurisdiction or any event
affecting any provision of the Guarantied Obligations; or

(z) to the fullest extent permitted by law, any other legal, equitable or surety
defenses whatsoever to which Guarantors might otherwise be entitled or any other
circumstances which might otherwise constitute a discharge of a Guarantor (other
than indefeasible payment in full or as to a Guarantor, a release of such
Guarantor pursuant to and as provided in the Credit Agreement or as approved by
all of the Lenders), it being the intention that the obligations of Guarantors
hereunder are absolute, unconditional and irrevocable.

Section 4. Action with Respect to Guarantied Obligations. The Credit Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Obligations; (d) release any other Obligor or other Person liable in any
manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Guarantor or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the Agent
shall elect.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Credit Parties all of the representations and warranties made by the Borrower
with respect to or in any way relating to such Guarantor in the Credit Agreement
and the other Loan Documents, as if the same were set forth herein in full.

Section 6. Covenants. Each Guarantor will perform and comply with all covenants
applicable to such Guarantor, or which the Borrower is required to cause such
Guarantor to comply with under the terms of the Credit Agreement or any of the
other Loan Documents as if the same were more fully set forth herein.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Reinstatement of Guarantied Obligations. If a claim is ever made on a
Credit Party for repayment or recovery of any amount or amounts received in
payment or on account of any of the Guarantied Obligations, and such Credit
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by such Credit Party with
any such claimant (including the Borrower or a trustee in bankruptcy for the
Borrower), then and in such event each Guarantor agrees that any such judgment,
decree, order, settlement or compromise shall be binding on it,

 

C-4



--------------------------------------------------------------------------------

notwithstanding any revocation hereof, any release herefrom, or the cancellation
of the Credit Agreement, any of the other Loan Documents, or any other
instrument evidencing any liability of the Borrower, and such Guarantor shall be
and remain liable to the Credit Parties for the amounts so repaid or recovered
to the same extent as if such amount had never originally been paid to such
Credit Party.

Section 9. No Contest with Credit Parties; Subordination. So long as any
Guarantied Obligation remains unpaid or undischarged, Guarantors will not, by
paying any sum recoverable hereunder (whether or not demanded by any Credit
Party) or by any means or on any other ground, claim any set-off or counterclaim
against the Borrower in respect of any liability of Guarantors to the Borrower
or, in proceedings under federal bankruptcy law or insolvency proceedings of any
nature, prove in competition with any Credit Party in respect of any payment
hereunder or be entitled to have the benefit of any counterclaim or proof of
claim or dividend or payment by or on behalf of the Borrower or the benefit of
any other security for any obligation hereby guaranteed which, now or hereafter,
any Credit Party may hold or in which it may have any share. Except as expressly
provided in the Contribution Agreement, Guarantors hereby expressly waive any
right of contribution from or indemnity against the Borrower, whether at law or
in equity, arising from any payments made by Guarantors pursuant to the terms of
this Guaranty, and Guarantors acknowledge that Guarantors have no right
whatsoever to proceed against the Borrower for reimbursement of any such
payments. In connection with the foregoing, Guarantors expressly waive any and
all rights of subrogation to the Credit Parties against the Borrower, and
Guarantors hereby waive any rights to enforce any remedy which a Credit Party
may have against the Borrower and any rights to participate in any collateral
for the Borrower’s obligations under the Loan Documents. Guarantors hereby
subordinate any and all indebtedness of the Borrower now or hereafter owed to
Guarantors to all indebtedness of the Borrower to the Credit Parties, and agree
with the Credit Parties that (a) Guarantors shall not demand or accept any
payment from the Borrower on account of such indebtedness, (b) Guarantors shall
not claim any offset or other reduction of Guarantors’ obligations hereunder
because of any such indebtedness, and (c) Guarantors shall not take any action
to obtain any interest in any of the security described in and encumbered by the
Loan Documents because of any such indebtedness; provided, however, that, if a
Credit Party so requests, such indebtedness shall be collected, enforced and
received by Guarantors as trustee for the Credit Parties and be paid over to the
Credit Parties on account of the indebtedness of the Borrower to the Credit
Parties, but without reducing or affecting in any manner the liability of
Guarantors under the other provisions of this Guaranty except to the extent the
principal amount of such outstanding indebtedness shall have been reduced by
such payment.

Section 10. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Credit Parties such
additional amount as will result in the receipt by the Credit Parties of the
full amount payable hereunder had such deduction or withholding not occurred or
been required.

Section 11. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Credit Parties, at any
time during the continuance of an Event of Default, without any prior notice to
such Guarantor or to any other Person, any such notice being hereby expressly
waived, but in the case of a Credit Party other than the Agent subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by such Credit Party or any affiliate of
such Credit Party, to or for the credit or the account of such Guarantor against
and on account of any of the Guarantied Obligations, although such obligations
shall be contingent or

 

C-5



--------------------------------------------------------------------------------

unmatured. Each Guarantor agrees, to the fullest extent permitted by Applicable
Law, that any Participant may exercise rights of set off or counterclaim and
other rights with respect to its participation as fully as if such Participant
were a direct creditor of such Guarantor in the amount of such participation.
The foregoing shall not apply to any account governed by a written agreement
containing an express waiver by such Participant of such Participant’s rights of
setoff.

Section 12. Business Failure, Bankruptcy or Insolvency. In the event of the
business failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor’s properties or assets, the Credit
Parties may file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of such Person allowed in any
proceedings relative to such Guarantor, or any of such Guarantor’s properties or
assets, and, irrespective of whether the indebtedness or other obligations of
the Borrower guaranteed hereby shall then be due and payable, by declaration or
otherwise, the Credit Parties shall be entitled and empowered to file and prove
a claim for the whole amount of any sums or sums owing with respect to the
indebtedness or other obligations of the Borrower guaranteed hereby, and to
collect and receive any moneys or other property payable or deliverable on any
such claim. Guarantors covenant and agree that upon the commencement of a
voluntary or involuntary bankruptcy proceeding by or against the Borrower,
Guarantors shall not seek a supplemental stay or otherwise pursuant to 11 U.S.C.
§105 or any other provision of the Bankruptcy Reform Act of 1978, as amended
(the “Bankruptcy Code”), or any other debtor relief law (whether statutory,
common law, case law, or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, to stay, interdict,
condition, reduce or inhibit the ability of the Credit Parties to enforce any
rights of such Person against Guarantors by virtue of this Guaranty or
otherwise. If a Credit Party is prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Credit Parties shall be entitled to
receive from each Guarantor, upon demand therefor, the sums which otherwise
would have been due had such demand or acceleration occurred.

Section 13. Additional Guarantors; Release of Guarantors. Section 7.12 of the
Credit Agreement provides that certain Subsidiaries must become Guarantors by,
among other things, executing and delivering to Agent a Joinder Agreement. Any
Subsidiary which executes and delivers to the Agent a Joinder Agreement shall be
a Guarantor for all purposes hereunder. Under certain circumstances described in
Section 7.12(b) of the Credit Agreement, certain Subsidiaries may obtain from
the Agent a written release from this Guaranty pursuant to the provisions of
such section, and upon obtaining such written release, any such Subsidiary shall
no longer be a Guarantor hereunder. Each other Guarantor consents and agrees to
any such release and agrees that no such release shall affect its obligations
hereunder.

Section 14. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Credit Parties shall have any duty whatsoever to advise any Guarantor of
information regarding such circumstances or risks.

Section 15. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

C-6



--------------------------------------------------------------------------------

Section 16. WAIVER OF JURY TRIAL; ETC.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT OR ANY OTHER CREDIT PARTY WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE CREDIT PARTIES AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER,
THE AGENT OR ANY OTHER CREDIT PARTY OF ANY KIND OR NATURE.

(b) EACH OF THE GUARANTORS, THE AGENT AND EACH OTHER CREDIT PARTY HEREBY AGREES
THAT THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF GEORGIA,
ATLANTA DIVISION OR, AT THE OPTION OF THE AGENT, ANY STATE COURT LOCATED IN
ATLANTA, GEORGIA, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OTHER CREDIT PARTY,
PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS, THE LETTERS OF
CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM
OR THEREFROM. EACH GUARANTOR AND EACH CREDIT PARTY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED
IN SUCH COURTS. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT
OR ANY OTHER CREDIT PARTY OR THE ENFORCEMENT BY THE AGENT OR ANY OTHER CREDIT
PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
GUARANTY.

Section 17. Loan Accounts. Each Credit Party may maintain books and accounts
setting forth the amounts of principal, interest and other sums paid and payable
with respect to the Guarantied Obligations, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of the
Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed prima facie evidence of the amounts and other matters set forth
herein. The failure of a Credit Party to maintain such books and accounts shall
not in any way relieve or discharge any Guarantor of any of its obligations
hereunder.

Section 18. Waiver of Remedies. No delay or failure on the part of a Credit
Party in the exercise of any right or remedy it may have against any Guarantor
hereunder or otherwise shall operate as a waiver thereof, and no single or
partial exercise by a Credit Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

 

C-7



--------------------------------------------------------------------------------

Section 19. Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations, the
cancellation of all Letters of Credit and the other Obligations and the
termination or cancellation of the Credit Agreement in accordance with its
terms.

Section 20. Successors and Assigns. Each reference herein to the Agent or the
other Credit Parties shall be deemed to include such Person’s respective
successors and assigns (including, but not limited to, any holder of the
Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s permitted successors and assigns, upon whom this
Guaranty also shall be binding. The Lenders, the Issuing Lender and the
Swingline Lender may, in accordance with the applicable provisions of the Credit
Agreement, assign, transfer or sell any Guarantied Obligation, or grant or sell
participations in any Guarantied Obligations, to any Person without the consent
of, or notice to, any Guarantor and without releasing, discharging or modifying
any Guarantor’s obligations hereunder. Each Guarantor hereby consents to the
delivery by the Agent or any Lender to any Assignee or Participant (or any
prospective Assignee or Participant) of any financial or other information
regarding the Borrower or any Guarantor. No Guarantor may assign or transfer its
obligations hereunder to any Person without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.

Section 21. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 22. Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.

Section 23. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

Section 24. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent, any Lender, the Issuing Lender or the
Swingline Lender at its respective address for notices provided for in the
Credit Agreement, or (c) as to each such party at such other address as such
party shall designate in a written notice to the other parties. Each such
notice, request or other communication shall be effective (i) if mailed, when
received; (ii) if telecopied, when transmitted; or (iii) if hand delivered, when
delivered; provided, however, that any notice of a change of address for notices
shall not be effective until received.

Section 25. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 26. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

 

C-8



--------------------------------------------------------------------------------

Section 27. Limitation of Liability.

Neither the Agent, any other Credit Party nor any affiliate, officer, director,
employee, attorney, or agent of such Persons, shall have any liability with
respect to, and each Guarantor hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by a Guarantor in connection with,
arising out of, or in any way related to, this Guaranty or any of the other Loan
Documents, or any of the transactions contemplated by this Guaranty, the Credit
Agreement or any of the other Loan Documents. Each Guarantor hereby waives,
releases, and agrees not to sue the Agent, any other Credit Party or any of such
Person’s affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Guaranty, the Credit Agreement or any of the other
Loan Documents, or any of the transactions contemplated by Credit Agreement or
financed thereby.

Section 28. Amendment and Restatement.

This Guaranty is given pursuant to the Credit Agreement and is an amendment and
restatement of that certain Guaranty dated as of May 9, 2005 from the Guarantor
and certain other parties in favor of the “Credit Parties” as defined therein.

Section 29. Definitions.

Capitalized terms used herein that are not otherwise defined herein shall have
the meanings given them in the Credit Agreement.

[Signatures Begin on Next Page]

 

C-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Amended
and Restated Guaranty under seal as of the date and year first written above.

 

GUARANTORS: WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation
By:  

 

Name:   Douglas P. Williams Title:   Executive Vice President WELLS REIT II – 80
M STREET LLC, a Delaware limited liability company By:  

 

Name:   Douglas P. Williams Title:   President WELLS REIT II – EMERALD POINT,
L.P., a Delaware limited partnership By:   WELLS REIT II – EMERALD POINT, LLC, a
Delaware limited liability company, its sole general partner   By:  

 

  Name:   Douglas P. Williams   Title:   President WELLS REIT II – EMERALD
POINT, LLC, a Delaware limited liability company By:  

 

Name:   Douglas P. Williams Title:   President

 

C-10



--------------------------------------------------------------------------------

WELLS REIT II – CORRIDORS III, LLC, a Delaware limited liability company By:  

 

Name:   Douglas P. Williams Title:   President WELLS REIT II – REPUBLIC DRIVE,
LLC, a Delaware limited liability company By:   WELLS OPERATING PARTNERSHIP II,
L.P., a Delaware limited partnership, its sole member   By:   WELLS REAL ESTATE
INVESTMENT TRUST II, INC., a Maryland corporation, its General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President WELLS
GOVERNOR’S POINTE 4241 IRWIN SIMPSON, LLC, a Delaware limited liability company
By:   WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member   By:   WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland
corporation, its General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President

 

C-11



--------------------------------------------------------------------------------

WELLS GOVERNOR’S POINTE 8990 DUKE, LLC, a Delaware limited liability company By:
  WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its sole
member   By:   WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland
corporation, its General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President WELLS REIT
II – 180 PARK AVENUE, LLC, a Delaware limited liability company By:   WELLS
OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its sole member
and Member-Manager   By:   WELLS REAL ESTATE INVESTMENT TRUST II, INC., a
Maryland corporation, its General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President WELLS REIT
II – 5995 OPUS PARKWAY, LLC, a Delaware limited liability company By:  

 

Name:   Douglas P. Williams Title:   President

 

C-12



--------------------------------------------------------------------------------

WELLS REIT II – 8909 PURDUE ROAD, LLC, a Delaware limited liability company By:
  WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its sole
member   By:   WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland
corporation, its General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President WELLS REIT
II – UTAH PARKING, LLC, a Delaware limited liability company By:   WELLS
OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its sole member
  By:   WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President WELLS REIT
II – UNIVERSITY CIRCLE, L.P. a Delaware limited partnership By:   WELLS REIT II
– University Circle, LLC, a Delaware limited liability company, its General
Partner   By:  

 

  Name:   Douglas P. Williams   Title:   Executive Vice President WELLS REIT II
– SOUTH JAMAICA STREET, LLC, a Delaware limited liability

 

C-13



--------------------------------------------------------------------------------

company By:   WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited
partnership, its sole member   By:   WELLS REAL ESTATE INVESTMENT TRUST II,
INC., a Maryland corporation, its General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President WELLS REIT
II – 7031 SOUTH COLUMBIA GATEWAY DRIVE, LLC, a Delaware limited liability
company By:   WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited
partnership, its sole member   By:   WELLS REAL ESTATE INVESTMENT TRUST II,
INC., a Maryland corporation, its General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President

 

C-14



--------------------------------------------------------------------------------

WELLS REIT II – INTERNATIONAL FINANCIAL TOWER, LLC, a Delaware limited liability
company By:   WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited
partnership, its sole member   By:   WELLS REAL ESTATE INVESTMENT TRUST II,
INC., a Maryland corporation, its General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President WELLS REIT
II – 180 EAST 100 SOUTH, LLC, a Delaware limited liability company By:   WELLS
OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its sole member
  By:   WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President

 

C-15



--------------------------------------------------------------------------------

WELLS REIT II – KCP, LLC, a Delaware limited liability company By:   WELLS
OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its sole member
  By:   WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its
General Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President WELLS REIT
II – KEY CENTER, LLC, a Delaware limited liability company By:   WELLS OPERATING
PARTNERSHIP II, L.P., a Delaware limited partnership, its sole member   By:  
WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation, its General
Partner     By:  

 

    Name:   Douglas P. Williams     Title:   Executive Vice President

 

C-16



--------------------------------------------------------------------------------

KEY CENTER PROPERTIES LLC, a Delaware limited liability company By:   Wells REIT
II – Key Center LLC, a Delaware limited liability company, its managing member  
By:   WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its
sole member     By:   WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland
corporation, its General Partner       By:  

 

      Name:   Douglas P. Williams       Title:   Executive Vice President WELLS
REIT II – LINDBERGH CENTER, LLC, a Delaware limited liability company By:  
WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership, its sole
member     By:   WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland
corporation, its General Partner       By:  

 

      Name:   Douglas P. Williams       Title:   Executive Vice President

 

C-17



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT dated as of                     ,         , executed and
delivered by                                         , a
                         (the “New Subsidiary”), in favor of (a) WACHOVIA BANK,
NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders
under that certain Amended and Restated Credit Agreement dated as of May 7, 2009
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among WELLS OPERATING PARTNERSHIP II, L.P., a
Delaware limited partnership (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), the
Agent, and the other parties thereto, and (b) the Lenders, the Issuing Lender
and the Swingline Lender (the parties described in (a) and (b) above are
hereinafter referred to collectively as the “Credit Parties”).

WHEREAS, pursuant to the Credit Agreement, the Credit Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

WHEREAS, the Borrower or its 99% general partner owns, directly or indirectly,
at least a majority of the issued and outstanding Equity Interests in the New
Subsidiary;

WHEREAS, the Borrower, the New Subsidiary, and the existing Guarantors, though
separate legal entities, are mutually dependent upon each other in the conduct
of their respective businesses as an integrated operation and have determined it
to be in their mutual best interests to obtain financing from the Credit Parties
through their collective efforts;

WHEREAS, the New Subsidiary acknowledges that it will receive direct and
indirect benefits from the Credit Parties making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, the New
Subsidiary is willing to guarantee the Borrower’s obligations to the Credit
Parties on the terms and conditions contained herein; and

WHEREAS, the New Subsidiary’s execution and delivery of this Agreement is a
condition to the Credit Parties continuing to make such financial accommodations
to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Subsidiary, the New Subsidiary
agrees as follows:

Section 1. Joinder to Guaranty. The New Subsidiary hereby agrees that it is a
“Guarantor” under that certain Amended and Restated Guaranty dated as of May 7,
2009 (as amended, supplemented, restated or otherwise modified from time to
time, the “Guaranty”), made by Wells Real Estate Investment Trust II, Inc., a
Maryland corporation, and each other Person a party thereto in favor of the
Credit Parties and assumes all obligations, representations, warranties,
covenants, terms, conditions, duties and waivers of a “Guarantor” thereunder,
all as if the New Subsidiary had been an original signatory to the Guaranty.
Without limiting the generality of the foregoing, the New Subsidiary hereby:

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);

 

D-1



--------------------------------------------------------------------------------

(b) makes to the Credit Parties as of the date hereof each of the
representations and warranties contained in Section 5 of the Guaranty and agrees
to be bound by each of the covenants contained in Section 6 of the Guaranty; and

(c) consents and agrees to each provision set forth in the Guaranty.

Section 2. Joinder to Contribution Agreement. The New Subsidiary hereby agrees
that it is a “Guarantor” under that certain Amended and Restated Contribution
Agreement dated as of May 7, 2009 (as amended, supplemented, restated or
otherwise modified from time to time, the “Contribution Agreement”), made by the
Borrower and the other Persons a party thereto and assumes all obligations,
representations, warranties, covenants, terms, conditions, duties and waivers of
a “Guarantor” thereunder, all as if the New Subsidiary had been an original
signatory to the Contribution Agreement. Without limiting the generality of the
foregoing, the New Subsidiary hereby agrees to be bound by each of the covenants
contained in the Contribution Agreement, and consents and agrees to each
provision set forth in the Contribution Agreement.

Section 3. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 4. Further Assurances. The New Subsidiary agrees to execute and deliver
such other instruments and documents and take such other action, as the Agent
may reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

Section 5. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

(Signatures on next Page)

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW SUBSIDIARY] By:  

 

Name:  

 

Title:  

 

[SEAL] Address for Notices:

 

Attention:  

 

Telecopy Number:  

 

Telephone Number:  

 

 

Accepted: WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent By:  

 

Name:  

 

Title:  

 

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

NOTICE OF BORROWING

(Revolving Loans)

                , 200    

Wachovia Bank, National Association,

as Agent

301 South College Street

Charlotte, NC 28288

Attention: Rob MacGregor

Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) dated as of May 7, 2009, by and among Wells Operating
Partnership II, L.P. (the “Borrower”), the financial institutions a party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), Wachovia
Bank, National Association, as Agent (“Agent”) and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement. The Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower pursuant to
Section 2.1(b) of the Credit Agreement in the amount of $             [minimum
of $1,000,000.00 and in multiples of $250,000.00 for Base Rate Loans; minimum of
$1,000,000.00 and in multiples of $1,000,000.00 for LIBOR Loans].

 

Aggregate Commitments

   $ 245,000,000   

Less the amount of all outstanding Revolving Loans

   $ (                     ) 

Less the aggregate amount of all Letter of Credit Liabilities

   $ (                     ) 

Less outstanding Swingline Loans

   $ (                     ) 

Available Amount

   $                        

Less amount requested

   $ (                     ) 

Amount remaining to be advanced

   $                        

The advance is to be made as follows:

  

A.     Base Rate Loan:

  

1.      Amount of Base Rate Loan:

   $                        

2.      Proposed Date of Base Rate Loan

                                   

B.     LIBOR Loan:

  

1.      Amount of LIBOR Loan:

   $                        

2.      Number of LIBOR Loans now in effect: [cannot exceed 6]

   $                        

3.      Proposed Date of new LIBOR Loan:

                                   

 

E-1



--------------------------------------------------------------------------------

4.      Interest Period for new LIBOR Loan:

    

 

   [Check one box only]   

¨    7 days

  

¨    30 days

The proceeds of this borrowing of Revolving Loans will be used for general
business purposes.

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Revolving Loans and
after giving effect thereto, (a) no Default or Event of Default has or shall
have occurred and be continuing, and (b) the representations and warranties made
or deemed made by the Borrower and each other Obligor in the Loan Documents to
which any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and accurate on and as of such earlier date). In
addition, the Borrower certifies to the Agent and the Lenders that all
conditions to the making of the requested Revolving Loans contained in Article V
of the Credit Agreement will have been satisfied at the time such Revolving
Loans are made.

If notice of the requested borrowing of Revolving Loans was previously given by
telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.1(b) of the Credit Agreement.

 

Sincerely, WELLS OPERATING PARTNERSHIP II, L.P.,
a Delaware limited partnership By:  

Wells Real Estate Investment Trust II, Inc.,

its sole General Partner

  By:  

 

  Name:  

 

  Title:  

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF CONTINUATION

                    , 200    

Wachovia Bank, National Association,

as Agent

301 South College Street

Charlotte, NC 28288

Attention: Rob MacGregor

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of May 7, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Wells Operating Partnership
II, L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5 thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

Pursuant to Section 2.8 of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of Revolving Loans, as LIBOR Loans under the Credit
Agreement, and in that connection sets forth below the information relating to
such Continuation as required by such Section of the Credit Agreement:

 

  1. The proposed date of such Continuation is                     ,         .

 

  2. The aggregate principal amount of Revolving Loans subject to the requested
Continuation is $             and was originally borrowed by the Borrower on
                    , 200    .

 

  3. The portion of such principal amount subject to such Continuation is
$            .

 

  4. The current Interest Period for each of the Revolving Loans subject to such
Continuation ends on                     , 200    .

 

  5. The duration of the new Interest Period for each of such Revolving Loans or
portion thereof subject to such Continuation is:

 

Interest Period   

¨

  7 days    [check one box only]

¨

  30 days1   

 

1

If more than one Interest Period is desired, indicate the principal amount of
the Revolving Loans requested for each Interest Period.

 

F-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default has or shall have
occurred and be continuing.

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.8 of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Notice
of Continuation as of the date first written above.

 

WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership By:  

Wells Real Estate Investment Trust II, Inc.,

its sole General Partner

  By:  

 

  Name:  

 

  Title:  

 

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF NOTICE OF CONVERSION

                    , 200    

Wachovia Bank, National Association,

as Agent

301 South College Street

Charlotte, NC 28288

Attention: Rob MacGregor

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of May 7, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Wells Operating Partnership
II, L.P. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5 thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

Pursuant to Section 2.9 of the Credit Agreement, the Borrower hereby requests a
Conversion of a borrowing of Revolving Loans of one Type into Revolving Loans of
another Type under the Credit Agreement, and in that connection sets forth below
the information relating to such Conversion as required by such Section of the
Credit Agreement:

 

  1. The proposed date of such Conversion is                     , 200    .

 

  2. The Revolving Loans to be Converted pursuant hereto are currently:

 

[Check one box only]   ¨    Base Rate Loans     ¨    LIBOR Loans  

 

  3. The aggregate principal amount of Revolving Loans subject to the requested
Conversion is $             and was originally borrowed by the Borrowers on
                    , 200    .

 

  4. The portion of such principal amount subject to such Conversion is
$            .

 

  5. The amount of such Revolving Loans to be so Converted is to be converted
into Revolving Loans of the following Type:

 

[Check one box only]           ¨    Base Rate Loans           ¨    LIBOR Loans,
each with an initial Interest Period for a duration of:

 

G-1



--------------------------------------------------------------------------------

Interest Period    ¨      7 days    ¨    30 days1    [Check one box only]

The Borrowers hereby certify to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto no Default or Event of Default has or shall have occurred and be
continuing.

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9 of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Notice
of Conversion as of the date first written above.

 

WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership By:   Wells
Real Estate Investment Trust II, Inc.,
its sole General Partner   By:  

 

  Name:  

 

  Title:  

 

 

1

If more than one Interest Period is desired, indicate the principal amount of
the Revolving Loan requested for each Interest Period.

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NOTICE OF SWINGLINE BORROWING

                    ,         

Wachovia Bank, National Association,

as Agent

301 South College Street

Charlotte, NC 28288

Attention: Rob MacGregor

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of May 7, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among WELLS OPERATING PARTNERSHIP
II, L.P., a Delaware limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5 thereof (the
“Lenders”), Wachovia Bank, National Association, as Agent (the “Agent”), and the
other parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

  1. Pursuant to Section 2.2(b) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in an
amount equal to $            .

 

  2. The Borrower requests that such Swingline Loan be made available to the
Borrower on                     , 200    .

 

  3. The proceeds of this Swingline Loan will be used for general business
purposes.

 

  4. The Borrower requests that the proceeds of such Swingline Loan be made
available to the Borrower by                                         .

The Borrower hereby certifies to the Agent, the Swingline Lender and the Lenders
that as of the date hereof, as of the date of the making of the requested
Swingline Loan, and after making such Swingline Loan, (a) no Default or Event of
Default has or shall have occurred and be continuing, and (b) the
representations and warranties made or deemed made by the Borrower and each
other Obligor in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties were true and accurate on and
as of such earlier date). In addition, the Borrower certifies to the Agent, the
Swingline Lender and the Lenders that all conditions to the making of the
requested Swingline Loan contained in Article V of the Credit Agreement will
have been satisfied at the time such Swingline Loan is made.

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.2(b) of the Credit Agreement.

 

H-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership By:  

Wells Real Estate Investment Trust II, Inc.,

its sole General Partner

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

    [SEAL]

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SWINGLINE NOTE

 

$15,000,000.00                        , 2009

FOR VALUE RECEIVED, the undersigned, WELLS OPERATING PARTNERSHIP II, L.P., a
Delaware limited partnership (the “Borrower”), hereby promises to pay to the
order of WACHOVIA BANK, NATIONAL ASSOCIATION (the “Swingline Lender”) in care of
Agent to Agent’s address at One Wachovia Center, 301 South College Street,
Charlotte, North Carolina 28288, or at such other address as may be specified in
writing by the Agent to the Borrower, the principal sum of FIFTEEN MILLION AND
NO/100 DOLLARS ($15,000,000.00) (or such lesser amount as shall equal the
aggregate unpaid principal amount of Swingline Loans made by the Swingline
Lender to the Borrower under the Credit Agreement), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.

The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.

This Note is the Swingline Note referred to in the Amended and Restated Credit
Agreement dated as of May 7, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), Wachovia Bank, National Association, as
Agent, and the other parties thereto, and evidences Swingline Loans made to the
Borrower thereunder. Terms used but not otherwise defined in this Note have the
respective meanings assigned to them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

Except as permitted by Sections 11.8 and 12.5(d) of the Credit Agreement, this
Note may not be assigned by the Swingline Lender to any other Person.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF GEORGIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

This Note is executed in amendment, restatement and replacement of that certain
Swingline Note, dated May 9, 2005 from the undersigned to Wachovia Bank,
National Association, as Swingline Lender, in the principal amount of
$50,000,000 issued in connection with the Original Credit Agreement.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Note.

 

I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

WELLS OPERATING PARTNERSHIP II, L.P.,

a Delaware limited partnership

By:

 

Wells Real Estate Investment Trust II, Inc.,

its sole General Partner

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

    [SEAL]

 

I-2



--------------------------------------------------------------------------------

SCHEDULE OF SWINGLINE LOANS

This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of

Loan

  Principal
Amount of Loan   Amount Paid
or Prepaid   Unpaid Principal
Amount   Notation
Made By

 

I-3



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF REVOLVING NOTE

 

$                                            , 200    

FOR VALUE RECEIVED, the undersigned, WELLS OPERATING PARTNERSHIP II, L.P., a
Delaware limited partnership (the “Borrower”), hereby promises to pay to the
order of                                          (the “Lender”), in care of
Agent to Agent’s address at One Wachovia Center, 301 South College Street,
Charlotte, North Carolina 28288, or at such other address as may be specified in
writing by the Agent to the Borrower, the principal sum of                     
AND         /100 DOLLARS ($                    ) (or such lesser amount as shall
equal the aggregate unpaid principal amount of Revolving Loans made by the
Lender to the Borrower under the Credit Agreement (as herein defined)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.

The date, amount of each Revolving Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Revolving
Loans made by the Lender.

This Note is one of the Revolving Notes referred to in the Amended and Restated
Credit Agreement dated as of May 7, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), the Agent, and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

Except as permitted by Section 12.5(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF GEORGIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

[This Note is executed in amendment, restatement and replacement of that certain
Revolving Note, dated May 9, 2005 from the undersigned to Lender in the
principal amount of $                     issued in connection with the Original
Credit Agreement.]3

 

3

Use only for those Lenders also party to the Original Credit Agreement.

 

J-1



--------------------------------------------------------------------------------

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Note.

 

J-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.

 

WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership By:  

Wells Real Estate Investment Trust II, Inc.,

its sole General Partner

  By:  

 

  Name:  

 

  Title:  

 

    [SEAL]

 

J-3



--------------------------------------------------------------------------------

SCHEDULE OF REVOLVING LOANS

This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of

Loan

  Principal
Amount of Loan   Amount Paid
or Prepaid   Unpaid Principal
Amount   Notation
Made By

 

J-4



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF COMPLIANCE CERTIFICATE

                    , 200    

Wachovia Bank, National Association,

as Agent

301 South College Street

Charlotte, NC 28288

Attention: Rob MacGregor

Each of the Lenders Party to the Credit Agreement referred to below

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of May 7, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among WELLS OPERATING PARTNERSHIP
II, L.P., a Delaware limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5 thereof (the
“Lenders”), Wachovia Bank, National Association, as Agent (the “Agent”) and the
other parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

Pursuant to Section 8.3 of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:

(1) The undersigned is the chief financial officer of the REIT Guarantor.

(2) The undersigned is responsible for and has made or caused to be made under
his/her supervision a detailed review of the applicable activities of the
Obligors and their Subsidiaries in connection with the preparation of this
Certificate.

(3) The undersigned has examined the books and records of the Borrower and has
conducted such other examinations and investigations as are reasonably necessary
to provide this Compliance Certificate.

(4) No Default or Event of Default exists [if such is not the case, specify such
Default or Event of Default and its nature, when it occurred and whether it is
continuing and the steps being taken by the Borrower with respect to such event,
condition or failure].

(5) The representations and warranties made or deemed made by the Borrower and
the other Obligors in the Loan Documents to which any is a party, are true and
correct in all material respects on and as of the date hereof except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date).

(6) Attached hereto as Schedule 1 are detailed calculations establishing whether
or not the Borrower was in compliance with the covenants contained in
Sections 9.1 through 9.3, 9.6 and 9.14 of the Credit Agreement.

 

K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership By:  

Wells Real Estate Investment Trust II, Inc.,

its sole General Partner

  By:  

 

  Name:  

 

  Title:  

 

 

K-2



--------------------------------------------------------------------------------

Schedule 1

[Calculations to be Attached]

 

K-3